Exhibit 10.1

Execution Version

 

 

 

$100,000,000

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of October 19, 2012,

by and among

APOGEE ENTERPRISES, INC.,

as Borrower,

the Lenders referred to herein,

as Lenders,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

Swingline Lender and Issuing Lender,

and

COMERICA BANK,

as Documentation Agent and Issuing Lender

 

 

 

WELLS FARGO SECURITIES, LLC,

as Sole Arranger and Sole Bookrunner



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I DEFINITIONS

     1   

SECTION 1.1 Definitions

     1   

SECTION 1.2 Other Definitions and Provisions

     23   

SECTION 1.3 Accounting Terms

     23   

SECTION 1.4 UCC Terms

     24   

SECTION 1.5 Rounding

     24   

SECTION 1.6 References to Agreement and Laws

     24   

SECTION 1.7 Times of Day

     24   

SECTION 1.8 Letter of Credit Amounts

     24   

ARTICLE II REVOLVING CREDIT FACILITY

     24   

SECTION 2.1 Revolving Credit Loans

     24   

SECTION 2.2 Swingline Loans

     25   

SECTION 2.3 Procedure for Advances of Revolving Credit Loans and Swingline Loans

     26   

SECTION 2.4 Repayment and Prepayment of Revolving Credit Loans and Swingline
Loans

     27   

SECTION 2.5 Permanent Reduction of the Revolving Credit Commitment

     29   

SECTION 2.6 Termination of Revolving Credit Facility

     30   

ARTICLE III LETTER OF CREDIT FACILITY

     30   

SECTION 3.1 L/C Commitment

     30   

SECTION 3.2 Procedure for Issuance of Letters of Credit

     31   

SECTION 3.3 Commissions and Other Charges

     31   

SECTION 3.4 L/C Participations

     32   

SECTION 3.5 Reimbursement Obligations

     33   

SECTION 3.6 Obligations Absolute

     34   

SECTION 3.7 Effect of Letter of Credit Application

     34   

SECTION 3.8 Comerica Bank as Issuing Lender

     34   

ARTICLE IV GENERAL LOAN PROVISIONS

     35   

SECTION 4.1 Interest

     35   

SECTION 4.2 Notice and Manner of Conversion or Continuation of Loans

     37   

SECTION 4.3 Fees

     38   

SECTION 4.4 Sharing of Payments

     38   

SECTION 4.5 Evidence of Indebtedness

     39   

SECTION 4.6 Adjustments

     40   

SECTION 4.7 Obligations of Lenders

     40   

SECTION 4.8 Changed Circumstances

     41   

SECTION 4.9 Indemnity

     42   

SECTION 4.10 Increased Costs

     43   

 

i



--------------------------------------------------------------------------------

SECTION 4.11 Taxes

     44   

SECTION 4.12 Mitigation Obligations; Replacement of Lenders

     48   

SECTION 4.13 Incremental Loans

     49   

SECTION 4.14 Defaulting Lenders

     50   

ARTICLE V CONDITIONS OF EFFECTIVENESS AND BORROWING

     53   

SECTION 5.1 Conditions to Effectiveness and Initial Extensions of Credit

     53   

SECTION 5.2 Conditions to All Extensions of Credit

     55   

ARTICLE VI REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES

     55   

SECTION 6.1 Corporate Organization and Power

     56   

SECTION 6.2 Subsidiaries

     56   

SECTION 6.3 Corporate Authority

     56   

SECTION 6.4 Authorizations

     56   

SECTION 6.5 Binding Obligation

     56   

SECTION 6.6 Litigation; Labor Controversies

     57   

SECTION 6.7 No Conflicts

     57   

SECTION 6.8 Financial Condition

     57   

SECTION 6.9 Taxes

     58   

SECTION 6.10 Margin Stock; Use of Proceeds

     58   

SECTION 6.11 Compliance with ERISA

     58   

SECTION 6.12 Not an Investment Company

     58   

SECTION 6.13 Properties

     59   

SECTION 6.14 Compliance with Laws

     59   

SECTION 6.15 Environmental Protection

     59   

SECTION 6.16 Insurance

     59   

SECTION 6.17 No Burdensome Restrictions; Compliance with Agreements

     60   

SECTION 6.18 Full Disclosure

     60   

SECTION 6.19 Solvency

     60   

SECTION 6.20 OFAC

     60   

SECTION 6.21 Intellectual Property Matters

     60   

SECTION 6.22 Survival

     60   

ARTICLE VII AFFIRMATIVE COVENANTS

     61   

SECTION 7.1 Financial Statements; Compliance Certificates

     61   

SECTION 7.2 Corporate Existence

     62   

SECTION 7.3 Conduct of Business

     62   

SECTION 7.4 Authorizations

     62   

SECTION 7.5 Taxes

     62   

SECTION 7.6 Insurance

     63   

SECTION 7.7 Inspection

     63   

SECTION 7.8 Maintenance of Records

     63   

SECTION 7.9 Maintenance of Property

     63   

SECTION 7.10 ERISA

     63   

 

ii



--------------------------------------------------------------------------------

SECTION 7.11 Notice of Defaults and Adverse Developments

     65   

SECTION 7.12 Use of Proceeds

     65   

SECTION 7.13 Environmental Matters

     65   

SECTION 7.14 Additional Subsidiaries

     65   

SECTION 7.15 Further Assurances; Collateral Release

     66   

ARTICLE VIII NEGATIVE COVENANTS

     67   

SECTION 8.1 Mergers, Consolidations and Sales of Assets

     67   

SECTION 8.2 Liens

     68   

SECTION 8.3 Indebtedness

     70   

SECTION 8.4 Investments, Acquisitions, Loans, Advances and Guaranties

     71   

SECTION 8.5 Dividends and Purchase of Stock

     73   

SECTION 8.6 Use of Proceeds

     73   

SECTION 8.7 Business Changes

     73   

SECTION 8.8 Transactions with Affiliates

     73   

SECTION 8.9 Certain Accounting Changes; Organizational Documents

     74   

SECTION 8.10 No Further Negative Pledges; Restrictive Agreements

     74   

SECTION 8.11 Financial Covenants

     75   

ARTICLE IX DEFAULT AND REMEDIES

     76   

SECTION 9.1 Events of Default

     76   

SECTION 9.2 Remedies

     78   

SECTION 9.3 Rights and Remedies Cumulative; Non-Waiver; etc.

     79   

SECTION 9.4 Crediting of Payments and Proceeds

     79   

SECTION 9.5 Administrative Agent May File Proofs of Claim

     80   

ARTICLE X THE ADMINISTRATIVE AGENT

     81   

SECTION 10.1 Appointment and Authority

     81   

SECTION 10.2 Rights as a Lender

     81   

SECTION 10.3 Exculpatory Provisions

     82   

SECTION 10.4 Reliance by the Administrative Agent

     82   

SECTION 10.5 Delegation of Duties

     83   

SECTION 10.6 Resignation of Administrative Agent

     83   

SECTION 10.7 Non-Reliance on Administrative Agent and Other Lenders

     84   

SECTION 10.8 No Other Duties, etc.

     84   

SECTION 10.9 Collateral and Guaranty Matters

     84   

SECTION 10.10 Secured Hedge Agreements and Secured Cash Management Agreements

     85   

ARTICLE XI MISCELLANEOUS

     86   

SECTION 11.1 Notices

     86   

SECTION 11.2 Amendments, Waivers and Consents

     88   

SECTION 11.3 Expenses; Indemnity

     90   

SECTION 11.4 Right of Set Off

     92   

SECTION 11.5 Governing Law; Jurisdiction, Etc.

     93   

 

iii



--------------------------------------------------------------------------------

SECTION 11.6 Waiver of Jury Trial

     93   

SECTION 11.7 Reversal of Payments

     94   

SECTION 11.8 Punitive Damages

     94   

SECTION 11.9 Successors and Assigns; Participations

     94   

SECTION 11.10 Confidentiality

     98   

SECTION 11.11 Performance of Duties

     99   

SECTION 11.12 All Powers Coupled with Interest

     99   

SECTION 11.13 Survival

     99   

SECTION 11.14 Titles and Captions

     100   

SECTION 11.15 Severability of Provisions

     100   

SECTION 11.16 Counterparts; Integration; Effectiveness; Electronic Execution

     100   

SECTION 11.17 Term of Agreement

     100   

SECTION 11.18 USA PATRIOT Act

     101   

SECTION 11.19 Inconsistencies with Other Documents; Independent Effect

     101   

SECTION 11.20 Amendment and Restatement; No Novation

     101   

 

iv



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A-1    –    Form of Revolving Credit Note Exhibit A-2    –    Form of
Swingline Note Exhibit B    –    Form of Notice of Borrowing Exhibit C    –   
Form of Notice of Account Designation Exhibit D    –    Form of Notice of
Prepayment Exhibit E    –    Form of Notice of Conversion/Continuation Exhibit F
   –    Form of Compliance Certificate Exhibit G    –    Form of Assignment and
Assumption Exhibit H    –    Form of U.S. Tax Compliance Certificate

SCHEDULES

 

Schedule 1.1    –    Investment Policy Schedule 1.2    –    Revolving Credit
Commitments Schedule 3.1    –    Existing Letters of Credit Schedule 6.2    –   
Subsidiaries Schedule 6.6    –    Litigation; Labor Controversies Schedule 6.15
   –    Environmental Schedule 8.2    –    Liens Schedule 8.3    –   
Indebtedness Schedule 8.8    –    Affiliate Transactions

 

v



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT, dated as of October 19, 2012, by and
among APOGEE ENTERPRISES, INC., a Minnesota corporation (the “Borrower”), the
lenders party hereto from time to time (the “Lenders”) and WELLS FARGO BANK,
NATIONAL ASSOCIATION, a national banking association, as Administrative Agent
for the Lenders.

STATEMENT OF PURPOSE

WHEREAS, the Borrower, the lenders party thereto and Wells Fargo Bank, National
Association, as administrative agent, are currently party to the Credit
Agreement, dated as of January 27, 2011 (as amended, supplemented or otherwise
modified prior to the date hereof, the “Existing Credit Agreement”).

WHEREAS, the Borrower, the Lenders, and the Administrative Agent have agreed to
enter into this Agreement in order to (a) amend and restate the Existing Credit
Agreement in its entirety and (b) set forth the terms and conditions under which
the Lenders will continue to make loans and other financial accommodations
available to or for the benefit of the Borrower.

WHEREAS, it is also the intent of the Borrower to confirm that all obligations
under the applicable “Loan Documents” (as referred to and defined in the
Existing Credit Agreement) shall continue in full force and effect as modified
or restated by the Loan Documents (as referred to and defined herein) and that,
from and after the Restatement Closing Date (as referred to and defined herein),
all references to the “Credit Agreement” contained in any such existing “Loan
Documents” shall be deemed to refer to this Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree that the Existing Credit Agreement shall be, and hereby is, amended and
restated in its entirety as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1 Definitions. The following terms when used in this Agreement shall
have the meanings assigned to them below:

“Adjusted Leverage Ratio” shall mean, at any date of determination, the ratio of
(i) (A) Funded Debt of the Borrower and its Subsidiaries, less (B) the amount of
the unrestricted domestic cash balances and Cash Equivalents and Short Term
Investments held by the Borrower and its Domestic Subsidiaries and up to
$2,000,000 of unrestricted foreign cash balances and Cash Equivalents and Short
Term Investments held by the Borrower and its Subsidiaries, to the extent in
excess of $15,000,000 in the aggregate for all such Persons (but no more than
$25,000,000 of Indebtedness of the Borrower (and no Indebtedness consisting of
Revolving Credit Outstandings) may be offset pursuant to this clause (B)), to
(ii) EBITDA for the period of four fiscal quarters ending on such date;
provided, that (x) the foreign cash balances and Cash Equivalents and Short Term
Investments may only be applied as an offset against Indebtedness of Foreign
Subsidiaries and (y) any cash held to secure Indebtedness in respect of any
letter of credit set forth on Schedule 8.3 or incurred pursuant to
Section 8.3(g), to the extent such letter of credit supports industrial revenue
bond obligations owing by the Borrower or any of its Domestic Subsidiaries,
shall be treated as unrestricted for purposes of this definition.



--------------------------------------------------------------------------------

“Administrative Agent” shall mean Wells Fargo, in its capacity as Administrative
Agent hereunder, and any successor thereto appointed pursuant to Section 10.6.

“Administrative Agent’s Office” shall mean, the office of the Administrative
Agent specified in or determined in accordance with the provisions of
Section 11.1(c).

“Administrative Questionnaire” shall mean an administrative questionnaire in a
form supplied by the Administrative Agent.

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling (including, but not limited to, all directors and
officers of such Person), controlled by, or under direct or indirect common
control with, such Person. A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power (i) to vote 15% or more
of the securities having ordinary voting power for the election of directors (or
equivalent governing body) of such Person or (ii) to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise; provided, however,
that none of the Administrative Agent, any Lender or any of their respective
Affiliates shall be considered an Affiliate of the Borrower or any Subsidiary
thereof by reason of its acting in its capacities as such.

“Agreement” shall mean this Credit Agreement, as amended, restated, supplemented
or otherwise modified from time to time.

“Applicable Law” shall mean all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.

“Applicable Margin” shall mean the per annum rate determined as set forth below
based on the Leverage Ratio as set forth below:

 

Pricing

Level

   Leverage Ratio    LIBOR +    Base Rate +   

Commitment

Fee

I

   Less than 0.75 to 1.00    1.75%    0.75%    0.25%

II

   Greater than or equal to 0.75 to 1.00 but less than 1.25 to 1.00    1.875%   
0.875%    0.30%

III

   Greater than or equal to 1.25 to 1.00 but less than 1.75 to 1.00    2.00%   
1.00%    0.35%

IV

   Greater than or equal to 1.75 to 1.00 but less than 2.25 to 1.00    2.25%   
1.25%    0.40%

V

   Greater than or equal to 2.25 to 1.00    2.50%    1.50%    0.45%

 

2



--------------------------------------------------------------------------------

The Applicable Margin shall be determined and adjusted quarterly on the date
(each a “Calculation Date”) three (3) Business Days after the day by which the
Borrower is required to provide an Compliance Certificate pursuant to
Section 7.1 for the most recently ended fiscal quarter of the Borrower; provided
that (a) the Applicable Margin shall be based on Pricing Level I until the first
Calculation Date occurring after the Restatement Closing Date and thereafter the
Pricing Level shall be determined by reference to the Leverage Ratio as of the
last day of the most recently ended fiscal quarter of the Borrower preceding the
applicable Calculation Date, and (b) if the Borrower fails to provide the
Compliance Certificate as required by Section 7.1 for the most recently ended
fiscal quarter of the Borrower preceding the applicable Calculation Date, the
Applicable Margin from such Calculation Date shall be based on Pricing Level V
until such time as an appropriate Compliance Certificate is provided, at which
time the Pricing Level shall be determined by reference to the Leverage Ratio as
of the last day of the most recently ended fiscal quarter of the Borrower
preceding such Calculation Date. The Applicable Margin shall be effective from
one Calculation Date until the next Calculation Date. Any adjustment in the
Applicable Margin shall be applicable to all Extensions of Credit then existing
or subsequently made or issued.

Notwithstanding the foregoing, in the event that any financial statement or
Compliance Certificate delivered pursuant to Section 7.1 is shown to be
inaccurate (regardless of whether (i) this Agreement is in effect, (ii) the
Commitments are in effect, or (iii) any extension of credit is outstanding when
such inaccuracy is discovered or such financial statement or Compliance
Certificate was delivered), and such inaccuracy, if corrected, would have led to
the application of a higher Applicable Margin for any period (an “Applicable
Period”) than the Applicable Margin applied for such Applicable Period, then
(x) the Borrower shall immediately deliver to the Administrative Agent a
corrected Compliance Certificate for such Applicable Period, (y) the Applicable
Margin for such Applicable Period shall be determined as if the Leverage Ratio
in the corrected Compliance Certificate were applicable for such Applicable
Period, and (z) the Borrower shall immediately and retroactively be obligated to
pay to the Administrative Agent the accrued additional interest and fees owing
as a result of such increased Applicable Margin for such Applicable Period,
which payment shall be promptly applied by the Administrative Agent in
accordance with Section 4.4. Nothing in this paragraph shall limit the rights of
the Administrative Agent and Lenders with respect to Sections 4.1(c) and 9.2 nor
any of their other rights under this Agreement. The Borrower’s obligations under
this paragraph shall survive the termination of the Commitments and the
repayment of all other Obligations hereunder.

“Approved Fund” shall mean any Fund that is administered or managed by (i) a
Lender, (ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an
entity that administers or manages a Lender.

 

3



--------------------------------------------------------------------------------

“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 11.9), and accepted by the Administrative Agent, in
substantially the form attached as Exhibit G or any other form approved by the
Administrative Agent.

“Base Rate” shall mean, at any time, the highest of (i) the Prime Rate, (ii) the
Federal Funds Rate plus 0.50% and (iii) except during any period of time during
which a notice delivered to the Borrower under Section 4.8 shall remain in
effect, LIBOR plus 1.00%; each change in the Base Rate shall take effect
simultaneously with the corresponding change or changes in the Prime Rate, the
Federal Funds Rate or LIBOR.

“Base Rate Loan” shall mean any Loan bearing interest at a rate based upon the
Base Rate as provided in Section 4.1(a).

“Borrower” has the meaning assigned thereto in the introductory paragraph
hereto.

“Business Day” shall mean (i) for all purposes other than as covered by
clause (ii) below, any day except Saturday, Sunday and any day which shall be in
New York, New York or Charlotte, North Carolina a legal holiday or a day on
which banking institutions are authorized or required by law or other government
action to close and (ii) with respect to (A) all notices and determinations in
connection with, and (B) payments of principal and interest on or with respect
to, any LIBOR Rate Loan or, with respect to clause (B), any Base Rate Loan as to
which the interest rate is determined by a reference to LIBOR, any day which is
a Business Day described in clause (i) and which is also a day for trading by
and between banks in Dollar deposits in the London interbank market and which
shall not be a legal holiday or a day on which banking institutions are
authorized or required by law or other government action to close in London or
New York, New York.

“Capital Expenditures” shall mean, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities, and including that
portion of Capital Lease Obligations that is capitalized on the Consolidated
balance sheet of the Borrower and its Subsidiaries) by the Borrower and its
Subsidiaries during such period that are included in the property, plant or
equipment reflected in the Consolidated balance sheet of the Borrower and its
Subsidiaries.

“Capital Lease” shall mean, as applied to any Person, any lease of any Property
by that Person as lessee which, in conformity with GAAP, is accounted for as a
capital lease on the balance sheet of that Person.

“Capital Lease Obligation” shall mean, with respect to any Person, the
obligation of such Person to pay rent or other amounts under any lease with
respect to any property (whether real, personal or mixed) acquired or leased by
such Person that is required to be accounted for as a liability on a
Consolidated balance sheet of such Person.

“Capital Stock” shall mean (a) in the case of a corporation, capital stock,
(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
capital stock, (c) in the case of a partnership, partnership

 

4



--------------------------------------------------------------------------------

interests (whether general or limited), (d) in the case of a limited liability
company, membership interests, (e) any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of assets of, the issuing Person and (f) any and all warrants,
rights or options to purchase any of the foregoing.

“Cash Collateralize” shall mean, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Issuing Lenders or
the Lenders, as collateral for L/C Obligations or obligations of the Lenders to
fund participations in respect of L/C Obligations, cash or deposit account
balances or, if the Administrative Agent and the Issuing Lenders shall agree, in
their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the Issuing Lenders. “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such Cash Collateral and other
credit support.

“Cash Equivalents and Short Term Investments” shall mean any Investments made in
accordance with the Borrower’s Investment Policy dated as of March 29, 2010, as
set forth in Schedule 1.1, other than securities with a maturity date in excess
of 365 days from the date of issuance.

“Cash Management Agreement” shall mean any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

“Cash Management Bank” shall mean any Person that, at the time it enters into a
Cash Management Agreement, is a Lender or an Affiliate of a Lender, in its
capacity as a party to such Cash Management Agreement.

“Change in Law” shall mean the occurrence, after the Restatement Closing Date,
of any of the following: (i) the adoption or taking effect of any law, rule,
regulation or treaty, (ii) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation, or application thereof by
any Governmental Authority or (iii) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (a) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (b) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Code” shall mean the Internal Revenue Code of 1986, and the rules and
regulations thereunder, each as amended or modified from time to time.

“Collateral” shall mean the collateral security for the Secured Obligations
pledged or granted pursuant to the Security Documents.

 

5



--------------------------------------------------------------------------------

“Collateral Agreement” shall mean the amended and restated collateral agreement
of even date herewith executed by the Credit Parties in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties, as
amended, restated, supplemented or otherwise modified from time to time.

“Collateral Release” shall have the meaning set forth in Section 7.15.

“Commitment Fee” has the meaning assigned thereto in Section 4.3(a).

“Commitment Percentage” shall mean, as to any Lender at any time, the ratio of
(a) the Commitment of such Lender to (b) the aggregate Commitments of all the
Lenders.

“Compliance Certificate” shall mean a certificate of the chief financial officer
or the treasurer of the Borrower substantially in the form attached as Exhibit
F.

“Consolidated” shall mean, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.

“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or undertaking to
which such Person is a party or by which it or any of its Property is bound.

“Credit Parties” shall mean, collectively, the Borrower and the Subsidiary
Guarantors.

“Default” shall mean any of the events specified in Article IX which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.

“Defaulting Lender” shall mean, subject to Section 4.14(b), any Lender that
(a) has failed to (i) fund all or any portion of the Revolving Credit Loans,
participations in L/C Obligations or participations in Swingline Loans required
to be funded by it hereunder within one Business Days of the date such Loans or
participations were required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
Default or Event of Default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, any Issuing
Lenders, the Swingline Lender or any other Lender any other amount required to
be paid by it hereunder (including in respect of its participation in Letters of
Credit or Swingline Loans) within one Business Days of the date when due,
(b) has notified the Borrower, the Administrative Agent, any Issuing Lender or
the Swingline Lender in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its

 

6



--------------------------------------------------------------------------------

prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 4.14(b)) upon delivery of
written notice of such determination to the Borrower, each Issuing Lender, the
Swingline Lender and each Lender.

“Disputes” shall mean any dispute, claim or controversy arising out of,
connected with or relating to this Agreement or any other Loan Document, between
or among parties hereto and to the other Loan Documents.

“Dollars” or “$” shall mean, unless otherwise qualified, dollars in lawful
currency of the United States.

“Domestic Subsidiary” shall mean, as to any Person, any Subsidiary of such
Person incorporated or organized in the United States or any State or territory
thereof.

“EBITDA” shall mean, for any period, the Consolidated net income of the Borrower
for such period, before subtracting Consolidated income taxes, Interest Expense,
depreciation, and amortization (including, without limitation, amortization
associated with goodwill, deferred debt expenses, restricted stock and option
costs and non-competition agreements) of the Borrower for such period, and also
including, without duplication, the Borrower’s (or any Subsidiary’s) share of
the net income, before subtracting income taxes, interest expense, depreciation,
and amortization, from any unconsolidated joint venture investments, but only to
the extent that such amount has been paid in cash to the Borrower or such
Subsidiary; provided, that (i) income, expenses and charges relating to
discontinued operations (whether resulting in a net positive or a net negative)
shall be excluded from EBITDA, (ii) EBITDA shall be adjusted pro forma for any
acquisitions or divestitures by the Borrower or its Subsidiaries by adding or
subtracting, as the case may be, for the entire period for which EBITDA is being
calculated, the EBITDA calculated in accordance with this definition which is
attributable to any acquired or divested business, provided, that any pro forma
adjustments to the EBITDA of acquired entities shall be reasonably acceptable to
the Administrative Agent, and (iii) EBITDA will exclude extraordinary non-cash
charges, to the extent such charges are less than $15,000,000 in any 12-month
period and are less than $30,000,000 in the aggregate between the Original
Closing Date and the Maturity Date, but any amounts over such limitations in the
relevant periods shall be included in EBITDA.

 

7



--------------------------------------------------------------------------------

“Environmental Claim” shall mean any claim, demand, notice of violation, suit,
administrative or judicial proceeding, regulatory action, investigation,
information request, decree or order involving any Hazardous Substance,
Environmental Law, workplace safety, noise or odor pollution or any injury or
threat of injury to human health, property or the environment.

“Environmental Law” shall mean any federal, state, local or foreign law,
regulation, order, decree or legal requirement of a Governmental Authority
relating to (i) the handling, use, presence, disposal or release of any
Hazardous Substance or (ii) the protection, preservation or restoration of the
environment, natural resources or human health or workplace safety.

“Environmental Permit” shall mean any license, permit, certificate or
authorization required by Environmental Laws for the Borrower or any of its
Subsidiaries to own or operate its business as conducted as of the Restatement
Closing Date.

“Equity Interests” of any Person shall mean any and all shares, interests,
rights to purchase, warrants, options, participation or other equivalents of or
interest in (however designated) equity of such Person, including any preferred
stock, any limited or general partnership interest and any limited liability
company membership interest.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the rules and regulations promulgated thereunder
from time to time.

“ERISA Group” shall mean the Borrower and all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control which, together with the Borrower, are treated as a single
employer under Section 414 of the Code or are considered to be one employer
under Section 4001 of ERISA.

“Eurodollar Reserve Percentage” shall mean, for any day, the percentage
(expressed as a decimal and rounded upwards, if necessary, to the next higher
1/100th of 1%) which is in effect for such day as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement (including, without limitation, any basic,
supplemental or emergency reserves) in respect of eurocurrency liabilities or
any similar category of liabilities for a member bank of the Federal Reserve
System in New York City.

“Event of Default” shall mean any of the events specified in Article IX.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient, (a) Taxes imposed on or measured by overall net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision

 

8



--------------------------------------------------------------------------------

thereof) or (ii) that are Other Connection Taxes, (b) in the case of a Foreign
Lender, U.S. federal withholding Taxes imposed on amounts payable to or for the
account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 4.12(b)) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 4.11, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure (other than as a result of a Change in
Law) to comply with Section 4.11(f) and (d) any U.S. federal withholding Taxes
imposed under FATCA.

“Existing Credit Agreement” shall have the meaning set forth in the recitals.

“Existing Letters of Credit” shall mean those letters of credit existing on the
Closing Date and identified on Schedule 3.1.

“Extensions of Credit” shall mean, as to any Lender at any time, (i) an amount
equal to the sum of (A) the aggregate principal amount of all Revolving Credit
Loans made by such Lender then outstanding, (B) such Lender’s Revolving Credit
Commitment Percentage of the L/C Obligations then outstanding, and (C) such
Lender’s Revolving Credit Commitment Percentage of the Swingline Loans then
outstanding or (ii) the making of any Loan or participation in any Letter of
Credit by such Lender, as the context requires.

“Fair Market Value” shall mean, with respect to any assets or Property (other
than cash), the price that could be negotiated in an arm’s-length free market
transaction for cash, between a willing seller and a willing buyer, neither of
whom is under pressure or compulsion to complete the transaction. Unless
otherwise specified, (i) in the case of assets or Property with a net book value
on the books of the Borrower or any Subsidiary at the date of determination of
less than $15,000,000, Fair Market Value shall be determined by the chief
financial officer or treasurer of the Borrower acting in good faith and such
determination shall be evidenced by a certificate of the officer making such
determination, (ii) in the case of assets or Property with a net book value on
the books of the Borrower or any Subsidiary at the date of determination of
greater than or equal to $15,000,000, but less than $30,000,000, Fair Market
Value shall be determined by the Board of Directors of the Borrower acting in
good faith and shall be evidenced by a certified resolution of the Board of
Directors of the Borrower, and (iii) in the case of assets or Property with a
net book value on the books of the Borrower or its Subsidiaries at the date of
determination of greater than or equal to $30,000,000, Fair Market Value shall
be determined by an investment banking firm, accounting firm or appraisal firm
of national recognition that is not an Affiliate of the Borrower or any of its
Subsidiaries, which firm shall evidence its determination by a written opinion
setting forth the Fair Market Value.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof.

 

9



--------------------------------------------------------------------------------

“Federal Funds Rate” shall mean, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day (or, if such day is not a Business Day, for the immediately preceding
Business Day), as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day, provided that if such rate is not so
published for any day which is a Business Day, the average of the quotation for
such day on such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by the Administrative
Agent.

“Fee Letter” shall mean the fee letter agreement dated as of the date hereof
among the Borrower, the Lead Arranger and the Administrative Agent.

“Financial Covenants” shall mean, collectively, the covenants of the Borrower
contained in Section 8.11.

“Fiscal Quarter” shall mean for any Fiscal Year of the Borrower and its
Subsidiaries, the fiscal quarters ending on the Saturday closest to the last day
of each of May, August and November and the last day of such Fiscal Year.

“Fiscal Year” shall mean the Fiscal Year of the Borrower ending on the Saturday
closest to the last day of February of each calendar year. For purposes of this
Agreement, any particular Fiscal Year shall be designated by reference to the
calendar year in which such Fiscal Year ends (e.g., Fiscal Year 2012 shall be
the Fiscal Year of the Borrower ended March 3, 2012).

“Foreign Lender” shall mean a Lender that is not a U.S. Person.

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

“Fronting Exposure” shall mean, at any time there is a Defaulting Lender,
(i) with respect to any Issuing Lender, such Defaulting Lender’s Revolving
Credit Commitment Percentage of the outstanding L/C Obligations other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or cash collateral or other credit support
acceptable to such Issuing Lender shall have been provided in accordance with
the terms hereof and (ii) with respect to the Swingline Lender, such Defaulting
Lender’s Revolving Credit Commitment Percentage of Swingline Loans other than
Swingline Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders, repaid by the Borrower or for which cash
collateral or other credit support acceptable to the Swingline Lender shall have
been provided in accordance with the terms hereof.

“Fund” shall mean any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Funded Debt” shall mean, for any Person, all Indebtedness of such Person other
than (a) any surety bond or any other obligations of like nature, including,
without limitation, letters of credit serving the same function as a surety
bond, provided, that such surety bond or other obligation has been provided to
such Person in the ordinary course of such Person’s business,

 

10



--------------------------------------------------------------------------------

and provided further, that if there has been a demand or drawing made under any
such surety bond or other obligation, then such surety bond or other obligation
shall be included as Funded Debt of such Person in an amount equal to the
unreimbursed amount of such demand or the unreimbursed amount of such drawing,
(b) any trade payable incurred in the ordinary course of such Person’s business
so long as no note or similar instrument has been executed by such Person in
connection with such trade payable and (c) Indebtedness in respect of any letter
of credit that supports industrial revenue bond obligations owing by the
Borrower or any of its Domestic Subsidiaries to the extent such industrial
revenue bond obligations are included in the calculation of Indebtedness.

“GAAP” shall mean generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” shall mean the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

“Guaranty” shall mean, with respect to any Person, any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of any other Person (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation of such
Person, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or to purchase (or to advance or supply funds for
the purchase of) any security for the payment of such Indebtedness, (ii) to
purchase property, securities or services for the purpose of assuring the holder
of such Indebtedness of the payment of such Indebtedness or (iii) to maintain
working capital, equity capital or the financial condition or liquidity of the
primary obligor so as to enable the primary obligor to pay such Indebtedness.
The terms “Guaranteed”, “Guaranteeing” and “Guarantor” shall have corresponding
meanings.

“Hazardous Substance” shall mean any substance, in any concentration or mixture,
that is (i) listed, classified or regulated pursuant to any Environmental Law,
(ii) any petroleum product, by-product or derivative, asbestos containing
material, polychlorinated biphenyls, radioactive material or radon or (iii) any
waste regulated by any Environmental Law.

“Increased Amount Date” has the meaning assigned thereto in Section 4.13.

“Incremental Lender” has the meaning assigned thereto in Section 4.13.

“Incremental Loan Commitments” has the meaning assigned thereto in Section 4.13.

 

11



--------------------------------------------------------------------------------

“Incremental Loans” has the meaning assigned thereto in Section 4.13.

“Indebtedness” shall mean, with respect to any Person, as determined on a
Consolidated basis, (i) all obligations of such Person for borrowed money or for
the deferred purchase price of property or services (including all obligations,
contingent or otherwise, of such Person in connection with letters of credit,
bankers’ acceptances, Interest Rate Protection Agreements (with the valuation
thereof determined in accordance with GAAP) or other similar instruments,
including currency swaps) other than indebtedness to trade creditors and service
providers incurred in the ordinary course of business and payable on usual and
customary terms, (ii) all obligations of such Person evidenced by bonds, notes,
debentures or other similar instruments, (iii) all indebtedness created or
arising under any conditional sale or other title retention agreement with
respect to property acquired by such Person (even though the remedies available
to the seller or lender under such agreement are limited to repossession or sale
of such property), (iv) all Capital Lease Obligations of such Person, (v) all
obligations of the types described in clauses (i), (ii), (iii) or (iv) above
secured by (or for which the obligee has an existing right, contingent or
otherwise, to be secured by) any Lien upon or in any property (including
accounts, contract rights and other intangibles) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
Indebtedness, (vi) all preferred stock issued by such Person which is redeemable
prior to full satisfaction of the Borrower’s obligations under the Loan
Documents (including repayment in full of the Loans and all interest accrued
thereon), other than at the option of such Person, valued at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends, (vii) all Indebtedness of others Guaranteed by such Person and
(viii) all Indebtedness of any partnership of which such Person is a general
partner.

“Indemnified Taxes” shall mean (a) Taxes other than Excluded Taxes and (b) to
the extent not otherwise described in (a), Other Taxes.

“Interest Expense” shall mean, for any period, the sum of all interest charges
of the Borrower and its Subsidiaries for such period determined on a
Consolidated basis, including all Commitment Fees, letter of credit fees and
related charges.

“Interest Period” has the meaning assigned thereto in Section 4.1(b).

“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest rate floor agreement, interest
rate collar agreement, interest rate option or any other agreement regarding the
hedging of interest rate risk exposure executed in connection with hedging the
interest rate exposure of any Person and any confirming letter executed pursuant
to such agreement, all as amended, restated, supplemented or otherwise modified
from time to time.

“Investment” shall have the meaning provided in the preamble to Section 8.4.

“ISP98” shall mean the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.

 

12



--------------------------------------------------------------------------------

“Issuing Lenders” shall mean, with respect to Letters of Credit issued hereunder
on or after the Restatement Closing Date and the Existing Letters of Credit,
each of Wells Fargo and Comerica Bank, in its capacity as issuer thereof, or any
successor thereto.

“Joinder Agreement” shall mean a joinder agreement in form and substance
reasonably acceptable to the Administrative Agent.

“L/C Commitment” shall mean the lesser of (i) $60,000,000 and (ii) the Revolving
Credit Commitments of all the Lenders.

“L/C Obligations” shall mean at any time, an amount equal to the sum of (i) the
aggregate undrawn and unexpired amount of the then outstanding Letters of Credit
and (ii) the aggregate amount of drawings under Letters of Credit which have not
then been reimbursed pursuant to Section 3.5.

“L/C Participants” shall mean the collective reference to all the Lenders other
than the applicable Issuing Lender.

“Lead Arranger” shall mean Wells Fargo Securities, LLC in its capacity as sole
lead arranger and sole bookrunner.

“Leasehold” shall mean, with respect to any Person, all of the right, title and
interest of such Person as lessee or licensee in, to and under leases or
licenses of land, improvements and/or fixtures.

“Lender” shall mean each Person executing this Agreement as a Lender on the
Restatement Closing Date and any other Person that shall have become a party to
this Agreement as a Lender pursuant to an Assignment and Assumption or pursuant
to Section 4.13, other than any Person that ceases to be a party hereto as a
Lender pursuant to an Assignment and Assumption. Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender.

“Lending Office” shall mean, with respect to any Lender, the office of such
Lender maintaining such Lender’s Extensions of Credit.

“Letter of Credit Application” shall mean an application, in the form specified
by the applicable Issuing Lender from time to time, requesting such Issuing
Lender to issue a Letter of Credit.

“Letters of Credit” shall mean, the collective reference to letters of credit
issued pursuant to Section 3.1 and the Existing Letters of Credit.

“Leverage Ratio” shall mean, at any date of determination, the ratio of
(i) Funded Debt of the Borrower and its Subsidiaries on a Consolidated basis,
less any cash held to secure Indebtedness in respect of any letter of credit set
forth on Schedule 8.3 or incurred pursuant to Section 8.3(g), to the extent such
letter of credit supports industrial revenue bond obligations owing by the
Borrower or any of its Domestic Subsidiaries, to (ii) EBITDA for the period of
four fiscal quarters ending on such date.

 

13



--------------------------------------------------------------------------------

“LIBOR” shall mean,

(i) for any interest rate calculation with respect to a LIBOR Rate Loan the rate
of interest per annum determined on the basis of the rate for deposits in
Dollars for a period equal to the applicable Interest Period which appears on
Reuters Screen LIBOR01 Page (or any successor page, and if such page or
successor page is not available, then on another publicly available service
selected by the Administrative Agent) at approximately 11:00 a.m. (London time)
two (2) Business Days prior to the first day of the applicable Interest Period
(rounded upward, if necessary, to the nearest 1/100th of 1%). If, for any
reason, such rate does not appear on Reuters Screen LIBOR01 Page (or such
successor or substitute page), then “LIBOR” shall be determined by the
Administrative Agent to be the arithmetic average of the rate per annum at which
deposits in Dollars in minimum amounts of at least $5,000,000 would be offered
by first class banks in the London interbank market to the Administrative Agent
at approximately 11:00 a.m. (London time) two (2) Business Days prior to the
first day of the applicable Interest Period for a period equal to such Interest
Period; and

(ii) for any interest rate calculation with respect to a Base Rate Loan, the
rate of interest per annum determined on the basis of the rate for deposits in
Dollars in minimum amounts of at least $5,000,000 for a period equal to one
month (commencing on the date of determination of such interest rate) which
appears on the Reuters Screen LIBOR01 Page (or any successor or substitute page
as set forth above) at approximately 11:00 a.m. (London time) on such date of
determination, or, if such date is not a Business Day, then the immediately
preceding Business Day (rounded upward, if necessary, to the nearest 1/100th of
1%). If, for any reason, such rate does not appear on Reuters Screen LIBOR01
Page (or any such successor or substitute page) then “LIBOR” for such Base Rate
Loan shall be determined by the Administrative Agent to be the arithmetic
average of the rate per annum at which deposits in Dollars in minimum amounts of
at least $5,000,000 would be offered by first class banks in the London
interbank market to the Administrative Agent at approximately 11:00 a.m. (London
time) on such date of determination for a period equal to one month commencing
on such date of determination.

Each calculation by the Administrative Agent of LIBOR shall be conclusive and
binding for all purposes, absent manifest error.

“LIBOR Rate” shall mean a rate per annum (rounded upwards, if necessary, to the
next higher 1/100th of 1%) determined by the Administrative Agent pursuant to
the following formula:

 

LIBOR Rate =

   LIBOR    1.00-Eurodollar Reserve Percentage

“LIBOR Rate Loan” shall mean any Loan (other than a Base Rate Loan) bearing
interest at a rate based upon the LIBOR Rate as provided in Section 4.1(a).

 

14



--------------------------------------------------------------------------------

“Lien” shall mean, with respect to any asset of a Person, (i) any mortgage, deed
of trust, lien, pledge, encumbrance, charge or security interest in or on such
asset, (ii) the interest of a vendor or lessor under any conditional sale
agreement, capital lease or title retention agreement relating to such asset,
and (iii) in the case of securities, any purchase option, call or similar right
of any other Person with respect to such securities.

“Like-Kind Exchange” shall mean a transaction that qualifies for non-recognition
treatment as a like-kind exchange pursuant to Section 1031 of the Code and the
regulations promulgated thereunder, provided that (i) the Fair Market Value of
the assets or Properties received must be equal to or greater than the Fair
Market Value of the assets or Properties transferred and (ii) no single
Like-Kind Exchange transaction may transfer assets or Properties with a Fair
Market Value greater than $25,000,000; provided, further, that the appropriate
certification of the “Fair Market Value of assets or Properties received”
required under the second sentence of the definition of Fair Market Value shall
be made using the book value to be recorded on the books of the Borrower or
applicable Subsidiary after the completion of the transaction.

“Loan Documents” shall mean, collectively, this Agreement, each Note, the Letter
of Credit Applications, the Security Documents and each other document,
instrument, certificate and agreement executed and delivered by the Credit
Parties or any of their respective Subsidiaries in favor of or provided to the
Administrative Agent or any Secured Party in connection with this Agreement or
otherwise referred to herein or contemplated hereby (excluding any Secured Hedge
Agreement and any Secured Cash Management Agreement), all as may be amended,
restated, supplemented or otherwise modified from time to time.

“Loans” shall mean the collective reference to the Revolving Credit Loans and
the Swingline Loans, and “Loan” shall mean any of such Loans.

“Margin Regulations” shall mean, collectively, Regulations T, U and X of the
Federal Reserve Board.

“Material Adverse Effect” shall mean (i) any material and adverse effect on the
consolidated business, properties, condition (financial or otherwise) or
operations, present or prospective, of the Borrower and its Subsidiaries,
(ii) any material and adverse effect on the ability of the Borrower or the
Borrower and its Subsidiaries taken as a whole to timely perform any of its or
their material obligations, or of the Lenders to exercise any remedy under any
Loan Document or (iii) any adverse effect on the legality, validity, binding
nature or enforceability of any Loan Document.

“Maturity Date” shall mean the earliest to occur of (i) October 19, 2017,
(ii) the date of termination of the entire Revolving Credit Commitment by the
Borrower pursuant to Section 2.5, or (iii) the date of termination of the
Revolving Credit Commitment pursuant to Section 9.2(a).

“Moody’s” shall mean Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” shall mean a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA, to which any member of the ERISA Group is making or
accruing an obligation to make contributions or has within the preceding five
plan years made or accrued contributions.

 

15



--------------------------------------------------------------------------------

“Net Worth” shall mean, as of any date of determination, the total Consolidated
stockholders’ equity (determined without duplication) of the Borrower and its
Subsidiaries at such date.

“Non-Consenting Lender” shall mean any Lender that has not consented to any
proposed amendment, modification, waiver or termination of any Loan Document
which, pursuant to Section 11.2, requires the consent of all Lenders or all
affected Lenders and with respect to which the Required Lenders shall have
granted their consent.

“Notes” shall mean the collective reference to the Revolving Credit Notes and
the Swingline Note.

“Notice of Account Designation” has the meaning assigned thereto in
Section 2.3(b).

“Notice of Borrowing” has the meaning assigned thereto in Section 2.3(a).

“Notice of Conversion/Continuation” has the meaning assigned thereto in
Section 4.2.

“Notice of Prepayment” has the meaning assigned thereto in Section 2.4(c).

“Obligations” shall mean, in each case, whether now in existence or hereafter
arising: (i) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans, (ii) the L/C
Obligations and (iii) all other fees and commissions (including attorneys’
fees), charges, indebtedness, loans, liabilities, financial accommodations,
obligations, covenants and duties owing by the Credit Parties to the Lenders,
the other Secured Parties, if any, or the Administrative Agent under any Loan
Document or otherwise with respect to any Loan or Letter of Credit, of every
kind, nature and description, direct or indirect, absolute or contingent, due or
to become due, contractual or tortious, liquidated or unliquidated, and whether
or not evidenced by any note and including interest and fees that accrue after
the commencement by or against any Credit Party or any Affiliate thereof of any
proceeding under any federal bankruptcy laws (as now or hereafter in effect) or
under any other laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding up or adjustment of debts, naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.

“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Original Closing Date” shall mean January 27, 2011.

“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document).

 

16



--------------------------------------------------------------------------------

“Other Hedge Agreements” shall mean any foreign exchange contracts, currency
swap agreements, commodity hedging agreements or other similar agreements or
arrangements designed to protect against fluctuations in currency values or the
prices of commodities used in the business of the Borrower and its Subsidiaries.

“Other Taxes” shall mean all present or future stamp, court, documentary,
excise, property, intangible, recording, filing or similar Taxes that arise from
any payment made under, from the execution, delivery, performance, enforcement
or registration of, from the receipt or perfection of a security interest under,
or otherwise with respect to, any Loan Document.

“Participant” has the meaning assigned thereto in Section 11.9(d).

“Participant Register” has the meaning specified in Section 11.9(e).

“PATRIOT Act” shall mean the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)), as amended.

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA or any successor thereto.

“Pension Plan” shall mean a Plan that (i) is an employee pension benefit plan,
as defined in Section 3(3) of ERISA (other than a Multiemployer Plan) and
(ii) is subject to the provisions of Title IV of ERISA or is subject to the
minimum funding standards under Section 412 of the Code.

“Permitted Liens” shall have the meaning provided in Section 8.2.

“Person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.

“Plan” shall mean an employee benefit plan as defined in Section 3(3) of ERISA
(other than a Multiemployer Plan) which is maintained or contributed to by the
Borrower or any member of the ERISA Group or, with respect to a Pension Plan,
has within the preceding five years been maintained or contributed to by the
Borrower or any member of the ERISA Group.

“Prime Rate” shall mean, at any time, the rate of interest per annum publicly
announced from time to time by Wells Fargo as its prime rate. Each change in the
Prime Rate shall be effective as of the opening of business on the day such
change in such prime rate occurs. The parties hereto acknowledge that the rate
announced publicly by Wells Fargo as its prime rate is an index or base rate and
shall not necessarily be its lowest or best rate charged to its customers or
other banks.

“Projections” shall have the meaning provided in Section 5.1(e)(iii).

 

17



--------------------------------------------------------------------------------

“Property” shall mean any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible, whether now owned or
hereafter acquired.

“Real Property” of any Person shall mean all of the right, title and interest of
such Person in and to land, improvements and fixtures, including Leaseholds.

“Recipient” shall mean (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Lender, as applicable.

“Register” has the meaning assigned thereto in Section 11.9(c).

“Reimbursement Obligation” shall mean the obligation of the Borrower to
reimburse the Issuing Lenders pursuant to Section 3.5 for amounts drawn under
Letters of Credit.

“Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.

“Release” shall have the meaning set forth in the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended (“CERCLA”) (42
U.S.C. Section 9601 et seq.).

“Required Lenders” shall mean, at any date, any combination of Lenders holding
more than fifty percent (50%) of the sum of the aggregate amount of the
Revolving Credit Commitment or, if the Revolving Credit Commitment has been
terminated, any combination of Lenders holding more than fifty percent (50%) of
the aggregate Extensions of Credit; provided that the Revolving Credit
Commitment of, and the portion of the Extensions of Credit, as applicable, held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.

“Responsible Officer” shall mean the chief executive officer, president, chief
financial officer, treasurer or any senior vice president or executive vice
president of the Borrower. Any document delivered hereunder or under any other
Loan Document that is signed by a Responsible Officer of a Person shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Person and such Responsible
Officer shall be conclusively presumed to have acted on behalf of such Person.

“Restatement Closing Date” shall mean the date of this Agreement or such later
Business Day upon which each condition described in Section 5.1 shall be
satisfied or waived in all respects in a manner acceptable to the Administrative
Agent, in its sole discretion.

“Revaluation Date” shall mean, with respect to any Letter of Credit, each of the
following: (A) each date of an amendment of such Letter of Credit having the
effect of increasing the amount thereof, (B) the last Business Day of each
calendar quarter and (C) such additional dates as the Administrative Agent or
the applicable Issuing Lender shall determine or the Required Lenders shall
require.

 

18



--------------------------------------------------------------------------------

“Revolving Credit Commitment” shall mean (i) as to any Lender, the obligation of
such Lender to make Revolving Credit Loans in an aggregate principal amount at
any time outstanding not to exceed the amount set forth opposite such Lender’s
name in Schedule 1.2, as such amount may be modified at any time or from time to
time pursuant to the terms hereof (including, without limitation, Section 4.13)
and (ii) as to all Lenders, the aggregate commitment of all Lenders to make
Revolving Credit Loans, as such amount may be modified at any time or from time
to time pursuant to the terms hereof (including, without limitation,
Section 4.13). The Revolving Credit Commitment of all the Lenders on the
Restatement Closing Date shall be $100,000,000.

“Revolving Credit Commitment Percentage” shall mean, as to any Lender at any
time, the ratio of (i) the amount of the Revolving Credit Commitment of such
Lender to (ii) the Revolving Credit Commitment of all the Lenders.

“Revolving Credit Facility” shall mean the revolving credit facility established
pursuant to Article II (including any increase in such revolving credit facility
in connection with any incremental revolving credit facilities established
pursuant to Section 4.13).

“Revolving Credit Loan” shall mean any revolving loan made to the Borrower
pursuant to Section 2.1 (including any Incremental Loan), and all such revolving
loans collectively as the context requires.

“Revolving Credit Note” shall mean a promissory note made by the Borrower in
favor of a Lender evidencing the Revolving Credit Loans made by such Lender,
substantially in the form attached as Exhibit A-1, and any amendments,
supplements and modifications thereto, any substitutes therefor, and any
replacements, restatements, renewals or extension thereof, in whole or in part.

“Revolving Credit Outstandings” shall mean the sum of (a) with respect to
Revolving Credit Loans and Swingline Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Revolving Credit Loans and Swingline Loans, as the
case may be, occurring on such date; plus (b) with respect to any L/C
Obligations on any date, the aggregate outstanding amount thereof on such date
after giving effect to any Extensions of Credit occurring on such date and any
other changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements of outstanding unpaid drawings under
any Letters of Credit or any reductions in the maximum amount available for
drawing under Letters of Credit taking effect on such date.

“S&P” shall mean Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc. and any successor thereto.

“Sanctioned Entity” shall mean (a) an agency of the government of, (b) an
organization directly or indirectly controlled by, or (c) a person resident in,
a country that is subject to a sanctions program identified on the list
maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/programs, or as otherwise
published from time to time as such program may be applicable to such agency,
organization or person.

 

19



--------------------------------------------------------------------------------

“Sanctioned Person” shall mean a person named on the list of Specially
Designated Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn/index.html, or as otherwise
published from time to time.

“SEC” shall mean the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” shall mean any Cash Management Agreement
that is entered into by and between any Credit Party and any Cash Management
Bank.

“Secured Cash Management Obligations” shall mean all existing or future payment
and other obligations owing by the Borrower or any of its Subsidiaries under any
Secured Cash Management Agreement.

“Secured Hedge Agreement” shall mean any Interest Rate Protection Agreement or
Other Hedge Agreement entered into by the Borrower or any of its Subsidiaries
and any Lender or any Affiliate thereof at the time such agreement was entered
into, as counterparty. For the avoidance of doubt, (i) all Interest Rate
Protection Agreements and Other Hedge Agreements provided by the Administrative
Agent or any of its Affiliates and (ii) all Interest Rate Protection Agreements
and Other Hedge Agreements in existence on the Restatement Closing Date between
the Borrower or any of its Subsidiaries and any Lender or Affiliates thereof,
shall constitute Secured Hedge Agreements.

“Secured Hedge Obligations” shall mean all existing or future payment and other
obligations owing by the Borrower or any of its Subsidiaries under any Secured
Hedge Agreement.

“Secured Obligations” shall mean, collectively, (a) the Obligations, (b) all
Secured Hedge Obligations, and (c) all Secured Cash Management Obligations.

“Secured Parties” shall mean collectively, the Lenders, the Administrative
Agent, the Swingline Lender, any Issuing Lender, any counterparty to a Secured
Hedge Agreement, any counterparty to a Secured Cash Management Agreement, any
other holder from time to time of any of the Obligations and, in each case,
their respective successors and permitted assigns.

“Security Documents” shall mean the collective reference to the Collateral
Agreement, the Subsidiary Guaranty Agreement, and each other agreement or
writing pursuant to which any Credit Party purports to pledge or grant a
security interest in any Property or assets securing the Obligations or any such
Person purports to guaranty the payment and/or performance of the Obligations,
in each case, as amended, restated, supplemented or otherwise modified from time
to time.

“Solvent” and “Solvency” shall mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the Property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the Property
of such Person is not less than the amount that will be required to

 

20



--------------------------------------------------------------------------------

pay the probable liability of such Person on its debts as they become absolute
and matured, (c) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay such debts
and liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Specified Obligations” shall mean, collectively, (a) all Secured Hedge
Obligations and (b) all Obligations owing by the Borrower or any of its
Subsidiaries under any Secured Cash Management Agreement.

“Subsidiary” shall mean, with respect to any Person, (i) any corporation more
than 50% of whose stock of any class or classes having by the terms thereof
ordinary voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person directly or
indirectly through one or more Subsidiaries of such Person and (ii) any
partnership, association, limited liability company, joint venture or other
entity or organizational form (other than a corporation) in which such Person
directly or indirectly through one or more Subsidiaries of such Person, has more
than a 50% Equity Interest at the time. Unless the context otherwise requires,
each reference to a Subsidiary herein shall be a reference to a Subsidiary of
the Borrower

“Subsidiary Guarantor” shall mean each Subsidiary of the Borrower which has
executed and delivered the Subsidiary Guaranty Agreement, unless and until such
time as the respective Subsidiary is released from all of its obligations under
the Subsidiary Guaranty Agreement in accordance with the terms and provisions
thereof.

“Subsidiary Guaranty Agreement” shall mean the Amended and Restated Guaranty
Agreement of even date herewith executed by the Subsidiary Guarantors in favor
of the Administrative Agent, for the ratable benefit of the Secured Parties, as
amended, restated, supplemented or otherwise modified from time to time.

“Swingline Commitment” shall mean the lesser of (i) $10,000,000 and (ii) the
Revolving Credit Commitment.

“Swingline Lender” shall mean Wells Fargo in its capacity as swingline lender
hereunder or any successor thereto.

“Swingline Loan” shall mean any swingline loan made by the Swingline Lender to
the Borrower pursuant to Section 2.2, and all such swingline loans collectively
as the context requires.

 

21



--------------------------------------------------------------------------------

“Swingline Note” shall mean a promissory note made by the Borrower in favor of
the Swingline Lender evidencing the Swingline Loans made by the Swingline
Lender, substantially in the form attached as Exhibit A-2, and any amendments,
supplements and modifications thereto, any substitutes therefor, and any
replacements, restatements, renewals or extension thereof, in whole or in part.

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
fines, additions to tax or penalties applicable thereto.

“Transaction” shall mean, collectively, (i) the entering into of the Loan
Documents and the incurrence of all Loans and the issuance of all Letters of
Credit outstanding as of the Restatement Closing Date and (ii) the payment of
fees and expenses in connection with the foregoing.

“UCC” shall have the meaning given in the Collateral Agreement.

“Unfunded Vested Liabilities” means, with respect to any Plan at any time, the
amount (if any) by which (i) the present value of all vested nonforfeitable
accrued benefits under such Plan exceeds (ii) the fair market value of all Plan
assets allocable to such benefits, all determined as of the then most recent
valuation date for such Plan, but only to the extent that such excess represents
a potential liability of a member of the ERISA Group to the PBGC or such plan
under Title IV of ERISA.

“Uniform Customs” shall mean the Uniform Customs and Practice for Documentary
Credits (2006 Revision), effective July 1, 2007, International Chamber of
Commerce Publication No. 600.

“U.S.” or “United States” shall mean the United States of America.

“U.S. Person” shall mean any Person that is a “United States Person” as defined
in Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 4.11(f).

“Wells Fargo” shall mean Wells Fargo Bank, National Association, a national
banking association, and its successors.

“Wholly Owned Subsidiary” shall mean, at any time and with respect to any
Person, a Subsidiary, all the shares of stock of all classes of which (other
than directors’ qualifying shares) or other ownership interests at the time are
owned directly or indirectly by such Person and/or one or more other Wholly
Owned Subsidiaries of such Person.

“Withholding Agent” shall mean the Borrower and the Administrative Agent.

 

22



--------------------------------------------------------------------------------

SECTION 1.2 Other Definitions and Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document: (a) the definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined, (b) whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms, (c) the words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”, (d) the word “will”
shall be construed to have the same meaning and effect as the word “shall”,
(e) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (f) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (g) all
references herein to Articles, Sections, Schedules and Exhibits shall be
construed to refer to Articles and Sections of, and Schedules and Exhibits to,
this Agreement, (h) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights,
(i) the term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form, (j) in the
computation of periods of time from a specified date to a later specified date,
the word “from” shall mean “from and including;” the words “to” and “until” each
mean “to but excluding;” and the word “through” shall mean “to and including”
and (k) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

SECTION 1.3 Accounting Terms.

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with GAAP, applied on a consistent
basis, as in effect from time to time and in a manner consistent with that used
in preparing the audited financial statements described in Section 6.8(a),
except as otherwise specifically prescribed herein; provided, that if at any
time a change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrower or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided, further, that until so amended
(i) such ratio or requirement shall continue to be computed in accordance with
GAAP prior to such change therein and (ii) the Borrower shall provide to the
Administrative Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP. Notwithstanding the foregoing,
for purposes of determining compliance with any covenant (including the
computation of any financial covenant) contained herein, Indebtedness of the
Borrower and its Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 and FASB
ASC 470-20 on financial liabilities shall be disregarded.

 

23



--------------------------------------------------------------------------------

(b) The financial statements to be furnished to the Lenders pursuant hereto
shall be made and prepared in accordance with GAAP consistently applied
throughout the periods involved (except as set forth in the notes thereto or as
otherwise disclosed in writing by the Borrower to the Lenders).

SECTION 1.4 UCC Terms. Terms defined in the UCC in effect on the Restatement
Closing Date and not otherwise defined herein shall, unless the context
otherwise indicates, have the meanings provided by those definitions. Subject to
the foregoing, the term “UCC” refers, as of any date of determination, to the
UCC then in effect.

SECTION 1.5 Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio or percentage is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

SECTION 1.6 References to Agreement and Laws. Unless otherwise expressly
provided herein, (a) references to formation documents, governing documents,
agreements (including the Loan Documents) and other contractual instruments
shall be deemed to include all subsequent amendments, restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, extensions, supplements and other modifications are
not prohibited by any Loan Document; and (b) references to any Applicable Law
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Applicable Law.

SECTION 1.7 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

SECTION 1.8 Letter of Credit Amounts. Unless otherwise specified, all references
herein to the amount of a Letter of Credit at any time shall be deemed to mean
the maximum face amount of such Letter of Credit after giving effect to all
increases thereof contemplated by such Letter of Credit or the Letter of Credit
Application therefor (at the time specified therefor in such applicable Letter
of Credit or Letter of Credit Application and as such amount may be reduced by
(a) any permanent reduction of such Letter of Credit or (b) any amount which is
drawn, reimbursed and no longer available under such Letter of Credit).

ARTICLE II

REVOLVING CREDIT FACILITY

SECTION 2.1 Revolving Credit Loans. Subject to the terms and conditions of this
Agreement and the other Loan Documents, and in reliance upon the representations
and warranties set forth herein, each Lender severally agrees to make Revolving
Credit Loans to the Borrower from time to time from the Restatement Closing Date
through, but not including, the Maturity Date as requested by the Borrower, in
accordance with the terms of Section 2.3; provided, that (a) the Revolving
Credit Outstandings shall not exceed the Revolving Credit Commitment, and
(b) the aggregate principal amount of outstanding Revolving Credit Loans

 

24



--------------------------------------------------------------------------------

from any Lender plus such Lender’s Revolving Credit Commitment Percentage of
outstanding L/C Obligations and outstanding Swingline Loans shall not at any
time exceed such Lender’s Revolving Credit Commitment. Each Revolving Credit
Loan by a Lender shall be in a principal amount equal to such Lender’s Revolving
Credit Commitment Percentage of the aggregate principal amount of Revolving
Credit Loans requested on such occasion. Subject to the terms and conditions
hereof, the Borrower may borrow, repay and reborrow Revolving Credit Loans
hereunder until the Maturity Date.

SECTION 2.2 Swingline Loans.

(a) Availability. Subject to the terms and conditions of this Agreement, the
Swingline Lender agrees to make Swingline Loans to the Borrower from time to
time from the Restatement Closing Date through, but not including, the Maturity
Date at its sole discretion; provided, that after giving effect to any amount
requested, (a) the Revolving Credit Outstandings shall not exceed the Revolving
Credit Commitment and (b) the aggregate principal amount of all outstanding
Swingline Loans shall not exceed the lesser of (i) the Revolving Credit
Commitment less the sum of all outstanding Revolving Credit Loans and the L/C
Obligations and (ii) the Swingline Commitment. Subject to the terms and
conditions hereof, the Borrower may borrow, repay and reborrow Swingline Loans
hereunder until the Maturity Date.

(b) Refunding.

(i) Swingline Loans shall be refunded by the Lenders on demand by the Swingline
Lender. Such refundings shall be made by the Lenders in accordance with their
respective Revolving Credit Commitment Percentages and shall thereafter be
reflected as Revolving Credit Loans of the Lenders on the books and records of
the Administrative Agent. Each Lender shall fund its respective Revolving Credit
Commitment Percentage of Revolving Credit Loans as required to repay Swingline
Loans outstanding to the Swingline Lender upon demand by the Swingline Lender
but in no event later than 1:00 p.m. on the next succeeding Business Day after
such demand is made. No Lender’s obligation to fund its respective Revolving
Credit Commitment Percentage of a Swingline Loan shall be affected by any other
Lender’s failure to fund its Revolving Credit Commitment Percentage of a
Swingline Loan, nor shall any Lender’s Revolving Credit Commitment Percentage be
increased as a result of any such failure of any other Lender to fund its
Revolving Credit Commitment Percentage of a Swingline Loan.

(ii) The Borrower shall pay to the Swingline Lender on demand the amount of such
Swingline Loans to the extent amounts received from the Lenders are not
sufficient to repay in full the outstanding Swingline Loans requested or
required to be refunded. In addition, the Borrower hereby authorizes the
Administrative Agent to charge any account maintained by the Borrower with the
Swingline Lender (up to the amount available therein) in order to immediately
pay the Swingline Lender the amount of such Swingline Loans to the extent
amounts received from the Lenders are not sufficient to repay in full the
outstanding Swingline Loans requested or required to be refunded. If any portion
of any such amount paid to the Swingline Lender shall be recovered by or on
behalf of the Borrower from the Swingline Lender in bankruptcy or otherwise, the
loss of the amount

 

25



--------------------------------------------------------------------------------

so recovered shall be ratably shared among all the Lenders in accordance with
their respective Revolving Credit Commitment Percentages (unless the amounts so
recovered by or on behalf of the Borrower pertain to a Swingline Loan extended
after the occurrence and during the continuance of an Event of Default of which
the Administrative Agent has received notice in the manner required pursuant to
Section 10.3 and which such Event of Default has not been waived by the Required
Lenders or the Lenders, as applicable).

(iii) Each Lender acknowledges and agrees that its obligation to refund
Swingline Loans in accordance with the terms of this Section is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, non-satisfaction of the conditions set forth in
Article V. Further, each Lender agrees and acknowledges that if prior to the
refunding of any outstanding Swingline Loans pursuant to this Section, one of
the events described in Section 9.1(e) shall have occurred, each Lender will, on
the date the applicable Revolving Credit Loan would have been made, purchase an
undivided participating interest in the Swingline Loan to be refunded in an
amount equal to its Revolving Credit Commitment Percentage of the aggregate
amount of such Swingline Loan. Each Lender will immediately transfer to the
Swingline Lender, in immediately available funds, the amount of its
participation and upon receipt thereof the Swingline Lender will deliver to such
Lender a certificate evidencing such participation dated the date of receipt of
such funds and for such amount. Whenever, at any time after the Swingline Lender
has received from any Lender such Lender’s participating interest in a Swingline
Loan, the Swingline Lender receives any payment on account thereof, the
Swingline Lender will distribute to such Lender its participating interest in
such amount (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Lender’s participating interest was
outstanding and funded).

(c) Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Section 2.2, the Swingline Lender shall not be obligated to make any
Swingline Loan at a time when any other Lender is a Defaulting Lender, unless
the Swingline Lender has entered into arrangements, including the delivery of
cash collateral, with the Borrower or such Defaulting Lender and satisfactory to
the Swingline Lender to eliminate the Swingline Lender’s Fronting Exposure
(after giving effect to Section 4.14(c)) with respect to any such Defaulting
Lender.

SECTION 2.3 Procedure for Advances of Revolving Credit Loans and Swingline
Loans.

(a) Requests for Borrowing. The Borrower shall give the Administrative Agent
irrevocable prior written notice substantially in the form of Exhibit B (a
“Notice of Borrowing”) not later than 12:00 p.m. (i) on the same Business Day as
each Base Rate Loan and each Swingline Loan, and (ii) at least three
(3) Business Days before each LIBOR Rate Loan, specifying:

(A) the date of such borrowing, which shall be a Business Day;

(B) whether such Revolving Credit Loan shall be a LIBOR Rate Loan or a Base Rate
Loan;

 

26



--------------------------------------------------------------------------------

(C) whether such Loan is to be a Revolving Credit Loan or Swingline Loan;

(D) if such Loan is a LIBOR Rate Loan, the duration of the Interest Period
applicable thereto; and

(E) the amount of such borrowing, which shall be, (x) with respect to Base Rate
Loans (other than Swingline Loans) in an aggregate principal amount of
$1,000,000 or a whole multiple of $1,000,000 in excess thereof, (y) with respect
to LIBOR Rate Loans in an aggregate principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof or (z) with respect to Swingline Loans
in an aggregate principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof.

A Notice of Borrowing received after 12:00 p.m. shall be deemed received on the
next Business Day. The Administrative Agent shall promptly notify the Lenders of
each Notice of Borrowing.

(b) Disbursement of Revolving Credit and Swingline Loans. Not later than 2:00
p.m. on the proposed borrowing date, (i) each Lender will make available to the
Administrative Agent, for the account of the Borrower, at the applicable office
of the Administrative Agent in funds immediately available to the Administrative
Agent, such Lender’s Revolving Credit Commitment Percentage of the Revolving
Credit Loans to be made on such borrowing date and (ii) the Swingline Lender
will make available to the Administrative Agent, for the account of the
Borrower, at the office of the Administrative Agent in funds immediately
available to the Administrative Agent, the Swingline Loans to be made on such
borrowing date. The Borrower hereby irrevocably authorizes the Administrative
Agent to disburse the proceeds of each borrowing requested pursuant to this
Section in immediately available funds by crediting or wiring such proceeds to
the applicable deposit account of the Borrower identified in the most recent
notice substantially in the form attached as Exhibit C (a “Notice of Account
Designation”) delivered by the Borrower to the Administrative Agent or as may be
otherwise agreed upon by the Borrower and the Administrative Agent from time to
time. The Administrative Agent shall not be obligated to disburse the portion of
the proceeds of any Revolving Credit Loan requested pursuant to this Section to
the extent that any Lender has not made available to the Administrative Agent
its Revolving Credit Commitment Percentage of such Loan. Revolving Credit Loans
to be made for the purpose of refunding Swingline Loans shall be made by the
Lenders as provided in Section 2.2(b).

SECTION 2.4 Repayment and Prepayment of Revolving Credit Loans and Swingline
Loans.

(a) Repayment on Termination Date. The Borrower hereby agrees to repay the
outstanding principal amount of (i) all Revolving Credit Loans in full on the
Maturity Date and (ii) all Swingline Loans in accordance with Section 2.2(b)
(but, in any event, no later than the Maturity Date), together, in each case,
with all accrued but unpaid interest thereon.

 

27



--------------------------------------------------------------------------------

(b) Mandatory Prepayments.

(i) Aggregate Revolving Credit Commitment. If, as of the most recent Revaluation
Date or at any time (as determined by the Administrative Agent under
Section 2.4(b)(iv)), the Revolving Credit Outstandings, the outstanding
principal amount of all Revolving Credit Loans plus the sum of all outstanding
Swingline Loans and L/C Obligations exceeds the Revolving Credit Commitment,
then, in such case, the Borrower shall (1) first, if (and to the extent)
necessary to eliminate such amount in excess of the Revolving Credit Commitment,
immediately repay outstanding Swingline Loans (and/or reduce any pending request
for a borrowing of such Swingline Loans submitted in respect of such Swingline
Loans on such day) by the amount in excess of the Revolving Credit Commitment,
(2) second, if (and to the extent) necessary to eliminate such amount in excess
of the Revolving Credit Commitment, immediately repay outstanding Revolving
Credit Loans which are Base Rate Loans (and/or reduce any pending requests for a
borrowing or continuation or conversion of such Loans submitted in respect of
such Loans on such day) by such amount in excess of the Revolving Credit
Commitment, (3) third, if (and to the extent) necessary to eliminate such amount
in excess of the Revolving Credit Commitment, immediately repay outstanding
Revolving Credit Loans which are LIBOR Rate Loans (and/or reduce any pending
requests for a borrowing or continuation or conversion of such Loans submitted
in respect of such Loans on such day) by such amount in excess of the Revolving
Credit Commitment, and (4) fourth, with respect to any Letters of Credit then
outstanding, if (and to the extent) necessary to collateralize such amount in
excess of the Revolving Credit Commitment, immediately deposit cash into a cash
collateral account opened by the Administrative Agent for the benefit of the
Lenders in an amount equal to the amount of such excess (such cash collateral to
be applied in accordance with Section 9.2(b)).

(ii) Swingline Commitment. If, at any time (as determined by the Administrative
Agent under Section 2.4(b)(iv)), the outstanding principal amount of all
Swingline Loans exceeds the Swingline Commitment for any reason, then, the
Borrower shall, if (and to the extent) necessary to eliminate such excess,
immediately repay outstanding Swingline Loans (and/or reduce any pending request
for a borrowing of such Loans submitted in respect of such Loans on such day) by
the amount of such excess.

(iii) Excess L/C Obligations. If, at any time (as determined by the
Administrative Agent under Section 2.4(b)(iv)), the outstanding principal amount
of all L/C Obligations exceeds the L/C Commitment, then, in each such case, the
Borrower shall, with respect to any Letters of Credit then outstanding, deposit
cash into a cash collateral account opened by the Administrative Agent for the
benefit of the Lenders in an amount equal to the amount of such excess (such
cash collateral to be applied in accordance with Section 9.2(b)).

(iv) Compliance and Payments. The Borrower’s compliance with this Section 2.4(b)
shall be tested from time to time by the Administrative Agent at its sole
discretion, but in any event shall be tested on the date on which (A) the
Borrower requests that the applicable Lenders make a Revolving Credit Loan,
(B) the Borrower requests that the Swingline Lender make a Swingline Loan or
(C) the Borrower requests that any Issuing Lender issue a Letter of Credit. Each
such repayment pursuant to this Section 2.4(b) shall be accompanied by any
amount required to be paid pursuant to Section 4.9.

 

28



--------------------------------------------------------------------------------

(c) Optional Prepayments. The Borrower may at any time and from time to time
prepay Revolving Credit Loans and Swingline Loans, in whole or in part, with
irrevocable prior written notice to the Administrative Agent substantially in
the form attached as Exhibit D (a “Notice of Prepayment”) given not later than
12:00 p.m. (i) on the same Business Day as each Base Rate Loan and each
Swingline Loan, (ii) at least three (3) Business Days before each LIBOR Rate
Loan, specifying (A) the date and amount of prepayment, (B) whether the
prepayment is of Revolving Credit Loans, Swingline Loans or a combination
thereof, and, if a combination thereof, the amount allocable to each, and
(C) whether the repayment is of LIBOR Rate Loans, Base Rate Loans, or a
combination thereof, and, if of a combination thereof, the amount allocable to
each. Upon receipt of such notice, the Administrative Agent shall promptly
notify each Lender. If any such notice is given, the amount specified in such
notice shall be due and payable on the date set forth in such notice. Partial
prepayments shall be in an aggregate amount of (i) $1,000,000 or a whole
multiple of $1,000,000 in excess thereof with respect to Base Rate Loans (other
than Swingline Loans), (ii) $5,000,000 or a whole multiple of $1,000,000, in
excess thereof with respect to LIBOR Rate Loans and (iii) $100,000 or a whole
multiple of $100,000 in excess thereof with respect to Swingline Loans. A Notice
of Prepayment received after 12:00 p.m. shall be deemed received on the next
Business Day. Each such prepayment shall be accompanied by any amount required
to be paid pursuant to Section 4.9 hereof.

(d) Limitation on Prepayment of LIBOR Rate Loans. Any prepayment of any LIBOR
Rate Loan on any day other than on the last day of the Interest Period
applicable thereto shall be subject to the terms of Section 4.9 hereof.

SECTION 2.5 Permanent Reduction of the Revolving Credit Commitment.

(a) Voluntary Reduction. The Borrower shall have the right at any time and from
time to time, upon at least five (5) Business Days prior written notice to the
Administrative Agent, to permanently reduce, without premium or penalty, (i) the
entire Revolving Credit Commitment at any time or (ii) portions of the Revolving
Credit Commitment, from time to time, in an aggregate principal amount not less
than $10,000,000 or any whole multiple of $5,000,000 in excess thereof. Any
reduction of the Revolving Credit Commitment shall be applied to the Revolving
Credit Commitment of each Lender according to its Revolving Credit Commitment
Percentage. All accrued Commitment Fees with respect to any portion of the
Revolving Credit Commitment terminated pursuant hereto shall be paid on the next
payment date pursuant to Section 4.3(b) hereof; provided, that if such
termination is a complete termination of the entire Revolving Credit Commitment,
then all accrued Commitment Fees shall be paid on the effective date thereof.

(b) Corresponding Payment. Each permanent reduction permitted pursuant to this
Section shall be accompanied by a payment of principal sufficient to reduce the
aggregate Revolving Credit Outstandings after such reduction to the Revolving
Credit Commitment as so reduced, and if the Revolving Credit Commitment as so
reduced is less than the aggregate

 

29



--------------------------------------------------------------------------------

amount of all outstanding Letters of Credit, the Borrower shall be required to
deposit cash in a cash collateral account opened by the Administrative Agent in
an amount equal to such excess. Such cash collateral shall be applied in
accordance with Section 9.2(b). Any reduction of the Revolving Credit Commitment
to zero shall be accompanied by payment of all outstanding Revolving Credit
Loans and Swingline Loans (and furnishing of cash collateral satisfactory to the
Administrative Agent for all L/C Obligations) and shall result in the
termination of the Revolving Credit Commitment and the Swingline Commitment and
the Facility. If the reduction of the Revolving Credit Commitment requires the
repayment of any LIBOR Rate Loan, such repayment shall be accompanied by any
amount required to be paid pursuant to Section 4.9 hereof.

SECTION 2.6 Termination of Revolving Credit Facility. The Revolving Credit
Facility and the Revolving Credit Commitments shall terminate on the Maturity
Date.

ARTICLE III

LETTER OF CREDIT FACILITY

SECTION 3.1 L/C Commitment.

(a) Availability. Subject to the terms and conditions hereof, each Issuing
Lender, in reliance on the agreements of the other Lenders set forth in
Section 3.4(a), agrees to issue letters of credit (the “Letters of Credit”) for
the account of the Borrower on any Business Day from the Restatement Closing
Date through but not including the fifth (5th) Business Day prior to the
Maturity Date in such form as may be approved from time to time by the
applicable Issuing Lender; provided, that no Issuing Lender shall have any
obligation to issue any Letter of Credit if, after giving effect to such
issuance, (a) the L/C Obligations would exceed the L/C Commitment or (b) the
Revolving Credit Outstandings would exceed the Revolving Credit Commitment. Each
Letter of Credit shall (i) be denominated in Dollars in a minimum amount to be
agreed to by such Issuing Lender, (ii) be a letter of credit issued to support
obligations of the Borrower or any of its Subsidiaries, contingent or otherwise,
(iii) be in a form satisfactory to such Issuing Lender, (iv) have an expiration
date not later than the earlier of (a) the fifth (5th) Business Day prior to the
scheduled Maturity Date and (b) the date which is one year from the date of
issuance of such Letter of Credit (subject to automatic renewal for additional
one (1) year periods pursuant to the terms of the Letter of Credit Application
or other documentation acceptable to such Issuing Lender); provided that (x) if
a Letter of Credit has an expiration date later than the scheduled Maturity
Date, then the Borrower shall post cash collateral for such Letter of Credit in
accordance with Section 2.4(b)(iii) at least five Business Days prior to the
scheduled Maturity Date (or such later date as shall be determined by
Administrative Agent in its sole discretion) and (y) Letters of Credit may be
issued with (or amended to provide) a tenor of greater than one year only with
the prior written consent of all of the Lenders and (v) be subject to the
Uniform Customs and/or ISP98, as set forth in the Letter of Credit Application
or as determined by such Issuing Lender and, to the extent not inconsistent
therewith, the laws of the State of New York. No Issuing Lender shall at any
time be obligated to issue any Letter of Credit hereunder if such issuance would
conflict with, or cause such Issuing Lender or any L/C Participant to exceed any
limits imposed by, any Applicable Law. References herein to “issue” and
derivations thereof with respect to Letters of Credit shall also include
extensions or

 

30



--------------------------------------------------------------------------------

modifications of any outstanding Letters of Credit, unless the context otherwise
requires. As of the Closing Date, each of the Existing Letters of Credit shall
constitute, for all purposes of this Agreement and the other Loan Documents, a
Letter of Credit issued and outstanding hereunder.

(b) Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Section 3.1, no Issuing Lender shall be obligated to issue any Letter of
Credit at a time when any other Lender is a Defaulting Lender, unless such
Issuing Lender has entered into arrangements satisfactory to it to eliminate
such Issuing Lender’s risk (after giving effect to Section 4.14(a)(iv)) with
respect to any such Defaulting Lender’s reimbursement obligations hereunder,
including by cash collateralizing such Defaulting Lender’s Commitment Percentage
of the liability with respect to such Letter of Credit. On demand by an Issuing
Lender or the Administrative Agent from time to time, the Borrower shall cash
collateralize each Defaulting Lender’s Commitment Percentage of the outstanding
L/C Obligations (after giving effect to Section 4.14(a)(iv)) on terms reasonably
satisfactory to the Administrative Agent and such Issuing Lender. Any such cash
collateral shall be deposited in a separate account with the Administrative
Agent, subject to the exclusive dominion and control of the Administrative
Agent, as collateral (solely for the benefit of the Issuing Lenders) for the
payment and performance of each Defaulting Lender’s Commitment Percentage of
outstanding L/C Obligations. Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Lenders immediately for each
Defaulting Lender’s Commitment Percentage of any drawing under any Letter of
Credit which has not otherwise been reimbursed by the Borrower or such
Defaulting Lender pursuant to the terms of this Section 3.1.

SECTION 3.2 Procedure for Issuance of Letters of Credit. The Borrower may from
time to time request that any Issuing Lender issue a Letter of Credit by
delivering to such Issuing Lender, at the office of such Issuing Lender
specified in or determined in accordance with Section 11.1, a Letter of Credit
Application therefor, completed to the satisfaction of such Issuing Lender, and
such other certificates, documents and other papers and information as such
Issuing Lender may request. Upon receipt of any Letter of Credit Application,
such Issuing Lender shall process such Letter of Credit Application and the
certificates, documents and other papers and information delivered to it in
connection therewith in accordance with its customary procedures and shall,
subject to Section 3.1 and Article V, promptly issue the Letter of Credit
requested thereby (but in no event shall any Issuing Lender be required to issue
any Letter of Credit earlier than three (3) Business Days after its receipt of
the Letter of Credit Application therefor and all such other certificates,
documents and other papers and information relating thereto) by issuing the
original of such Letter of Credit to the beneficiary thereof or as otherwise may
be agreed by such Issuing Lender and the Borrower. The applicable Issuing Lender
shall promptly furnish to the Borrower a copy of such Letter of Credit and
promptly notify each Lender of the issuance and upon request by any Lender,
furnish to such Lender a copy of such Letter of Credit and the amount of such
Lender’s participation therein.

SECTION 3.3 Commissions and Other Charges.

(a) Letter of Credit Commissions. Subject to Section 4.14(a)(iii), the Borrower
shall pay to the Administrative Agent, for the account of each Issuing Lender
and the L/C Participants, a letter of credit commission with respect to each
Letter of Credit, in the amount equal to the face amount of such Letter of
Credit multiplied by the Applicable Margin with respect to Revolving

 

31



--------------------------------------------------------------------------------

Credit Loans that are LIBOR Rate Loans (determined on a per annum basis). Such
commission shall be payable quarterly in arrears on the last Business Day of
each calendar quarter, on the Maturity Date and thereafter on demand of the
Administrative Agent. The Administrative Agent shall, promptly following its
receipt thereof, distribute to each Issuing Lender and the L/C Participants all
commissions received pursuant to this Section in accordance with their
respective Revolving Credit Commitment Percentages.

(b) Fronting Fee. In addition to the foregoing commission, the Borrower shall
pay to the Administrative Agent, for the account of each Issuing Lender, a
fronting fee with respect to each Letter of Credit issued by it as set forth in
the Fee Letter or as separately agreed by such Issuing Lender, as applicable.
Such fronting fee shall be payable quarterly in arrears on the last Business Day
of each calendar quarter commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Maturity Date and thereafter on demand
of the Administrative Agent.

(c) Other Costs. In addition to the foregoing fees and commissions, the Borrower
shall pay or reimburse each Issuing Lender for such normal and customary costs
and expenses as are incurred or charged by such Issuing Lender in issuing,
effecting payment under, amending or otherwise administering any Letter of
Credit.

SECTION 3.4 L/C Participations.

(a) Each Issuing Lender irrevocably agrees to grant and hereby grants to each
L/C Participant, and, to induce each Issuing Lender to issue Letters of Credit
hereunder, each L/C Participant irrevocably agrees to accept and purchase and
hereby accepts and purchases from such Issuing Lender, on the terms and
conditions hereinafter stated, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Revolving Credit
Commitment Percentage in such Issuing Lender’s obligations and rights under and
in respect of each Letter of Credit issued hereunder and the amount of each
draft paid by such Issuing Lender thereunder. Each L/C Participant
unconditionally and irrevocably agrees with each Issuing Lender that, if a draft
is paid under any Letter of Credit for which such Issuing Lender is not
reimbursed in full by the Borrower through a Revolving Credit Loan or otherwise
in accordance with the terms of this Agreement, such L/C Participant shall pay
to such Issuing Lender upon demand at such Issuing Lender’s address for notices
specified herein an amount equal to the amount of such L/C Participant’s
Revolving Credit Commitment Percentage of the amount of such draft, or any part
thereof, which is not so reimbursed.

(b) Upon becoming aware of any amount required to be paid by any L/C Participant
to any Issuing Lender pursuant to Section 3.4(a) in respect of any unreimbursed
portion of any payment made by such Issuing Lender under any Letter of Credit,
such Issuing Lender shall notify the Administrative Agent and each L/C
Participant of the amount and due date of such required payment and such L/C
Participant shall pay to such Issuing Lender the amount specified on the
applicable due date. If any such amount is paid to such Issuing Lender after the
date such payment is due, such L/C Participant shall pay to such Issuing Lender,
in addition to such amount, the product of (i) such amount, times (ii) the daily
average Federal Funds Rate as determined by the Administrative Agent during the
period from and including the date such payment is due to the date on which such
payment is immediately available to such Issuing

 

32



--------------------------------------------------------------------------------

Lender, times (iii) a fraction the numerator of which is the number of days that
elapse during such period and the denominator of which is 360. A certificate of
such Issuing Lender with respect to any amounts owing under this Section shall
be conclusive in the absence of manifest error. With respect to payment to such
Issuing Lender of the unreimbursed amounts described in this Section, if the L/C
Participants receive notice that any such payment is due (A) prior to 1:00 p.m.
on any Business Day, such payment shall be due that Business Day, and (B) after
1:00 p.m. on any Business Day, such payment shall be due on the following
Business Day.

(c) Whenever, at any time after any Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its Revolving Credit
Commitment Percentage of such payment in accordance with this Section, such
Issuing Lender receives any payment related to such Letter of Credit (whether
directly from the Borrower or otherwise), or any payment of interest on account
thereof, such Issuing Lender will distribute to such L/C Participant its pro
rata share thereof; provided, that in the event that any such payment received
by such Issuing Lender shall be required to be returned by such Issuing Lender,
such L/C Participant shall return to such Issuing Lender the portion thereof
previously distributed by such Issuing Lender to it.

SECTION 3.5 Reimbursement Obligations.

(a) Reimbursement Obligation of the Borrower. In the event of any drawing under
any Letter of Credit, the Borrower agrees to reimburse (either with the proceeds
of a Revolving Credit Loan as provided for in this Section or with funds from
other sources), in same day funds, the applicable Issuing Lender on each date on
which such Issuing Lender notifies the Borrower of the date and the amount of a
draft paid under any Letter of Credit for the amount of (a) such draft so paid
and (b) any amounts referred to in Section 3.3(c) incurred by such Issuing
Lender in connection with such payment.

(b) Reimbursement Obligation of the Lenders. Unless the Borrower shall
immediately notify the applicable Issuing Lender that the Borrower intends to
reimburse such Issuing Lender for such drawing from other sources or funds, the
Borrower shall be deemed to have timely given a Notice of Borrowing to the
Administrative Agent requesting that the Lenders make Revolving Credit Loans
bearing interest at the Base Rate on such date in the amount of (a) such draft
so paid and (b) any amounts referred to in Section 3.3(c) incurred by such
Issuing Lender in connection with such payment, and the Lenders shall make such
requested Revolving Credit Loans, the proceeds of which shall be applied to
reimburse such Issuing Lender for the amount of the related drawing and costs
and expenses. Each Lender acknowledges and agrees that its obligation to fund a
Revolving Credit Loan in accordance with this Section to reimburse each Issuing
Lender for any draft paid under a Letter of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including, without
limitation, non-satisfaction of the conditions set forth in Section 2.3(a) or
Article V. If the Borrower has elected to pay the amount of such drawing with
funds from other sources and shall fail to reimburse any Issuing Lender as
provided above, the unreimbursed amount of such drawing shall bear interest at
the rate which would be payable on any outstanding Base Rate Loans which were
then overdue from the date such amounts become payable (whether at stated
maturity, by acceleration or otherwise) until payment in full.

 

33



--------------------------------------------------------------------------------

SECTION 3.6 Obligations Absolute. The Borrower’s obligations under this
Article III (including, without limitation, the Reimbursement Obligation) shall
be absolute and unconditional under any and all circumstances and irrespective
of any set off, counterclaim or defense to payment which the Borrower may have
or have had against any Issuing Lender or any beneficiary of a Letter of Credit
or any other Person. The Borrower also agrees that the Issuing Lenders and the
L/C Participants shall not be responsible for, and the Borrower’s Reimbursement
Obligation under Section 3.5 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee. No Issuing Lender shall be liable for any error,
omission, interruption or delay in transmission, dispatch or delivery of any
message or advice, however transmitted, in connection with any Letter of Credit,
except for errors, omissions, interruptions or delays caused by such Issuing
Lender’s gross negligence or willful misconduct, as determined by a court of
competent jurisdiction by final nonappealable judgment. The Borrower agrees that
any action taken or omitted by any Issuing Lender under or in connection with
any Letter of Credit or the related drafts or documents, if done in the absence
of gross negligence or willful misconduct shall be binding on the Borrower and
shall not result in any liability of any Issuing Lender or any L/C Participant
to the Borrower. The responsibility of the applicable Issuing Lender to the
Borrower in connection with any draft presented for payment under any Letter of
Credit shall, in addition to any payment obligation expressly provided for in
such Letter of Credit, be limited to determining that the documents (including
each draft) delivered under such Letter of Credit in connection with such
presentment are in conformity with such Letter of Credit.

SECTION 3.7 Effect of Letter of Credit Application. To the extent that any
provision of any Letter of Credit Application related to any Letter of Credit is
inconsistent with the provisions of this Article III, the provisions of this
Article III shall apply.

SECTION 3.8 Comerica Bank as Issuing Lender. Notwithstanding the foregoing,
Comerica Bank may decline to issue any Letter of Credit hereunder at its sole
discretion. In addition, Comerica Bank may at any time give notice of its
resignation as Issuing Lender to the Administrative Agent and the Borrower. Upon
receipt of any such notice of resignation, Comerica Bank shall cease to be an
Issuing Lender hereunder and shall be discharged of its obligations as an
Issuing Lender hereunder (other than with respect to Letters of Credit
previously issued by Comerica Bank). Following any such resignation, the
applicable provisions of the Credit Agreement (including this Article III and
Section 11.3 hereof) shall continue in effect for the benefit of Comerica Bank
in respect of all such Letters of Credit which remain outstanding and any
actions taken or omitted to be taken by Comerica Bank in connection with its
acting as an Issuing Lender.

 

34



--------------------------------------------------------------------------------

ARTICLE IV

GENERAL LOAN PROVISIONS

SECTION 4.1 Interest.

(a) Interest Rate Options. Subject to the provisions of this Section, at the
election of the Borrower:

(i) Revolving Credit Loans shall bear interest at (A) the Base Rate plus the
Applicable Margin or (B) the LIBOR Rate plus the Applicable Margin (provided
that the LIBOR Rate shall not be available until three (3) Business Days after
the Restatement Closing Date); and

(ii) any Swingline Loan shall bear interest at the Base Rate plus the Applicable
Margin for Base Rate Loans.

The Borrower shall select the rate of interest and Interest Period, if any,
applicable to any Loan at the time a Notice of Borrowing is given or at the time
a Notice of Conversion/Continuation is given pursuant to Section 4.2. Any
Revolving Credit Loan or any portion thereof as to which the Borrower has not
duly specified an interest rate as provided herein shall be deemed a Base Rate
Loan and any LIBOR Rate Loan or any portion thereof as to which the Borrower has
not duly specified an Interest Period as provided herein shall be deemed a LIBOR
Rate Loan for a one (1) month Interest Period.

(b) Interest Periods. In connection with each LIBOR Rate Loan, the Borrower by
giving notice at the times described in Section 2.3 or 4.2, as applicable, shall
elect an interest period (each, an “Interest Period”) to be applicable to such
Loan, which Interest Period shall be a period of one (1), two (2), three (3), or
six (6) months; provided that:

(i) the Interest Period shall commence on the date of advance of or conversion
to any LIBOR Rate Loan and, in the case of immediately successive Interest
Periods, each successive Interest Period shall commence on the date on which the
immediately preceding Interest Period expires;

(ii) if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided, that if any Interest Period would otherwise expire on a day that
is not a Business Day but is a day of the month after which no further Business
Day occurs in such month, such Interest Period shall expire on the immediately
preceding Business Day;

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the relevant calendar month at the end of such Interest Period;

 

35



--------------------------------------------------------------------------------

(iv) no Interest Period shall extend beyond the Maturity Date, without payment
of any amounts pursuant to Section 4.9; and

(v) there shall be no more than eight (8) Interest Periods in effect at any
time.

(c) Default Rate. Subject to Section 9.2, (i) immediately upon the occurrence
and during the continuance of an Event of Default under Section 9.1(a), or
9.1(e), or (ii) at the election of the Required Lenders, upon the occurrence and
during the continuance of any other Event of Default:

(A) the Borrower shall no longer have the option to request LIBOR Rate Loans,
Swingline Loans or Letters of Credit;

(B) all outstanding LIBOR Rate Loans shall bear interest at a rate per annum of
two percent (2%) in excess of the rate (including the Applicable Margin) then
applicable to LIBOR Rate Loans until the end of the applicable Interest Period
and thereafter at a rate equal to two percent (2%) in excess of the rate
(including the Applicable Margin) then applicable to Base Rate Loans;

(C) all outstanding Base Rate Loans shall bear interest at a rate per annum
equal to two percent (2%) in excess of the rate (including the Applicable
Margin) then applicable to Base Rate Loans;

(D) all letter of credit commissions owing pursuant to Section 3.3 shall equal
the face amount of each Letter of Credit multiplied by the sum of (i) the
Applicable Margin with respect to Revolving Credit Loans that are LIBOR Rate
Loans (determined on a per annum basis), plus (ii) the rate per annum of two
percent (2%); and

(E) all other Obligations arising hereunder or under any other Loan Document
shall bear interest at a rate per annum equal to two percent (2%) in excess of
the rate (including the Applicable Margin) then applicable to Base Rate Loans or
such other Obligations arising hereunder or under any other Loan Document.

Interest shall continue to accrue on the Obligations after the filing by or
against the Borrower of any petition seeking any relief in bankruptcy or under
any act or law pertaining to insolvency or debtor relief, whether state, federal
or foreign.

(d) Interest Payment and Computation. Interest on each Base Rate Loan shall be
due and payable in arrears on the last Business Day of each calendar quarter
commencing on December 31, 2012 and interest on each LIBOR Rate Loan shall be
due and payable on the last day of each Interest Period applicable thereto, and
if such Interest Period extends over three (3) months, at the end of each three
(3) month interval during such Interest Period. All computations of interest for
Base Rate Loans based on the Prime Rate shall be made on the basis of a year of
365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest provided hereunder shall be made on the basis
of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a
365/366-day year).

 

36



--------------------------------------------------------------------------------

(e) Maximum Rate.

(i) In no contingency or event whatsoever shall the aggregate of all amounts
deemed interest under this Agreement charged or collected pursuant to the terms
of this Agreement exceed the highest rate permissible under any Applicable Law
which a court of competent jurisdiction shall, in a final determination, deem
applicable hereto.

(ii) In the event that such a court determines that the Lenders have charged or
received interest hereunder in excess of the highest applicable rate, the rate
in effect hereunder shall automatically be reduced to the maximum rate permitted
by Applicable Law and the Lenders shall at the Administrative Agent’s option
(i) promptly refund to the Borrower any interest received by the Lenders in
excess of the maximum lawful rate or (ii) apply such excess to the principal
balance of the Obligations on a pro rata basis. It is the intent hereof that the
Borrower not pay or contract to pay, and that neither the Administrative Agent
nor any Lender receive or contract to receive, directly or indirectly in any
manner whatsoever, interest in excess of that which may be paid by the Borrower
under Applicable Law.

SECTION 4.2 Notice and Manner of Conversion or Continuation of Loans. Provided
that no Default or Event of Default has occurred and is then continuing, the
Borrower shall have the option to:

(a) convert at any time following the third Business Day after the Restatement
Closing Date all or any portion of any outstanding Base Rate Loans (other than
Swingline Loans) in a principal amount equal to $1,000,000 or any whole multiple
of $1,000,000 in excess thereof into one or more LIBOR Rate Loans; and

(b) upon the expiration of any Interest Period with respect to any LIBOR Rate
Loans, (i) convert all or any part of its outstanding LIBOR Rate Loans in a
principal amount equal to $5,000,000 or a whole multiple of $1,000,000 in excess
thereof into Base Rate Loans (other than Swingline Loans) or (ii) continue such
LIBOR Rate Loans as LIBOR Rate Loans.

Whenever the Borrower desires to convert or continue Loans as provided above,
the Borrower shall give the Administrative Agent irrevocable prior written
notice in the form attached as Exhibit E (a “Notice of Conversion/Continuation”)
not later than 11:00 a.m. three (3) Business Days before the day on which a
proposed conversion or continuation of such Loan is to be effective specifying:

(A) the Loans to be converted or continued, and, in the case of any LIBOR Rate
Loan to be converted or continued, the last day of the Interest Period therefor;

(B) the effective date of such conversion or continuation (which shall be a
Business Day);

(C) the principal amount of such Loans to be converted or continued; and

(D) the Interest Period to be applicable to such converted or continued LIBOR
Rate Loan.

 

37



--------------------------------------------------------------------------------

The Administrative Agent shall promptly notify the affected Lenders of such
Notice of Conversion/Continuation.

SECTION 4.3 Fees.

(a) Commitment Fee. Commencing on the Restatement Closing Date, the Borrower
shall pay to the Administrative Agent, for the account of the Revolving Credit
Lenders (other than any Defaulting Lender), a non-refundable commitment fee (the
“Commitment Fee”) at a rate per annum equal to the Applicable Margin on the
average daily unused portion of the Revolving Credit Commitment of the Revolving
Credit Lenders (other than the Defaulting Lenders, if any), with the amount of
outstanding Swingline Loans to be considered usage of the Revolving Credit
Commitment for the purpose of calculating the Commitment Fee. The Commitment Fee
shall be payable in arrears on the last Business Day of each calendar quarter of
each year, commencing on the first such date to occur after the Restatement
Closing Date and ending on the Revolving Credit Maturity Date, and on the date
on which the Revolving Credit Commitments terminate. Such Commitment Fee shall
be distributed by the Administrative Agent to the Revolving Credit Lenders
(other than any Defaulting Lender) pro rata in accordance with such Revolving
Credit Lenders’ respective Revolving Credit Commitment Percentages.

(b) Other Fees. The Borrower shall pay to the Lead Arranger and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letter. The Borrower shall pay to the Lenders
such fees as shall have been separately agreed upon in writing in the amounts
and at the times so specified.

SECTION 4.4 Sharing of Payments.

(a) Each payment by the Borrower on account of the principal of or interest on
the Loans or any Letter of Credit or of any fee, commission or other amounts
(including the Reimbursement Obligation with respect to any Letter of Credit)
payable to the Lenders under this Agreement (or any of them) shall be made not
later than 1:00 p.m. on the date specified for payment under this Agreement to
the Administrative Agent at the Administrative Agent’s Office for the account of
the Lenders entitled to such payment in immediately available funds and shall be
made without any set off, counterclaim or deduction whatsoever. Any payment
received after such time but before 2:00 p.m. on such day shall be deemed a
payment on such date for the purposes of Section 9.1(a), but for all other
purposes shall be deemed to have been made on the next succeeding Business Day.
Any payment received after 2:00 p.m. shall be deemed to have been made on the
next succeeding Business Day for all purposes. Upon receipt by the
Administrative Agent of each such payment, the Administrative Agent (i) shall
distribute to each such Lender at its address for notices set forth herein its
pro rata share of such payment in accordance with the amounts then due and
payable to such Lenders (except as specified below) and (ii) shall wire advice
of the amount of such credit to each Lender. Each payment to the Administrative
Agent on account of the principal of or interest on the Swingline Loans or of
any fee, commission or other amounts payable to the Swingline Lender shall be
made in like manner, but for the account of the Swingline Lender. Each payment
to the Administrative Agent of the

 

38



--------------------------------------------------------------------------------

Issuing Lenders’ fees or L/C Participants’ commissions shall be made in like
manner, but for the account of the Issuing Lenders or the L/C Participants, as
the case may be. Each payment to the Administrative Agent of Administrative
Agent’s fees or expenses shall be made for the account of the Administrative
Agent and any amount payable to any Lender under Sections 4.9, 4.10, 4.11 or
11.3 shall be paid to the Administrative Agent for the account of the applicable
Lender. Subject to Section 4.1(b)(ii), if any payment under this Agreement shall
be specified to be made upon a day which is not a Business Day, it shall be made
on the next succeeding day which is a Business Day and such extension of time
shall in such case be included in computing any interest if payable along with
such payment.

(b) Notwithstanding the foregoing clause (a), if any Defaulting Lender shall
have failed to fund all or any portion of any Revolving Credit Loan (each such
Revolving Credit Loan, an “Affected Loan”), each payment by the Borrower
hereunder shall be applied first to such Affected Loan and the principal amount
and interest with respect to such payment shall be distributed (i) to each
Lender that is not a Defaulting Lender (each, a “Non-Defaulting Lender”) pro
rata based on the outstanding principal amount of Affected Loans owing to all
Non-Defaulting Lenders, until the principal amount of all Affected Loans has
been repaid in full and (ii) to the extent of any remaining amount of such
payment, to each Lender as set forth in clause (a). Each payment made by the
Borrower on account of the interest on any Affected Loans shall be distributed
to each Non-Defaulting Lender pro rata based on the outstanding principal amount
of Affected Loans owing to all Non-Defaulting Lenders.

SECTION 4.5 Evidence of Indebtedness.

(a) Extensions of Credit. The Extensions of Credit made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Extensions of Credit made
by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Revolving Credit Note and/or Swingline Note, as applicable, which shall evidence
such Lender’s Revolving Credit Loans and/or Swingline Loans, as applicable, in
addition to such accounts or records. Each Lender may attach schedules to its
Notes and endorse thereon the date, amount and maturity of its Loans and
payments with respect thereto.

(b) Participations. In addition to the accounts and records referred to in
subsection (a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit and Swingline
Loans. In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.

 

39



--------------------------------------------------------------------------------

SECTION 4.6 Adjustments. If any Lender shall, by exercising any right of setoff
or counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or other obligations hereunder resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of its Loans
and accrued interest thereon or other such obligations (other than pursuant to
Sections 4.9, 4.10, 4.11 or 11.3) greater than its pro rata share thereof as
provided herein, then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Loans and such other obligations of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them; provided that

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and

(ii) the provisions of this paragraph shall not be construed to apply to (A) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), (B) the application of Cash Collateral
provided for in Section 4.14 or (C) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Swingline Loans and Letters of Credit to any assignee
or participant, other than to the Borrower or any Subsidiary or Affiliate
thereof (as to which the provisions of this paragraph shall apply).

Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.

SECTION 4.7 Obligations of Lenders.

(a) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.3(b) and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at;

 

40



--------------------------------------------------------------------------------

(i) in the case of a payment to be made by such Lender, the greater of the daily
average Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation; and

(ii) in the case of a payment to be made by the Borrower, the interest rate
applicable to Base Rate Loans.

If the Borrower and such Lender shall pay such interest to the Administrative
Agent for the same or an overlapping period, the Administrative Agent shall
promptly remit to the Borrower the amount of such interest paid by the Borrower
for such period. If such Lender pays its share of the applicable borrowing to
the Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

(b) Nature of Obligations of Lenders Regarding Extensions of Credit. The
obligations of the Lenders under this Agreement to make the Loans and issue or
participate in Letters of Credit are several and are not joint or joint and
several. The failure of any Lender to make available its Revolving Credit
Commitment Percentage of any Loan requested by the Borrower shall not relieve it
or any other Lender of its obligation, if any, hereunder to make its Revolving
Credit Commitment Percentage of such Loan available on the borrowing date, but
no Lender shall be responsible for the failure of any other Lender to make its
Revolving Credit Commitment Percentage of such Loan available on the borrowing
date.

SECTION 4.8 Changed Circumstances.

(a) Circumstances Affecting LIBOR Rate Availability. In connection with any
request for a LIBOR Rate Loan or a Base Rate Loan as to which the interest rate
is determined with reference to LIBOR or a conversion to or continuation
thereof, if for any reason (i) the Administrative Agent shall determine (which
determination shall be conclusive and binding absent manifest error) that Dollar
deposits are not being offered to banks in the London interbank Eurodollar
market for the applicable amount and Interest Period of such Loan, (ii) the
Administrative Agent shall determine (which determination shall be conclusive
and binding absent manifest error) that reasonable and adequate means do not
exist for the ascertaining the LIBOR Rate for the Interest Period with respect
to a proposed LIBOR Rate Loan, or any Base Rate Loan as to which the interest
rate is determined with reference to LIBOR, or (iii) the Required Lenders shall
determine (which determination shall be conclusive and binding absent manifest
error) that the LIBOR Rate does not adequately and fairly reflect the cost to
such Lenders of making or maintaining such Loans during such Interest Period,
then the Administrative Agent shall promptly give notice thereof to the
Borrower. Thereafter, until the Administrative Agent notifies the Borrower that
such circumstances no longer exist, the obligation of the Lenders to make LIBOR
Rate Loans or Base Rate Loans as to which the interest rate is determined with
reference to LIBOR and the right of the Borrower to convert any Loan to or
continue any Loan as a LIBOR Rate Loan or a Base Rate Loan as to which the
interest rate is determined with a reference to LIBOR shall be suspended, and
(i) in the case of LIBOR Rate Loans, the Borrower shall either (1) repay in full
(or cause to be repaid in full) the then outstanding principal amount of each
such LIBOR Rate Loan, together with accrued interest

 

41



--------------------------------------------------------------------------------

thereon (subject to Section 4.1(d)), on the last day of the then current
Interest Period applicable to such LIBOR Rate Loan or (2) convert the then
outstanding principal amount of each such LIBOR Rate Loan to a Base Rate Loan,
as to which the Administrative Agent shall determine the interest rate without
reference to LIBOR as of the last day of such Interest Period; or (ii) in the
case of Base Rate Loans as to which the interest rate is determined by reference
to LIBOR, the Administrative Agent shall determine the interest rate without
reference to LIBOR as of the last day of such Interest Period.

(b) Laws Affecting LIBOR Rate Availability. If, after the date hereof, the
introduction of, or any change in, any Applicable Law or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any of the Lenders (or any of their respective Lending
Offices) with any request or directive (whether or not having the force of law)
of any such Governmental Authority, central bank or comparable agency, shall
make it unlawful or impossible for any of the Lenders (or any of their
respective Lending Offices) to honor its obligations hereunder to make or
maintain any LIBOR Rate Loan or any Base Rate Loan as to which the interest rate
is determined by reference to LIBOR, such Lender shall promptly give notice
thereof to the Administrative Agent and the Administrative Agent shall promptly
give notice to the Borrower and the other Lenders. Thereafter, until the
Administrative Agent notifies the Borrower that such circumstances no longer
exist, (i) the obligations of the Lenders to make LIBOR Rate Loans and the right
of the Borrower to convert any Loan to a LIBOR Rate Loan or continue any Loan as
a LIBOR Rate Loan shall be suspended and thereafter the Borrower may select only
Base Rate Loans, (ii) the Base Rate shall cease to be determined by reference to
LIBOR and (iii) if any of the Lenders may not lawfully continue to maintain a
LIBOR Rate Loan to the end of the then current Interest Period applicable
thereto, the applicable Loan shall immediately be converted to a Base Rate Loan
as to which the interest rate is not determined by reference to LIBOR for the
remainder of such Interest Period.

SECTION 4.9 Indemnity. The Borrower hereby indemnifies each of the Lenders
against any loss or expense (including any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain a LIBOR Rate
Loan or from fees payable to terminate the deposits from which such funds were
obtained) which may arise or be attributable to each Lender’s obtaining,
liquidating or employing deposits or other funds acquired to effect, fund or
maintain any Loan (a) as a consequence of any failure by the Borrower to make
any payment when due of any amount due hereunder in connection with a LIBOR Rate
Loan, (b) due to any failure of the Borrower to borrow, continue or convert on a
date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation or (c) due to any payment, prepayment or conversion of
any LIBOR Rate Loan on a date other than the last day of the Interest Period
therefor. The amount of such loss or expense shall be determined, in the
applicable Lender’s sole discretion, based upon the assumption that such Lender
funded its Revolving Credit Commitment Percentage of the LIBOR Rate Loans in the
London interbank market and using any reasonable attribution or averaging
methods which such Lender deems appropriate and practical. A certificate of such
Lender setting forth the basis for determining such amount or amounts necessary
to compensate such Lender shall be forwarded to the Borrower through the
Administrative Agent and shall be conclusively presumed to be correct save for
manifest error.

 

42



--------------------------------------------------------------------------------

SECTION 4.10 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or advances, loans or other credit extended or
participated in by, any Lender (except any reserve requirement reflected in the
LIBOR Rate) or any Issuing Lender;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes and
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes) on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto, or

(iii) impose on any Lender or any Issuing Lender or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan (or of maintaining its obligation to make any such Loan),
or to increase the cost to such Lender, such Issuing Lender or such other
Recipient of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender, such Issuing Lender or such other Recipient hereunder (whether of
principal, interest or any other amount) then, upon written request of such
Lender, such Issuing Lender or such other Recipient, the Borrower shall promptly
pay to any such Lender, such Issuing Lender or such other Recipient, as the case
may be, such additional amount or amounts as will compensate such Lender or such
Issuing Lender, as the case may be, for such additional costs incurred or
reduction suffered.

(b) Capital Requirements. If any Lender or any Issuing Lender determines that
any Change in Law affecting such Lender or such Issuing Lender or any lending
office of such Lender or such Lender’s or such Issuing Lender’s holding company,
if any, regarding capital requirements has or would have the effect of reducing
the rate of return on such Lender’s or such Issuing Lender’s capital or on the
capital of such Lender’s or such Issuing Lender’s holding company, if any, as a
consequence of this Agreement, the Revolving Credit Commitment of such Lender or
the Loans made by, or participations in Letters of Credit or Swingline Loans
held by, such Lender, or the Letters of Credit issued by such Issuing Lender, to
a level below that which such Lender or such Issuing Lender or such Lender’s or
such Issuing Lender’s holding company could have achieved but for such Change in
Law (taking into consideration such Lender’s or such Issuing Lender’s policies
and the policies of such Lender’s or such Issuing Lender’s holding company with
respect to capital adequacy), then from time to time upon written request of
such Lender or such Issuing Lender the Borrower shall promptly pay to such
Lender or such Issuing Lender, as the case may be, such additional amount or
amounts as will compensate such Lender or such Issuing Lender or such Lender’s
or such Issuing Lender’s holding company for any such reduction suffered.

 

43



--------------------------------------------------------------------------------

(c) Certificates for Reimbursement. A certificate of a Lender or an Issuing
Lender setting forth the amount or amounts necessary to compensate such Lender
or such Issuing Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or such
Issuing Lender, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or any Issuing
Lender to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or such Issuing Lender’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender or an Issuing Lender pursuant to this Section for any increased costs
incurred or reductions suffered more than 180 days prior to the date that such
Lender or such Issuing Lender, as the case may be, notifies the Borrower of the
Change in Law or other events or conditions giving rise to such increased costs
or reductions and of such Lender’s or such Issuing Lender’s intention to claim
compensation therefor (except that if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 180-day period referred
to above shall be extended to include the period of retroactive effect thereof).

SECTION 4.11 Taxes.

(a) Issuing Bank. For purposes of this Section 4.11, the term “Lender” includes
any Issuing Lender.

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
Applicable Law. If any Applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires a deduction or
withholding of any Tax from any payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section) the Recipient receives an amount equal to the sum it
would have received had no such deduction or withholding been made.

(c) Payment of Other Taxes by the Borrower. The Borrower shall timely pay any to
the relevant Governmental Authority in accordance with Applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

(d) Indemnification by the Borrower. Without duplication of amounts paid by
Borrower pursuant to Section 4.11(b), the Borrower shall indemnify each
Recipient within ten (10) days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not

 

44



--------------------------------------------------------------------------------

such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender or an Issuing Lender (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender or an Issuing Lender, shall be conclusive absent
manifest error.

(e) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any other Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Sections 4.11(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender;

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Borrower,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

1. in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to

 

45



--------------------------------------------------------------------------------

payments of interest under any Loan Document, executed originals of IRS Form
W-8BEN establishing an exemption from, or reduction of, U.S. federal withholding
Tax pursuant to the “interest” article of such tax treaty and (y) with respect
to any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

2. executed originals of IRS Form W-8ECI;

3. in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or

4. to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-2 or
Exhibit H-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by Applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by Applicable Law
(including as prescribed by

 

46



--------------------------------------------------------------------------------

Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

(iii) Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 4.11 (including by
the payment of additional amounts pursuant to this Section 4.11), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

(h) Indemnification of the Administrative Agent. Each Lender and each Issuing
Lender shall severally indemnify the Administrative Agent within ten (10) days
after demand therefor, for (i) any Indemnified Taxes attributable to such Lender
(but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 11.9(e) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the

 

47



--------------------------------------------------------------------------------

Lender from any other source against any amount due to the Administrative Agent
under this paragraph (h). The agreements in paragraph (h) shall survive the
resignation and/or replacement of the Administrative Agent.

(i) Survival. Each party’s obligations under this Section 4.11 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

SECTION 4.12 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 4.10, or requires the Borrower to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 4.11, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 4.10 or Section 4.11, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 4.10, or if the Borrower are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 4.11, or if any Lender is a Defaulting Lender hereunder or becomes a
Non-Consenting Lender, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 11.9), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that:

(i) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 11.9; provided, that such fee shall be waived for the first
such replacement occurring after the date of this Agreement;

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letters of Credit,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 4.9) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 4.10 or payments required to be made pursuant to Section 4.11,
such assignment will result in a reduction in such compensation or payments
thereafter;

 

48



--------------------------------------------------------------------------------

(iv) such assignment does not conflict with Applicable Law; and

(v) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

SECTION 4.13 Incremental Loans.

(a) At any time prior to the Maturity Date, the Borrower may by written notice
to the Administrative Agent elect to request the establishment of up to three
(3) incremental revolving credit commitments (any such incremental revolving
credit commitment, an “Incremental Loan Commitment”) to make incremental
revolving credit loans (any such incremental revolving credit loans, an
“Incremental Loan”); provided that (1) the total aggregate amount for all such
Incremental Loan Commitments shall not (as of any date of incurrence thereof)
exceed $50,000,000 and (2) the total aggregate amount for each Incremental Loan
Commitment shall not be less than $10,000,000 or, if less, the remaining amount
permitted pursuant to the foregoing clause (1). Each such notice shall specify
the date (each, an “Increased Amount Date”) on which the Borrower proposes that
any Incremental Loan Commitment shall be effective, which shall be a date not
less than thirty (30) days after the date on which such notice is delivered to
Administrative Agent. The Borrower may invite any Lender, any Affiliate of any
Lender and/or any Approved Fund, and/or any other Person reasonably satisfactory
to the Administrative Agent, the Issuing Lenders and the Swingline Lender, to
provide an Incremental Loan Commitment (any such Person, an “Incremental
Lender”). Any Lender or any Incremental Lender offered or approached to provide
all or a portion of any Incremental Loan Commitment may elect or decline, in its
sole discretion, to provide such Incremental Loan Commitment. Any Incremental
Loan Commitment shall become effective as of such Increased Amount Date;
provided that:

(A) no Default or Event of Default shall exist on such Increased Amount Date
before or after giving effect to any Incremental Loan Commitment;

(B) each Incremental Loan shall be a “Revolving Credit Loan” for all purposes
hereof and shall be subject to the same terms and conditions as the Revolving
Credit Loans and shall be guaranteed and secured with the other Extensions of
Credit on a pari passu basis;

(C) the outstanding Revolving Credit Loans and Revolving Credit Commitment
Percentages of Swingline Loans and L/C Obligations will be reallocated by the
Administrative Agent on the applicable Increased Amount Date among the Lenders
(including the Incremental Lenders providing such Credit Loans) in accordance
with their revised Revolving Credit Commitment Percentages (and the Lenders
(including the Incremental Lenders providing such Incremental Loans) agree to
make all payments and adjustments necessary to effect such reallocation and the
Borrower shall pay any and all costs required pursuant to Section 4.9 in
connection with such reallocation as if such reallocation were a repayment);

 

49



--------------------------------------------------------------------------------

(D) such Incremental Loan Commitments shall be effected pursuant to one or more
Joinder Agreements executed and delivered by the Borrower, the Administrative
Agent and the applicable Incremental Lenders (which Joinder Agreement may,
without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the opinion of the Administrative Agent, to effect the provisions of this
Section 4.13); and

(E) the Borrower shall deliver or cause to be delivered any other documents
reasonably requested by the Administrative Agent in connection with any such
transaction.

(b) On any Increased Amount Date on which any Incremental Loan Commitment
becomes effective, each Incremental Lender with an Incremental Loan Commitment
shall become a Lender hereunder with respect to such Incremental Loan
Commitment. Thereafter it shall be entitled to the same voting rights as the
existing Lenders under the Revolving Credit Facility and shall be included in
any determination of the Required Lenders. The Incremental Lenders will not
constitute a separate voting class for any purposes under this Agreement.

SECTION 4.14 Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 11.2 and the definition of Required
Lenders.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.4 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Lenders or the Swingline Lender
hereunder; third, to Cash Collateralize the Fronting Exposure of the Issuing
Lenders and the Swingline Lender with respect to such Defaulting Lender in
accordance with Section 4.14; fourth, as the Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan or funded
participation in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(A) satisfy such Defaulting Lender’s potential future funding

 

50



--------------------------------------------------------------------------------

obligations with respect to Loans and funded participations under this Agreement
and (B) Cash Collateralize the Issuing Lender’s future Fronting Exposure to such
Defaulting Lender with respect to future Letters of Credit and Swingline Loans
issued under this Agreement, in accordance with Section 4.14; sixth, to the
payment of any amounts owing to the Lenders, the Issuing Lenders or the
Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the Issuing Lenders or the Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or funded
participations in Swingline Loans or Letters of Credit in respect of which such
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
were made or the related Letters of Credit or Swingline Loans were issued at a
time when the conditions set forth in Section 5.2 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and funded participations
in Swingline Loans or Letters of Credit owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or funded
participations in Swingline Loans or Letters of Credit owed to, such Defaulting
Lender until such time as all Loans and funded and unfunded participations in
L/C Obligations and Swingline Loans are held by the Lenders pro rata in
accordance with the Revolving Credit Commitments under the applicable Revolving
Credit Facility without giving effect to Section 4.14(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 4.14(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees.

(A) For Commitment Fees: No Defaulting Lender shall be entitled to receive any
Commitment Fee for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

(B) Each Defaulting Lender shall be entitled to receive letter of credit
commissions pursuant to Section 3.3 for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Revolving Credit
Commitment Percentage of the stated amount of Letters of Credit for which it has
provided Cash Collateral pursuant to Section 4.14.

(C) With respect to any letter of credit commission not required to be paid to
any Defaulting Lender pursuant to clause (A) or (B) above, the Borrower shall
(1) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in L/C Obligations or Swingline Loans that has been reallocated to
such Non-Defaulting Lender

 

51



--------------------------------------------------------------------------------

pursuant to clause (iv) below, (2) pay to each Issuing Lender and Swingline
Lender, as applicable, the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to such Issuing Lender’s or Swingline
Lender’s Fronting Exposure to such Defaulting Lender, and (3) not be required to
pay the remaining amount of any such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in L/C Obligations and Swingline Loans
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Revolving Credit Commitment Percentages (calculated without regard to
such Defaulting Lender’s Revolving Credit Commitment) but only to the extent
that (x) the conditions set forth in Section 5.2 are satisfied at the time of
such reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Revolving Credit Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Commitment. No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(v) Cash Collateral, Repayment of Swingline Loans. If the reallocation described
in clause (iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under law, (x) first, repay Swingline Loans in an amount equal to the Swingline
Lenders’ Fronting Exposure and (y) second, Cash Collateralize the Issuing
Lender’s Fronting Exposure in accordance with the procedures set forth in
Section 4.14.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, Swingline
Lender and the Issuing Lenders agree in writing in their sole discretion that a
Lender is no longer a Defaulting Lender, the Administrative Agent will so notify
the parties hereto, whereupon as of the effective date specified in such notice
and subject to any conditions set forth therein (which may include arrangements
with respect to any Cash Collateral), such Lender will, to the extent
applicable, purchase at par that portion of outstanding Revolving Credit Loans
of the other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Revolving Credit Loans and funded and
unfunded participations in Letters of Credit and Swingline Loans to be held pro
rata by the Lenders in accordance with their Revolving Credit Commitment
Percentages (without giving effect to Section 4.14(a)(iv), whereupon such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

52



--------------------------------------------------------------------------------

(c) New Swingline Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender, (i) the Swingline Lender shall not be required to fund any Swingline
Loans unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swingline Loan and (ii) no Issuing Lender shall be required to
issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto.

ARTICLE V

CONDITIONS OF EFFECTIVENESS AND BORROWING

SECTION 5.1 Conditions to Effectiveness and Initial Extensions of Credit. The
effectiveness of this Agreement and the obligation of the Lenders to make the
initial Loan or issue or participate in the initial Letter of Credit, if any, is
subject to the satisfaction of each of the following conditions:

(a) Executed Loan Documents. This Agreement, a Revolving Credit Note in favor of
each Lender requesting a Revolving Credit Note, a Swingline Note in favor of the
Swingline Lender (if requested thereby), the Security Documents, together with
any other applicable Loan Documents, shall have been duly authorized, executed
and delivered to the Administrative Agent by the parties thereto and shall be in
full force and effect.

(b) Closing Certificates; Etc. The Administrative Agent shall have received each
of the following in form and substance reasonably satisfactory to the
Administrative Agent:

(i) Certificate of Secretary of each Credit Party. A certificate of a
Responsible Officer of each Credit Party certifying as to the incumbency and
genuineness of the signature of each officer of such Credit Party executing Loan
Documents to which it is a party and certifying that attached thereto is a true,
correct and complete copy of (A) the articles or certificate of incorporation or
formation of such Credit Party and all amendments thereto, certified as of a
recent date by the appropriate Governmental Authority in its jurisdiction of
incorporation or formation, (B) the bylaws or other governing document of such
Credit Party as in effect on the Restatement Closing Date, (C) resolutions duly
adopted by the board of directors (or other governing body) of such Credit Party
authorizing the transactions contemplated hereunder and the execution, delivery
and performance of this Agreement and the other Loan Documents to which it is a
party, and (D) each certificate required to be delivered pursuant to
Section 5.1(b)(iii).

(ii) Certificates of Good Standing. Certificates as of a recent date of the good
standing of each Credit Party under the laws of its jurisdiction of organization
and, to the extent requested by the Administrative Agent, each other
jurisdiction where such Credit Party is qualified to do business.

(iii) Opinions of Counsel. Favorable opinions of external United States counsel
to the Credit Parties addressed to the Administrative Agent and the Lenders with
respect to the Credit Parties, the Loan Documents and such other matters as the
Administrative Agent shall request and which opinion shall permit reliance by
successors and permitted assigns of each of the Administrative Agent and the
Lenders.

 

53



--------------------------------------------------------------------------------

(c) Personal Property Collateral.

(i) Filings and Recordings. The Administrative Agent shall have received all
filings and recordations that are necessary to perfect the security interests of
the Administrative Agent, on behalf of the Secured Parties, in the Collateral
and the Administrative Agent shall have received evidence reasonably
satisfactory to the Administrative Agent that upon such filings and recordations
such security interests constitute valid and perfected first priority Liens
thereon.

(ii) Pledged Collateral. The Administrative Agent shall have received original
stock certificates or other certificates evidencing the Capital Stock of first
tier Foreign Subsidiaries pledged pursuant to the Security Documents, together
with an undated stock power for each such certificate duly executed in blank by
the registered owner thereof.

(iii) Lien Search. The Administrative Agent shall have received the results of a
Lien search (including a search as to judgments, pending litigation, tax and
intellectual property matters), in form and substance reasonably satisfactory
thereto, made against the Credit Parties under the Uniform Commercial Code (or
applicable judicial docket) as in effect in each jurisdiction in which filings
or recordations under the Uniform Commercial Code should be made to evidence or
perfect security interests in all assets of such Credit Party, indicating among
other things that the assets of each such Credit Party are free and clear of any
Lien (except for Permitted Liens).

(d) Governmental and Third Party Approvals. The Credit Parties shall have
received all material governmental, shareholder and third party consents and
approvals necessary (or any other material consents as determined in the
reasonable discretion of the Administrative Agent) in connection with the
transactions contemplated by this Agreement and the other Loan Documents and no
action shall have been taken by any Person that could reasonably be expected to
restrain, prevent or impose any material adverse conditions on any of the Credit
Parties or such other transactions or that could seek or threaten any of the
foregoing, and no law or regulation shall be applicable which in the reasonable
judgment of the Administrative Agent could reasonably be expected to have such
effect.

(e) Payment at Closing. The Borrower shall have paid (A) to the Administrative
Agent, the Lead Arranger and the Lenders the fees set forth or referenced in
Section 4.3 and any other accrued and unpaid fees or commissions due hereunder
and (B) all fees, charges and disbursements of counsel to the Administrative
Agent and the Lead Arranger (directly to such counsel if requested by the
Administrative Agent) to the extent accrued and unpaid prior to or on the
Restatement Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent).

 

54



--------------------------------------------------------------------------------

(f) Miscellaneous.

(i) PATRIOT Act. The Borrower and each of the Subsidiary Guarantors shall have
provided to the Administrative Agent and the Lenders the documentation and other
information requested by the Administrative Agent in order to comply with
requirements of the PATRIOT Act.

(ii) Other Documents. All opinions, certificates and other instruments and all
proceedings in connection with the transactions contemplated by this Agreement
shall be satisfactory in form and substance to the Administrative Agent. The
Administrative Agent shall have received copies of all other documents,
certificates and instruments reasonably requested thereby, with respect to the
transactions contemplated by this Agreement.

SECTION 5.2 Conditions to All Extensions of Credit. The obligations of the
Lenders to make any Loan or participate in any Swingline Loan or Letter of
Credit (including the initial Extension of Credit), and of any Issuing Lender to
issue or extend any Letter of Credit are subject to the satisfaction of the
following conditions precedent on the relevant borrowing, issuance or extension
date:

(a) Continuation of Representations and Warranties. The representations and
warranties contained in Article VI shall be true and correct in all material
respects on and as of such borrowing, issuance or extension date with the same
effect as if made on and as of such date, except for any representation and
warranty made as of an earlier date, which representation and warranty shall
remain true and correct in all material respects as of such earlier date.

(b) No Existing Default. No Default or Event of Default shall have occurred and
be continuing (i) on the borrowing date with respect to such Loan or after
giving effect to the Loans to be made on such date or (ii) on the issuance or
extension date with respect to such Letter of Credit or after giving effect to
the issuance or extension of such Letter of Credit on such date.

(c) Notices. The Administrative Agent shall have received a Notice of Borrowing
or Letter of Credit Application from the Borrower in accordance with
Section 2.3(a) or Section 3.2(a), as applicable.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES

In order to induce the Lenders to enter into this Agreement and to make the
Loans, and issue (or participate in) the Letters of Credit as provided herein,
the Borrower makes the following representations, warranties and agreements, in
each case after giving effect to the Transaction, all of which shall survive the
execution and delivery of this Agreement and the Notes and the making of the
Loans and the issuance of the Letters of Credit.

 

55



--------------------------------------------------------------------------------

SECTION 6.1 Corporate Organization and Power. The Borrower is a corporation,
duly incorporated and validly existing in good standing under the laws of the
jurisdiction of its incorporation; it has all necessary corporate power to own
its property and to carry on its business as now being conducted; and it is duly
qualified to do business and is in good standing in each jurisdiction in which
the character of the properties owned or leased by it therein or in which the
transaction of its business makes such qualification necessary, except where the
failure to be so qualified, or to be in good standing, could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.

SECTION 6.2 Subsidiaries. Schedule 6.2 (as updated from time to time pursuant to
Section 7.1(g)) identifies each Subsidiary, the jurisdiction of its
incorporation, the percentage of issued and outstanding shares of each class of
its capital stock owned by the Borrower and the Subsidiaries and, if such
percentage is not 100% (excluding directors’ qualifying shares as required by
law), a description of each class of its authorized capital stock and the number
of shares of each class issued and outstanding. Each Subsidiary is a
corporation, duly incorporated and validly existing in good standing under the
laws of the jurisdiction of its incorporation, has all necessary corporate power
to own its property and to carry on its business as now being conducted, and is
duly qualified to do business and in good standing in each jurisdiction in which
the character of its properties owned or leased by it therein or in which the
transaction of its business makes such qualification necessary, except (a) where
the failure to be so qualified, or to be in good standing, could not reasonably
be expected, individually or in the aggregate, to have a Material Adverse
Effect, and (b) for any inactive Subsidiary which the Borrower intends to
dissolve in accordance with Section 8.1 hereof. All of the issued and
outstanding shares of capital stock of each Subsidiary have been duly authorized
and validly issued and are fully paid and nonassessable. All such shares owned
by the Borrower or any Subsidiary thereof are owned beneficially and of record,
free of any Lien.

SECTION 6.3 Corporate Authority. Each of the Borrower and each of its
Subsidiaries has all necessary corporate power and authority to execute and
deliver, and to incur and perform its obligations under, each of the Loan
Documents to which it is a party, all of which have been duly authorized by all
proper and necessary corporate action. No consent or approval of stockholders is
required as a condition to the validity or performance of, or the exercise by
the Administrative Agent or the Lenders of any of their rights or remedies
under, any Loan Document.

SECTION 6.4 Authorizations. All authorizations, consents, approvals,
registrations, notices, exemptions and licenses with or from any Governmental
Authority or other Person necessary for the execution, delivery and performance
by the Borrower or any Subsidiary of, and the incurrence and performance of each
of its obligations under, each of the Credit Documents, and the exercise by the
Administrative Agent and the Lenders of their remedies under each of the Credit
Documents have been effected or obtained and are in full force and effect.

SECTION 6.5 Binding Obligation. Each of the Loan Documents to which the Borrower
is a party (other than the Notes) constitutes and, when issued in accordance
with the terms hereof, each Note will constitute, the valid and legally binding
obligation of the Borrower, enforceable in accordance with its terms, subject as
to enforcement to bankruptcy, insolvency, reorganization, moratorium and similar
laws of general applicability relating to or affecting creditors’ rights and to
general equity principles. Each of the Loan Documents to which any

 

56



--------------------------------------------------------------------------------

Subsidiary is a party constitutes the valid and legally binding obligation of
such Subsidiary, enforceable in accordance with its terms, subject as to
enforcement to bankruptcy, insolvency, reorganization, moratorium and similar
laws of general applicability relating to or affecting creditors’ rights and to
general equity principles.

SECTION 6.6 Litigation; Labor Controversies. Except as described in Schedule 6.6
and updated through Section 7.11, there are no proceedings or investigations now
pending or, to the knowledge of the Borrower, threatened before any court or
arbitrator or before or by any Governmental Authority which (i) relate to this
Agreement or any other Loan Document or (ii) individually or in the aggregate,
if determined adversely to the interests of the Borrower or any Subsidiary,
could reasonably be expected to have a Material Adverse Effect. Except as set
forth in Schedule 6.6, there are no labor controversies pending or, to the best
knowledge of the Borrower, threatened against the Borrower or any Subsidiary
which could reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect.

SECTION 6.7 No Conflicts. There is no law, regulation, rule, order or judgment,
and no provision of any material agreement or instrument binding upon the
Borrower or any Subsidiary, or affecting their properties, no provision of the
certificate of incorporation or by-laws (or similar constitutive instruments) of
the Borrower or any Subsidiary and no provision of any Contractual Obligation to
which the Borrower or any Subsidiary is a party, that would prohibit, conflict
with or in any way impair the execution or delivery of, or the incurrence or
performance of any obligations of the Borrower under, any Loan Document, or
result in or require the creation or imposition of any Lien on any property of
the Borrower or any Subsidiary as a consequence of the execution, delivery and
performance of any Loan Document.

SECTION 6.8 Financial Condition.

(a) The Consolidated balance sheet of the Borrower as of March 3, 2012, together
with Consolidated statements of income, retained earnings, paid-in capital and
surplus and cash flows for the Fiscal Year then ended, audited and reported upon
by the Borrower’s outside independent certified public accounting firm,
previously delivered to the Administrative Agent and the Lenders, and the
unaudited Consolidated balance sheet of the Borrower as of September 1, 2012,
together with Consolidated statements of income, retained earnings, paid-in
capital and surplus and cash flows for the period then ended, fairly present the
Consolidated financial condition, Consolidated results of operations and
transactions in surplus accounts of the Borrower as of the dates and for the
periods referred to and have been prepared in accordance with GAAP consistently
applied throughout the period involved, subject to normal year end adjustments
and the absence of footnotes. There are no material liabilities (whether known
or unknown, direct or indirect, fixed or contingent, and of any nature
whatsoever) of the Borrower or any Subsidiary as of the date of each such
balance sheet that are not reflected therein or, as applicable, in the notes
thereto.

(b) No Default or Event of Default has occurred and is continuing. There has
been no material adverse change in the business, properties, condition
(financial or otherwise) or operations, present or prospective, of the Borrower
and the Subsidiaries, taken as a whole, since March 3, 2012.

 

57



--------------------------------------------------------------------------------

SECTION 6.9 Taxes. The Borrower and its Subsidiaries have filed all United
States federal tax returns, and all other tax returns, required to be filed and
have paid all taxes, assessments and governmental charges or levies due pursuant
to such returns or pursuant to any assessment received by the Borrower or any
Subsidiary, except such taxes, if any, as are being contested in good faith and
for which adequate reserves have been provided. No notices of tax liens have
been filed and no claims are being asserted concerning any such taxes,
assessments and governmental charges or levies, which liens or claims could
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect. The charges, accruals and reserves on the books of the Borrower
and its Subsidiaries for any taxes or other governmental charges are adequate.

SECTION 6.10 Margin Stock; Use of Proceeds. Neither the Borrower nor any
Subsidiary is engaged principally or as one of its activities in the business of
extending credit for the purpose of “purchasing” or “carrying” any “margin
stock” (as each such term is defined or used, directly or indirectly, in
Regulation U of the Board of Governors of the Federal Reserve System). No part
of the proceeds of any of the Loans or Letters of Credit will be used for
purchasing or carrying margin stock or for any purpose which violates, or which
would be inconsistent with, the provisions of Regulation T, U or X of such Board
of Governors. The proceeds of the Loans and Letters of Credit are to be used
solely for the purposes set forth in and permitted by Section 7.12.

SECTION 6.11 Compliance with ERISA. With respect to each Plan, the Borrower and
each other member of the ERISA Group has fulfilled its obligations under the
minimum funding standards of and is in compliance in all material respects with
ERISA, and with the Code to the extent applicable to it. Neither the Borrower
nor any other member of the ERISA Group has incurred or is likely to incur any
liability to the PBGC or a Plan under Title IV of ERISA other than a liability
to the PBGC for premiums under Section 4007 of ERISA. Neither the Borrower nor
any Subsidiary has any contingent liabilities for any post-retirement benefits
under a Welfare Plan, other than liability for continuation coverage described
in Part 6 of Title I of ERISA. No Pension Plan has incurred an unwaived
“reportable event” under Section 4043 of ERISA as a result of which either the
Borrower or any Subsidiary is expected to incur a material liability. Neither
the Borrower nor any member of the ERISA Group has incurred or is likely to
incur any material withdrawal liability under a Multiemployer Plan. Neither the
Borrower nor any member of the ERISA Group has received notice from the PBGC of
an intent to terminate a Pension Plan under Section 4042 of ERISA. No trustee
has been appointed to administer any Pension Plan. No trustee has been appointed
to administer any Multiemployer Plan under Section 4042 of ERISA, and no
Multiemployer Plan has provided notice to the Borrower or any member of the
ERISA Group that it is, or is expected to become, insolvent or in reorganization
within the meaning of Title IV of ERISA, as a result of any of which either the
Borrower or any Subsidiary is expected to incur a material liability.

SECTION 6.12 Not an Investment Company. Neither the Borrower nor any Subsidiary
is (i) an “investment company” or a company “controlled” by an “investment
company” within the meaning of the Investment Company Act of 1940, as amended,
or (ii) subject to regulation under any foreign, federal, state or local statute
or regulation limiting its ability to incur indebtedness for money borrowed as
contemplated hereby.

 

58



--------------------------------------------------------------------------------

SECTION 6.13 Properties. The Borrower and the Subsidiaries each has good and
marketable title to, or valid leasehold interests in, all of its respective
properties and assets that are reflected on the Consolidated balance sheet of
the Borrower as of the most recent date, except for such immaterial properties
and assets as have been disposed of in the ordinary course of business and
except for minor defects in title that do not interfere with the ability of the
Borrower or any Subsidiary to conduct its business as now conducted. All such
assets and properties are so owned or held free and clear of all Liens, except
Permitted Liens.

SECTION 6.14 Compliance with Laws. The Borrower and each of its Subsidiaries has
all necessary licenses, permits and governmental authorizations to own and
operate its Properties and to carry on its business as currently conducted and
contemplated, except to the extent failure to have the same could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The Borrower and each of its Subsidiaries is in material
compliance with all applicable laws, regulations, ordinances and orders of any
governmental or judicial authorities except for any such law, regulation,
ordinance or order which, the failure to comply therewith, could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

SECTION 6.15 Environmental Protection. Except as disclosed in Schedule 6.15, the
Borrower and each of its Subsidiaries and all real property owned, leased or
operated by the Borrower or any Subsidiary are in compliance with all applicable
Environmental Laws and Environmental Permits, except for any noncompliance which
would not reasonably be expected to have a Material Adverse Effect. The Borrower
and each of its Subsidiaries have all required Environmental Permits, except
where the failure to obtain an Environmental Permit would not reasonably be
expected to have a Material Adverse Effect, and no revocation of any
Environmental Permit is pending or, to Borrower’s knowledge, threatened. Neither
the Borrower nor any Subsidiary has caused or suffered to occur any Release of
any Hazardous Substance into the environment and there is no Release of
Hazardous Substances on any real property owned, leased or operated by the
Borrower or any Subsidiary, except in each case for (a) permitted Releases under
any Environmental Laws or Environmental Permit issued to the Borrower or any
Subsidiary or (b) Releases that would not reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect, or to result in any
violations of any Environmental Laws that could reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect. Except as
disclosed in Schedule 6.15, neither the Borrower nor any Subsidiary has caused
or suffered to occur any condition on any of their property that could give rise
to the imposition of any Lien under Environmental Laws which would reasonably be
expected to have a Material Adverse Effect. There are no Environmental Claims
pending, or to the knowledge of the Borrower or any Subsidiary, threatened
against the Borrower or any Subsidiary which would in any such case,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

SECTION 6.16 Insurance. All of the properties and operations of the Borrower and
each Subsidiary of a character usually insured by companies of established
reputation engaged in the same or a similar business similarly situated are
adequately insured, by financially sound and reputable insurers, against loss or
damage of the kinds and in amounts customarily insured against by such Persons,
and the Borrower and the Subsidiaries carry, with such insurers in customary
amounts, such other insurance, including larceny, embezzlement or other criminal
misappropriation insurance and business interruption insurance, as is usually
carried by companies of established reputation engaged in the same or a similar
business similarly situated.

 

59



--------------------------------------------------------------------------------

SECTION 6.17 No Burdensome Restrictions; Compliance with Agreements. Neither the
Borrower nor any Subsidiary is (a) subject to any law, regulation, rule or order
that (individually or in the aggregate) materially and adversely affects the
business, operations, Property or financial or other condition of the Borrower
and its Subsidiaries taken as a whole or (b) in default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in any Contractual Obligation to which it is a party, which default
could reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect.

SECTION 6.18 Full Disclosure. All information relating to the Borrower or its
Subsidiaries delivered in writing to the Administrative Agent or any Lender in
connection with the negotiation, execution and delivery of this Agreement and
the other Loan Documents is true and complete in all material respects. There is
no material fact of which the Borrower is aware which, individually or in the
aggregate, could reasonably be expected to influence adversely any Lender’s
credit analysis relating to the Borrower and its Subsidiaries which has not been
disclosed to the Lenders in writing.

SECTION 6.19 Solvency. The Borrower, both individually and taken as a whole
together with its Subsidiaries, is Solvent.

SECTION 6.20 OFAC. None of the Borrower, any Subsidiary of the Borrower or any
Affiliate of the Borrower or any Guarantor: (i) is a Sanctioned Person, (ii) has
more than ten percent (10%) of its assets in Sanctioned Entities, or
(iii) derives more than ten percent (10%) of its operating income from
investments in, or transactions with Sanctioned Persons or Sanctioned Entities.
The proceeds of any Loan will not be used and have not been used to fund any
operations in, finance any investments or activities in, or make any payments
to, a Sanctioned Person or a Sanctioned Entity.

SECTION 6.21 Intellectual Property Matters. The Borrower and its Subsidiaries
own or possess rights to use all material franchises, licenses, copyrights,
copyright applications, patents, patent rights or licenses, patent applications,
trademarks, trademark rights, service mark, service mark rights, trade names,
trade name rights, copyrights and other rights with respect to the foregoing
which are reasonably necessary to conduct their businesses. No event has
occurred which permits, or after notice or lapse of time or both would permit,
the revocation or termination of any such rights, and neither the Borrower nor
any Subsidiary is liable to any Person for infringement under applicable law
with respect to any such rights as a result of its business operations.

SECTION 6.22 Survival. All representations and warranties made by the Borrower
in this Agreement, and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement, shall (i) be
considered to have been relied upon by the Administrative Agent and the Lenders,
(ii) survive the making of Loans and the issuance of Letters of Credit
regardless of any investigation made by, or on behalf of, the Administrative
Agent or any of the Lenders, and (iii) continue in full force and effect as long
as the Revolving Credit Commitments have not been terminated and, thereafter, so
long as any Loan, L/C Obligation, Commitment Fee, Letter of Credit fees or other
amount payable under any Loan Document remains unpaid.

 

60



--------------------------------------------------------------------------------

ARTICLE VII

AFFIRMATIVE COVENANTS

Borrower hereby covenants and agrees that on and after the Restatement Closing
Date and until the Revolving Credit Commitment and all Letters of Credit have
terminated and all other Obligations (other than contingent indemnification
obligations not then due) have been paid and satisfied in full in cash, it will:

SECTION 7.1 Financial Statements; Compliance Certificates. Furnish to the
Lenders:

(a) as soon as available, but in no event more than 45 days following the end of
each of the first three quarters of each Fiscal Year, copies of the Borrower’s
Quarterly Report on Form 10-Q being filed with the SEC, which shall include a
Consolidated balance sheet and Consolidated income statement of the Borrower and
the Subsidiaries for such quarter;

(b) as soon as available, but in no event more than 90 days following the end of
each Fiscal Year, a copy of the Borrower’s Annual Report on Form 10-K being
filed with the SEC, which shall include the Consolidated financial statements of
the Borrower and the Subsidiaries, together with an audit report thereon by the
Borrower’s outside independent certified public accounting firm (or another firm
of independent certified public accountants reasonably satisfactory to the
Lenders), for such year;

(c) together with each report delivered pursuant to Sections 7.1(a) and (b), a
Compliance Certificate stating whether, as of the last date of the financial
statements included in such report, any event occurred or circumstance existed
which, individually or in the aggregate, constituted a Default or Event of
Default (and, if so, detailing the facts with respect thereto) and whether the
Borrower was in compliance with the covenants set forth in Section 8.11,
together with calculations to (i) establish the Borrower’s compliance with such
covenants and (ii) evidence the Pricing Level used to determine the Applicable
Margin;

(d) promptly upon the filing by the Borrower with the SEC or any national
securities exchange of any registration statement (other than a registration
statement on Form S-8 or an equivalent form) or regular periodic report (other
than the reports referred to in Sections 7.1(a) and (b)), notification of such
filing; and, at the request of the Administrative Agent or any Lender, the
Borrower shall deliver to the Administrative Agent or such Lender a copy of such
filing (excluding exhibits);

(e) promptly upon the mailing thereof to the shareholders of the Borrower
generally, copies of all financial statements, reports and proxy statements so
mailed;

(f) within two Business Days of any Responsible Officer of the Borrower
obtaining knowledge of any Default or Event of Default, a certificate of a
Responsible Officer of the Borrower stating that such certificate is a “Notice
of Default” and setting forth the details thereof and the action which the
Borrower is taking or proposes to take with respect thereto;

 

61



--------------------------------------------------------------------------------

(g) quarterly, an update to Schedule 6.2 hereto; and

(h) such additional information, reports or statements, regarding the business,
financial condition or results of operations of the Borrower and its
Subsidiaries, as the Administrative Agent or any of the Lenders from time to
time may reasonably request.

If any Subsidiary of the Borrower files on behalf of itself with the SEC any of
the documents described in Sections 7.1(a) through 7.1(e) above, the Borrower or
such Subsidiary will furnish such documents to the Lenders in accordance with
those Sections. Any information or document that is required to be furnished by
the preceding sentence or Sections 7.1(a) through 7.1(e) above and that is filed
with the SEC via the EDGAR filing system shall be deemed to be furnished so long
as the Borrower provides to the Administrative Agent electronic or written
notice of the posting of such information or document.

SECTION 7.2 Corporate Existence. Except as permitted by Section 8.1, maintain,
and cause each Subsidiary to maintain, its corporate existence in good standing
and to qualify and remain qualified to do business in each jurisdiction in which
the character of the properties owned or leased by it therein or in which the
transaction of its business is such that the failure to qualify, individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

SECTION 7.3 Conduct of Business. Preserve, renew and keep in full force and
effect, and cause each Subsidiary to preserve, renew and keep in full force and
effect, all its franchises and licenses necessary or desirable in the normal
conduct of its business and the loss of which, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect; and comply, and
cause each Subsidiary to comply, with all applicable laws, orders, rules and
regulations of all Governmental Authorities the failure with which so to comply,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

SECTION 7.4 Authorizations. Obtain, make and keep in full force and effect, and
cause each of its Subsidiaries to obtain, make and keep in full force and
effect, all authorizations from and registrations with Governmental Authorities
required for the validity or enforceability of the Loan Documents.

SECTION 7.5 Taxes. Pay and discharge, and cause each Subsidiary to pay and
discharge, all taxes, assessments and governmental charges upon it, its income
and its properties prior to the date on which penalties are attached thereto,
except to the extent that (i) such taxes, assessments and governmental charges
shall be contested in good faith and by appropriate proceedings by the Borrower
or such Subsidiary, as the case may be, (ii) unless the amount thereof is not
material to the Borrower’s Consolidated financial condition, adequate reserves
are maintained (in accordance with GAAP) by the Borrower or such Subsidiary, as
the case may be, with respect thereto, and (iii) any failure to pay and
discharge such taxes, assessments and governmental charges could not reasonably
be expected, individually or in the aggregate, to have a Material Adverse
Effect.

 

62



--------------------------------------------------------------------------------

SECTION 7.6 Insurance. Maintain, and cause each Subsidiary to maintain,
insurance with reputable insurance companies against such risks, of such types
(including general liability, larceny, embezzlement or other criminal
misappropriation insurance), on such properties and in such amounts as is
customarily maintained by similar businesses similarly situated; and file and
cause each Subsidiary to file with the Administrative Agent upon its request or
the request of any Lender a detailed list of the insurance companies, the
amounts and rates of the insurance, the dates of the expiration thereof and the
properties and risks covered thereby.

SECTION 7.7 Inspection. Upon reasonable notice, permit, and cause each
Subsidiary to permit, the Administrative Agent and the Lenders to have one or
more of their officers and employees, or any other Person or Persons designated
by the Administrative Agent or the Lenders, reasonable access, prior to the
occurrence and continuance of any Default or Event of Default, at the expense of
the Administrative Agent and the Lenders and at any time a Default or Event of
Default has occurred and is continuing, at the Borrower’s expense, to any of the
properties of the Borrower and the Subsidiaries and to examine the minute books,
books of account and other records of the Borrower and the Subsidiaries, and
discuss their affairs, finances and accounts with their officers and with the
Borrower’s independent accountants, during normal business hours and at such
other reasonable times, for the purpose of monitoring the Borrower’s and
Subsidiaries’ compliance with their obligations under the Loan Documents;
provided, however, that except upon the occurrence and during the continuance of
any Default or Event of Default, not more than one such set of visits and
inspections may be conducted each calendar quarter.

SECTION 7.8 Maintenance of Records. For the Borrower and each of its
Subsidiaries (i) keep proper books of record and account in which full, true and
correct entries will be made of all dealings or transactions of or in relation
to its business and affairs; (ii) set up on its books reserves with respect to
all taxes, assessments, charges, reviews and claims; and (iii) on a current
basis, set up on its books, from its earnings, appropriate reserves against
doubtful accounts receivable, advances and investments and all other proper
reserves (including by reason of enumeration, reserves for premiums, if any, due
on required prepayments and reserves for depreciation, obsolescence, or
amortization of properties), which should be set aside from such earnings in
connection with its business. All determinations pursuant to this Section 7.8
shall be made in accordance with, or as required by, GAAP consistently applied
in the opinion of the independent auditors regularly engaged by the Borrower.

SECTION 7.9 Maintenance of Property. Maintain, keep and preserve and cause each
Subsidiary to maintain, keep and preserve all of its properties in good repair,
working order and condition and from time to time make all necessary and proper
repairs, renewals, replacements, and improvements thereto, except to the extent
that any failure so to maintain, keep and preserve such properties, individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

SECTION 7.10 ERISA. Furnish to the Lenders:

(a) within ten days after a Responsible Officer learns that any “reportable
event” (as defined in Section 4043(c) of ERISA), other than a reportable event
for which the 30-day notice requirement has been waived by the PBGC, has
occurred with respect to a Pension Plan as a

 

63



--------------------------------------------------------------------------------

result of which the Borrower or any subsidiary is expected to incur a material
liability, a statement setting forth details as to such reportable event and the
action proposed to be taken with respect thereto;

(b) within ten days after receipt thereof, a copy of any notice that any member
of the ERISA Group may receive from the PBGC relating to the intention of the
PBGC to terminate any Pension Plan or to appoint a trustee to administer any
Plan;

(c) within ten days after filing with any affected party (as such term is
defined in Section 4001 of ERISA) of a notice of intent to terminate a Pension
Plan, a copy of such notice and a statement setting forth the details of such
termination, including the amount of liability, if any, of any member of the
ERISA Group under Title IV of ERISA;

(d) within ten days after the adoption of an amendment to a Pension Plan if,
after giving effect to such amendment, the Pension Plan is a plan described in
Section 4021(b) of ERISA, a statement setting forth the details thereof;

(e) within 30 days after withdrawal from a Pension Plan during a plan year for
which any member of the ERISA Group could be subject to liability under
Section 4063 or 4064 of ERISA, a statement setting forth the details thereof,
including the amount of such liability;

(f) within 30 days after cessation of operations by any member of the ERISA
Group at a facility under the circumstances described in Section 4062(e) of
ERISA, a statement setting forth the details thereof, including the amount of
liability of the Borrower or another member of the ERISA Group under Title IV of
ERISA;

(g) within ten days after adoption of an amendment to a Pension Plan which would
require security to be given to the Pension Plan pursuant to Section 436(f)(1)
of the Code, a statement setting forth the details thereof, including the amount
of such security;

(h) within ten days after failure by any member of the ERISA Group to make
payment to a Pension Plan which would give rise to a lien in favor of the Plan
under Section 303(k) of ERISA or Section 430(k) of the Code, a statement setting
forth the details thereof, including the amount of such lien;

(i) within ten days after the due date for paying any minimum contribution to
any Pension Plan, pursuant to Section 430(j) of the Code, or the receipt of a
notice of failure to make a required installment or other payment with respect
to a Pension Plan, a statement setting forth details as to such failure and the
action proposed to be taken with respect thereto; and

(j) within 30 days after receipt by any member of the ERISA Group from the
sponsor of a Multiemployer Plan of any notice concerning the imposition of
withdrawal liability or the endangered status, critical status, termination or
reorganization of a Multiemployer Plan, as a result of which the Borrower or any
Subsidiary is expected to incur a material liability, a copy of such notice.

 

64



--------------------------------------------------------------------------------

SECTION 7.11 Notice of Defaults and Adverse Developments. Promptly notify the
Administrative Agent upon the discovery by any Responsible Officer of the
occurrence of (i) any event, development or circumstance whereby the financial
statements most recently furnished to the Administrative Agent or any of the
Lenders fail in any material respect to present fairly, in accordance with GAAP,
the financial condition and operating results of the Borrower and the
Subsidiaries as of the date of such financial statements; (ii) any litigation or
proceedings that are instituted or threatened (to the knowledge of the Borrower)
against the Borrower or any Subsidiary or any of their respective assets that
could reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect; (iii) any event, development or circumstance which,
individually or in the aggregate, could reasonably be expected to result in an
event of default (or, with the giving of notice or lapse of time or both, an
event of default) under any Indebtedness and the amount thereof, provided that
such notice need only be given for an item of Indebtedness greater than $100,000
and must be given within 30 calendar days of such event, development or
circumstance; and (iv) any other development in the business or affairs of the
Borrower or any Subsidiary if the effect thereof would reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect; in each
case describing the nature thereof and the action the Borrower proposes to take
with respect thereto. Upon receipt, the Administrative Agent shall promptly
advise each Lender of the contents of any such notice.

SECTION 7.12 Use of Proceeds. Use each Loan, and the credit provided by Letters
of Credit, only (i) for working capital requirements and (ii) for general
corporate purposes, including Capital Expenditures and permitted Investments.
Following application of the proceeds of each Loan, not more than 25% of the
value of the assets (either of the Borrower only or of the Borrower and its
Subsidiaries on a Consolidated basis) subject to the provisions of Section 8.2
hereof will be margin stock (within the meaning of the Margin Regulations).

SECTION 7.13 Environmental Matters. (i) Comply, and cause each Subsidiary to
comply, in all material respects with all applicable Environmental Laws and
Environmental Permits, (ii) notify the Administrative Agent promptly after
becoming aware of any material Environmental Claim, or any fact or circumstance
that would reasonably be expected to result in a material Environmental Claim,
with respect to the Borrower’s or any Subsidiaries’ properties or facilities,
that is not disclosed in Schedule 6.15, and (iii) diligently investigate and
remediate any Release of Hazardous Substances on any real property leased, owned
or operated by the Borrower or any Subsidiary, in each case to the extent
required by the Borrower or any Subsidiary for compliance with Environmental
Laws.

SECTION 7.14 Additional Subsidiaries.

(a) Notify the Administrative Agent within three (3) Business Days after the
creation or acquisition of any Domestic Subsidiary and promptly thereafter (and
in any event within thirty (30) days after such creation or acquisition), cause
such Person to (i) become a Subsidiary Guarantor by delivering to the
Administrative Agent a duly executed supplement to the Subsidiary Guaranty
Agreement or such other document as the Administrative Agent shall deem
appropriate for such purpose, (ii) if a Collateral Release has not yet occurred,
grant a security interest in all personal property (subject to the exceptions
specified in the Collateral Agreement) owned by such Subsidiary by delivering to
the Administrative Agent a duly executed supplement to each Security Document or
such other document as the Administrative Agent shall deem appropriate for such
purpose and comply with the terms of each Security Document, (iii) deliver to
the Administrative Agent such documents and certificates referred to in
Section 5.1 as may be

 

65



--------------------------------------------------------------------------------

reasonably requested by the Administrative Agent, (iv) deliver to the
Administrative Agent such updates to the Schedules to the Loan Documents as
requested by the Administrative Agent with respect to such Person, and
(v) deliver to the Administrative Agent such other documents and instruments as
may be reasonably requested by the Administrative Agent, all in form, content
and scope reasonably satisfactory to the Administrative Agent.

(b) Notify the Administrative Agent within three (3) Business Days after any
Person becomes a first tier Foreign Subsidiary of the Borrower, and promptly
thereafter (and in any event within forty-five (45) days after notification),
cause (i) the Borrower or the applicable Subsidiary to deliver Security
Documents to the Administrative Agent pledging sixty-five percent (65%) of the
total outstanding Capital Stock (to the extent, and for so long as, the pledge
of any greater percentage would have material adverse federal income tax
consequences for the Borrower) and a consent thereto executed by such new
Foreign Subsidiary (including, without limitation, if applicable, original stock
certificates (or the equivalent thereof pursuant to the Applicable Laws and
practices of any relevant foreign jurisdiction) evidencing the Capital Stock of
such new first tier Foreign Subsidiary, together with an appropriate undated
stock power for each certificate duly executed in blank by the registered owner
thereof), (ii) such Person to deliver to the Administrative Agent such documents
and certificates referred to in Section 5.1 as may be reasonably requested by
the Administrative Agent, (iii) such Person to deliver to the Administrative
Agent such updates to the Schedules to the Loan Documents as requested by the
Administrative Agent with regard to such Person and (iv) such Person to deliver
to the Administrative Agent such other documents as may be reasonably requested
by the Administrative Agent, all in form, content and scope reasonably
satisfactory to the Administrative Agent.

(c) Notwithstanding the foregoing, to the extent any new Subsidiary is created
solely for the purpose of consummating a merger transaction pursuant to an
acquisition permitted by Section 8.4(i), and such new Subsidiary at no time
holds any assets or liabilities other than any merger consideration contributed
to it contemporaneously with the closing of such merger transaction, such new
Subsidiary shall not be required to take the actions set forth in
Section 7.14(a) or (b), as applicable, until the consummation of such merger
transaction (at which time, the surviving entity of such merger transaction
shall be required to so comply with Section 7.14 (a) or (b), as applicable,
within ten (10) Business Days of the consummation of such merger transaction).

(d) Notwithstanding the foregoing, if applicable, the provisions of this
Section 7.14 shall not apply to assets as to which the Administrative Agent and
the Borrower shall reasonably determine that the costs and burdens of obtaining
a security interest therein or perfection thereof outweigh the value of the
security afforded thereby.

SECTION 7.15 Further Assurances; Collateral Release.

(a) From time to time execute and deliver, or cause to be executed and
delivered, such additional instruments, certificates or documents, and take such
actions, as the Administrative Agent may reasonably request for the purposes of
implementing or effectuating the provisions of this Agreement and the other Loan
Documents. Upon the exercise by the Administrative Agent or any Lender of any
power, right, privilege or remedy pursuant to this

 

66



--------------------------------------------------------------------------------

Agreement or the other Loan Documents which requires any consent, approval,
recording, qualification or authorization of any Governmental Authority, the
Borrower and its Subsidiaries will execute and deliver, or will cause the
execution and delivery of, all applications, certifications, instruments and
other documents and papers that the Administrative Agent or such Lender may be
required to obtain for such governmental consent, approval, recording,
qualification or authorization.

(b) Prior to a Collateral Release, maintain the security interest created by the
Security Documents as a perfected security interest having at least the priority
described in Section 4.1 of the Collateral Agreement, subject to the rights of
the Credit Parties to dispose of the Collateral pursuant to the Loan Documents;
and make, execute and deliver all such additional and further acts, things,
deeds, instruments and documents as the Administrative Agent or the Required
Lenders (through the Administrative Agent) may reasonably require for the
purposes of implementing or effectuating the provisions of this Agreement and
the other Loan Documents, or, prior to a Collateral Release, of renewing the
rights of the Secured Parties with respect to the Collateral as to which the
Administrative Agent, for the ratable benefit of the Secured Parties, has a
perfected Lien pursuant hereto or thereto, including, without limitation, filing
any financing or continuation statements under the UCC (or other similar laws)
in effect in any jurisdiction with respect to the security interests created
hereby or by the other Loan Documents.

(c) Following the delivery of financial statements pursuant to Section 7.1(a)
and (b) and related Compliance Certificates, evidencing results for two
consecutive fiscal quarters as to each of which (i) the Leverage Ratio is less
than or equal to 2.00 to 1.00 as of the last day thereof, and (ii) EBITDA for
the trailing twelve month period as of the last day thereof is equal to or
greater than $65,000,000, then so long as no Default or Event of Default has
occurred and is continuing all of the Collateral (other than any Collateral
consisting of a pledge of the Capital Stock of any Foreign Subsidiary) shall be
released upon the request of the Borrower (a “Collateral Release”); provided,
the Borrower must deliver such request to Administrative Agent within 60 days
after the date it submits a Compliance Certificate for the second such fiscal
quarter in accordance with Section 7.1(c). Upon such request, the Administrative
Agent shall, at the Borrower’s expense, promptly execute and deliver such
instruments, documents, notices, and other evidence of release as the Borrower
reasonably requests, and shall promptly return to the Borrower or applicable
Subsidiary, or its designee, all Collateral of the Borrower and Subsidiaries
then in the Administrative Agent’s possession.

ARTICLE VIII

NEGATIVE COVENANTS

Borrower hereby covenants and agrees that on and after the Restatement Closing
Date and until the Revolving Credit Commitment and all Letters of Credit have
terminated and all other Obligations (other than contingent indemnification
obligations not then due) have been paid and satisfied in full in cash, it will
not:

SECTION 8.1 Mergers, Consolidations and Sales of Assets. Be a party to any
merger, consolidation or share exchange, or sell, transfer, lease or otherwise
dispose of all or any substantial part of its assets or Property, including any
disposition of assets or Property as part

 

67



--------------------------------------------------------------------------------

of a sale and leaseback transaction, or in any event sell or discount (with or
without recourse) any of its notes or accounts receivable, or permit any
Subsidiary so to do; provided, however, that, subject to compliance with the
other negative covenants in this Article VIII, this Section 8.1 shall not apply
to, nor operate to prevent, (i) the Borrower being a party to any merger where
the Borrower is the surviving Person if, after giving effect to such merger, no
Default or Event of Default would then exist, (ii) any Subsidiary (A) merging
into the Borrower, (B) being a party to any merger which does not involve the
Borrower where such Subsidiary is the surviving Person or (C) being party to any
merger in connection with any disposition otherwise permitted pursuant to this
Section 8.1, if, after giving effect to such merger, no Default or Event of
Default would then exist, (iii) the Borrower or any Subsidiary from selling its
inventory in the ordinary course of its business, (iv) any dissolution of an
inactive Subsidiary that would not have a Material Adverse Effect, if, after
giving effect to such dissolution, no Default or Event of Default would then
exist, and (v) any Like-Kind Exchange. For the purpose of this Section 8.1, a
“substantial” amount or part of the assets of the Borrower shall mean a
limitation of not greater than 10% (excluding Like-Kind Exchanges) of the total
Consolidated assets of the Borrower per Fiscal Year over all transactions during
that year (computed based upon the total Consolidated assets of the Borrower set
forth on the Consolidated balance sheet of Borrower prepared as of the last day
of the previous Fiscal Year). The consideration paid for any assets or Property
in any sale, transfer, lease or other disposition of assets or Property
permitted by this Section 8.1: (y) must be equal to the Fair Market Value for
such assets or Property and (z) must be at least 75% in the form of cash or Cash
Equivalents and Short Term Investments.

SECTION 8.2 Liens. Create, incur, assume or suffer to exist any Lien, or permit
any Subsidiary so to do, upon or in any of its Property or assets, whether now
owned or hereafter acquired, except the following Liens (collectively,
“Permitted Liens”):

(a) Liens arising by operation of law in connection with worker’s compensation,
unemployment insurance, social security obligations, taxes, assessments,
statutory obligations or other similar charges, good faith deposits, pledges or
Liens in connection with bids, tenders, contracts or leases to which the
Borrower or any Subsidiary is a party (other than contracts for borrowed money),
or other deposits required to be made or surety bonds or other obligations of
like nature (which for the purposes of this Agreement shall include letters of
credit in the nature of a surety bond) required to be obtained in the ordinary
course of business in connection with any of the foregoing; provided that in
each case the obligation secured is not overdue or, if overdue, is being
contested in good faith by appropriate proceedings and for which reserves in
conformity with GAAP have been provided on the books of the Borrower;

(b) Mechanics’, workmen’s, materialmen’s, landlords’, carriers’ or other similar
Liens arising in the ordinary course of business (or deposits to obtain the
release of such Liens) securing obligations not due or, if due, being contested
in good faith by appropriate proceedings and for which reserves in conformity
with GAAP have been provided on the books of the Borrower;

(c) Liens for taxes or assessments or other government charges or levies on the
Borrower or any Subsidiary of the Borrower or their respective Properties, not
yet due or delinquent, or which can thereafter be paid without penalty, or which
are being contested in good faith by appropriate proceedings and for which
reserves in conformity with GAAP have been provided on the books of the
Borrower;

 

68



--------------------------------------------------------------------------------

(d) Liens arising out of judgments or awards against the Borrower or any
Subsidiary of the Borrower, or in connection with surety or appeal bonds in
connection with bonding such judgments or awards, the time for appeal from which
or petition for rehearing of which shall not have expired or with respect to
which the Borrower or such Subsidiary shall be prosecuting an appeal or
proceeding for review, and with respect to which it shall have obtained a stay
of execution pending such appeal or proceeding for review; provided that the
aggregate amount of liabilities (including interest and penalties, if any) of
the Borrower and its Subsidiaries secured by such Liens shall not exceed
$2,500,000 at any time outstanding;

(e) Liens upon any Property acquired by the Borrower or any Subsidiary of the
Borrower to secure any Indebtedness of the Borrower or any Subsidiary incurred
at the time of the acquisition of such Property to finance the purchase price of
such Property (excluding Liens otherwise permitted pursuant to Sections 8.2(g),
8.2(h) or 8.2(i) below), provided that any such Lien shall apply only to the
Property that was so acquired and the aggregate principal amount of Indebtedness
secured by such Liens shall not exceed $20,000,000 at any time outstanding;

(f) Survey exceptions or encumbrances, easements or reservations, or rights of
others for rights-of-way, utilities and other similar purposes, or zoning or
other restrictions as to the use of real properties which are necessary for the
conduct of the activities of the Borrower and any Subsidiary of the Borrower or
which customarily exist on properties of corporations engaged in similar
activities and similarly situated and which do not in any event materially
impair their use in the operation of the business of the Borrower or any
Subsidiary of the Borrower;

(g) Liens (including any mortgages or other Liens on Real Property) listed in
Schedule 8.2 hereto;

(h) Liens securing Indebtedness of a Subsidiary of the Borrower incurred in
connection with the acquisition or construction of Property of such Subsidiary;
provided that such Lien is limited to the Property being financed by such
Indebtedness and any revenues of such Subsidiary directly attributable to such
Property; and provided, further, that the Indebtedness secured by such Lien is
non-recourse to the Borrower and its Subsidiaries;

(i) Liens upon personal property resulting from the sale by the Borrower or any
Subsidiary of Property and the leasing of the same or similar property from the
purchaser thereof (or a subsequent purchaser or lessee), provided that any
sale/leaseback transaction complies with the other negative covenants contained
in Article VIII;

(j) Liens existing upon any Property or assets acquired by the Borrower or a
Subsidiary of the Borrower, or upon Property or assets of a Person acquired by
the Borrower or a Subsidiary, that as a result of such acquisition becomes a
Subsidiary, provided that such Liens (A) are only on the assets or Property
acquired in, or owned by an entity acquired in, an acquisition permitted under
Section 8.4(i) and (B) do not exceed $20,000,000 in the aggregate;

 

69



--------------------------------------------------------------------------------

(k) Liens securing Indebtedness existing or incurred in connection with
industrial revenue bonds or industrial development bonds, as permitted by
Section 8.3, provided such Liens are limited to Liens on the capital assets that
have been acquired or construction of which has been financed by the proceeds of
such industrial revenue bonds or industrial development bonds;

(l) Any extension, renewal or replacement (or successive extensions, renewals or
replacements) in whole or in part of any Lien referred to in the foregoing
paragraphs (e), (g), (h), (i) and (j), inclusive, provided, however, that the
principal amount of Indebtedness secured thereby shall not exceed the principal
amount of the Indebtedness so secured at the time of any extension, renewal or
refinancing, and that such extension, renewal or refinancing shall be limited to
the Property which was subject to the Lien so extended, renewed or refinanced;

(m) Liens, if any, securing obligations under the Loan Documents;

(n) Prior to a Collateral Release only, Liens securing up to $25,000,000 of
Indebtedness by the Borrower incurred pursuant to Section 8.3(b) which is
secured equally and ratably, on a pari passu basis, with the Secured
Obligations; provided, that (x) such Indebtedness is incurred on such terms and
conditions as shall be reasonably acceptable to the Administrative Agent and
Required Lenders, (y) the holders of such Indebtedness enter into an
intercreditor agreement with the Administrative Agent on terms and conditions
acceptable to the Administrative Agent and Required Lenders upon the issuance of
such Indebtedness and (z) such Indebtedness contains a collateral release
provision comparable to the collateral release provision set forth in
Section 7.15(c) hereof;

(o) Liens on cash of the Borrower securing reimbursement obligations in respect
of letters of credit described on Schedule 8.3 or issued pursuant to
Section 8.3(g); and

(p) Other Liens, provided that the aggregate principal amount of Indebtedness
secured by such other Liens does not exceed (i) prior to a Collateral Release,
$5,000,000 and (ii) following a Collateral Release, $25,000,000.

Notwithstanding the foregoing, the Borrower shall not create, incur, assume or
suffer to exist any Lien, or permit any Subsidiary to do so, upon or in any
interest in any Real Property held by it, whether now owned or hereafter
acquired, except for Liens permitted pursuant to paragraphs (b), (c), (d), (e),
(f), (g), (h), (j) and (l) (except for any Liens granted in the first instance
pursuant to clause (i)) above.

SECTION 8.3 Indebtedness. Create, incur, assume, suffer to exist, Guaranty or
become or remain contingently liable for any Indebtedness, or permit any
Subsidiary so to do, except:

(a) Indebtedness to the Administrative Agent and one or more Lenders under the
Loan Documents;

(b) Indebtedness of the Borrower which, when in place, will not cause the
Borrower to be in violation of the covenants contained in Section 8.11;

 

70



--------------------------------------------------------------------------------

(c) Indebtedness of Subsidiaries secured by Liens permitted pursuant to Sections
8.2(e), 8.2(g), 8.2(h), 8.2(i) (but only to the extent such sale and leaseback
transactions are Capital Lease Obligations), 8.2(j) or 8.2(k) (and
Section 8.2(l) to the extent applicable to the Liens securing Indebtedness
permitted by this Section 8.3(c)) which, when in place, will not cause the
Borrower to be in violation of such Sections or of the covenants contained in
Section 8.11;

(d) (A) Indebtedness of Subsidiaries of the Borrower in an aggregate outstanding
amount for all Subsidiaries at any time not to exceed $10,000,000,
(B) Indebtedness of Subsidiaries of the Borrower to the Borrower,
(C) Indebtedness of Subsidiaries of the Borrower consisting of any surety bond
or other obligations of like nature, provided that such Indebtedness shall be
permitted pursuant to this Section 8.3(d) only (x) with respect to the portion
of such surety bond or other obligation as to which no demand or unreimbursed
drawing has been made, (y) if such surety bond or other obligation has been
provided in the ordinary course of such Subsidiaries’ business and (z) if such
Indebtedness, when in place, will not cause the Borrower to be in violation of
the Financial Covenants, and (D) Indebtedness of Subsidiaries of the Borrower
consisting of industrial revenue bonds or obligations of like nature, if such
Indebtedness, when in place, will not cause the Borrower to be in violation of
the Financial Covenants;

(e) Indebtedness described in clause (i) of the second proviso in Section 8.4(j)
hereof;

(f) Existing Indebtedness listed in Schedule 8.3 hereto; and

(g) Indebtedness of the Borrower in respect of letters of credit issued by one
or more Lenders with an aggregate amount available to be drawn thereunder not in
excess of the sum of (i) $12,500,000 at any time as a replacement of one or more
of the letters of credit described on Schedule 8.3, plus (ii) an additional
$7,500,000.

SECTION 8.4 Investments, Acquisitions, Loans, Advances and Guaranties. Directly
or indirectly, make, retain or have outstanding any investments (whether through
purchase of stock or obligations or otherwise) in, or loans or advances to, any
other Person, or acquire all or any substantial part of the assets or business
or any other Person or division thereof, or Guaranty or become liable as
endorser, guarantor, surety or otherwise (such as liability as a general
partner) for any debt, obligation or undertaking of any other Person, or
otherwise agree to provide funds for payment of the obligations of another, or
supply funds thereto or invest therein or otherwise assure a creditor of another
against loss, or apply for or become liable to the issuer of a letter of credit
which supports an obligation of another, or subordinate any claim or demand it
may have to the claim or demand of any other Person (cumulatively, all of the
foregoing, being “Investments”), or permit any Subsidiary to do any of the
foregoing; provided, however, that the foregoing provisions shall not apply to,
nor operate to prevent:

(a) Investments in direct obligations of the United States of America or of any
agency or instrumentality thereof whose obligations constitute full faith and
credit obligations of the United States of America, provided that any such
obligation matures within one year from the date it is acquired by the Borrower
or such Subsidiary;

 

71



--------------------------------------------------------------------------------

(b) Investments in commercial paper rated P-1 by Moody’s Investors Services,
Inc. or A-1 by Standard & Poor’s Corporation maturing within one year of its
date of issuance;

(c) Investments in certificates of deposit issued by any Lender or any United
States commercial bank having capital and surplus of not less than $500,000,000
maturing within one year from the date of issuance thereof or in banker’s
acceptances endorsed by any Lender or other such commercial bank and maturing
within six months of the date of acceptance;

(d) Investments in repurchase obligations with a term of not more than seven
(7) days for underlying securities of the types described in subsection
(a) above entered into with any bank meeting the qualifications specified in
subsection (c) above, provided all such agreements require physical delivery of
the securities securing such repurchase agreement, except those delivered
through the Federal Reserve Book Entry System;

(e) Investments in money market funds that invest solely, and which are
restricted by their respective charters to invest solely, in Investments of the
type described in the immediately preceding subsections (a), (b), (c) and
(d) above;

(f) ownership of stock, obligations or securities received in settlement of
debts (created in the ordinary course of business) owing to the Borrower or any
Subsidiary;

(g) endorsements of negotiable instruments for collection in the ordinary course
of business;

(h) loans and advances to employees in the ordinary course of business for
travel, relocation, and similar purposes;

(i) acquisitions by the Borrower or any Subsidiary of all or any substantial
part of the assets or business of any other Person or any division thereof (by
merger, purchase or otherwise), or of a majority of the voting stock of such a
Person; provided that (A) such Person or division thereof is engaged (or
promptly after such acquisition will be engaged) in a line of business directly
related to that of the Borrower; (B) such Person becomes a Subsidiary of the
Borrower as a result of such acquisition or the assets are purchased by the
Borrower or a Subsidiary, and the Borrower and such Subsidiary, to the extent
applicable, shall comply with Section 7.14, (C) (i) no Default or Event of
Default exists or would exist after giving effect to such acquisition and
(ii) if the total consideration for the assets or business is $10,000,000 or
more, the Borrower has furnished to the Lenders a certificate of Responsible
Officer certifying (x) that no such Default or Event of Default exists or will
exist, (y) calculations in reasonable detail demonstrating such compliance and
(z) financial statements demonstrating such compliance, and (D) the Board of
Directors or other governing body of such Person whose Property, or voting stock
or other interests in which, are being so acquired has approved the terms of
such acquisition;

(j) joint venture related Investments in Persons that are not Subsidiaries and
that will not upon the making of such Investment become Subsidiaries, in an
amount not to exceed $50,000,000 in the aggregate for all such Investments made
after the Restatement Closing Date; provided, that (i) no Default or Event of
Default exists or would exist after giving effect to any such Investment and
(ii) such Person is engaged in a line of business directly related to that of
the Borrower;

 

72



--------------------------------------------------------------------------------

(k) Investments consisting of performance bonds and letters of credit and other
similar surety devices obtained to support, or in lieu of, performance bonds, in
each case entered into in the ordinary course of business;

(l) Investments in Subsidiaries; provided, that (i) if such Subsidiary is a
Domestic Subsidiary, such Subsidiary has executed a Subsidiary Guaranty
Agreement and a Security Agreement and (ii) if such Subsidiary is a Foreign
Subsidiary, the equity of such Subsidiary has been pledged to the Administrative
Agent, in each case to the extent required by Section 7.14;

(m) Investments constituting Indebtedness incurred pursuant to Section 8.3; and

(n) other Investments in stock or other securities, provided that the aggregate
amount of all such Investments made after the Restatement Closing Date does not
exceed $5,000,000.

In determining the amount of investments, acquisitions, loans, advances and
guarantees permitted under this Section 8.4, investments and acquisitions shall
always be valued at the original cost thereof (regardless of any subsequent
appreciation or depreciation therein), loans and advances shall be valued at the
principal amount thereof then remaining unpaid, and guarantees shall be valued
at the amount of obligations guaranteed thereby.

SECTION 8.5 Dividends and Purchase of Stock. Declare any dividends (other than
dividends payable in capital stock of the Borrower) on any shares of any class
of its capital stock, or apply any of its Property or assets to the purchase,
redemption or other retirement of, or set apart any sum for the payment of any
dividends on, or for the purchase, redemption or other retirement of, or make
any other distribution by reduction of capital or otherwise in respect of, any
shares of any class of capital stock of the Borrower or permit any Subsidiary
which is not a Wholly Owned Subsidiary so to do, or permit any Subsidiary to
purchase or acquire any shares of any class of capital stock of the Borrower,
unless, after giving effect to such action, there shall not have occurred any
Default or Event of Default that is continuing.

SECTION 8.6 Use of Proceeds. Use the proceeds of Loans or Letters of Credit
other than (i) for working capital requirements and (ii) for general corporate
purposes, including Capital Expenditures and permitted Investments.

SECTION 8.7 Business Changes. Change the business or business purpose of the
Borrower or of any Subsidiary, including making an acquisition or Investment
that would have such effect, that could reasonably be expected to (i) result in
a material change to the business activities or industry sector of the Borrower
and its Subsidiaries or (ii) individually or in the aggregate, have a Material
Adverse Effect.

SECTION 8.8 Transactions with Affiliates. Directly or indirectly enter into, or
permit any Subsidiary to enter into, any transaction, including, without
limitation, any purchase, sale, lease or exchange of Property, the rendering of
any service or the payment of any

 

73



--------------------------------------------------------------------------------

management, advisory or similar fees, with (a) any officer, director or other
Affiliate of the Borrower or any of its Subsidiaries, or (b) any Affiliate of
any such officer, director or other Affiliate, other than:

(i) transactions permitted by Sections 8.1, 8.3, 8.4 and 8.5;

(ii) transactions between two or more Credit Parties;

(iii) transactions existing on the Restatement Closing Date and described in
Schedule 8.8 hereto;

(iv) other transactions in the ordinary course of business on terms as favorable
as would be obtained by it on a comparable arm’s-length transaction with an
independent, unrelated third party, as determined in good faith by the Borrower
(for transactions in excess of $5,000,000, by the board of directors (or
equivalent governing body) of the Borrower);

(v) employment and severance arrangements (including stock option plans and
employee benefit plans and arrangements) with their respective officers and
employees in the ordinary course of business;

(vi) payment of customary compensation and reasonable out of pocket costs to,
and indemnities for the benefit of, directors, officers and employees of the
Borrower and its Subsidiaries in the ordinary course of business to the extent
attributable to the ownership or operation of the Borrower and its Subsidiaries;
and

(vii) subject to Section 8.4, transactions between the Borrower and its
Wholly-Owned Subsidiaries and transactions between any two Wholly Owned
Subsidiaries.

SECTION 8.9 Certain Accounting Changes; Organizational Documents. Change or
permit any Subsidiary to change its Fiscal Year end, or make (without the
consent of the Administrative Agent) any material change in its accounting
treatment and reporting practices except as required by GAAP.

SECTION 8.10 No Further Negative Pledges; Restrictive Agreements.

(a) Enter into, assume or be subject to or permit any Subsidiary to enter into,
assume or be subject to any agreement prohibiting or otherwise restricting the
creation or assumption of any Lien upon its properties or assets, whether now
owned or hereafter acquired, or requiring the grant of any security for such
obligation if security is given for some other obligation, except (i) pursuant
to this Agreement and the other Loan Documents, (ii) pursuant to any document or
instrument governing Indebtedness incurred pursuant to Section 8.3(c) (provided,
that any such restriction contained therein relates only to the asset or assets
acquired in connection therewith), (iii) restrictions contained in the
organizational documents of any Credit Party as of the Restatement Closing Date
and (iv) restrictions in connection with any Permitted Lien or any document or
instrument governing any Permitted Lien (provided, that any such restriction
contained therein relates only to the asset or assets subject to such Permitted
Lien).

 

74



--------------------------------------------------------------------------------

(b) Create or otherwise cause or suffer to exist or become effective or permit
any Subsidiary to cause or suffer to exist or become effective any consensual
encumbrance or restriction on the ability of any the Borrower or any Subsidiary
thereof to (i) pay dividends or make any other distributions to the Borrower or
any Subsidiary on its Capital Stock or with respect to any other interest or
participation in, or measured by, its profits, (ii) pay any Indebtedness or
other obligation owed to the Borrower or any Subsidiary Guarantor, (iii) make
loans or advances to the Borrower or any Subsidiary Guarantor, (iv) sell, lease
or transfer any of its properties or assets to the Borrower or any Subsidiary
Guarantor or (v) act as a Guarantor pursuant to the Loan Documents or any
renewals, refinancings, exchanges, refundings or extensions thereof, except (in
respect of any of the matters referred to in clauses (i) through (v) above) for
such encumbrances or restrictions existing under or by reason of (A) this
Agreement and the other Loan Documents, (B) Applicable Law, (C) any document or
instrument governing Indebtedness incurred pursuant to Section 8.3(c) (provided,
that any such restriction contained therein relates only to the asset or assets
acquired in connection therewith), (D) any Permitted Lien or any document or
instrument governing any Permitted Lien (provided, that any such restriction
contained therein relates only to the asset or assets subject to such Permitted
Lien), (E) obligations that are binding on a Subsidiary at the time such
Subsidiary first becomes a Subsidiary of the Borrower, so long as such
obligations are not entered into in contemplation of such Person becoming a
Subsidiary, (F) customary restrictions contained in an agreement related to the
sale of Property (to the extent such sale is permitted pursuant to Section 8.1)
that limit the transfer of such Property pending the consummation of such sale,
(G) customary restrictions in leases, subleases, licenses and sublicenses or
asset sale agreements otherwise permitted by this Agreement so long as such
restrictions relate only to the assets subject thereto and (H) customary
provisions restricting assignment of any agreement entered into in the ordinary
course of business.

SECTION 8.11 Financial Covenants.

(a) Net Worth. Permit its Net Worth at any time to be less than the sum of
(i) $257,000,000, (ii) 50% of the Borrower’s net income for each fiscal quarter
completed (without deduction for any net losses) after the Restatement Closing
Date and on or prior to the date of determination and (iii) 75% of all
contributions to the equity of the Borrower made after the Restatement Closing
Date.

(b) Maximum Adjusted Leverage Ratio. Permit its Adjusted Leverage Ratio to
exceed 3.00 to 1.00 as of the last day of any fiscal quarter ending prior to a
Collateral Release, for the period of four fiscal quarters ending on such date;
provided, that such requirement shall be deemed to be satisfied as of any date
of determination when the numerator equals zero notwithstanding whether or not
the denominator is a positive number.

(c) Maximum Leverage Ratio. Permit its Leverage Ratio to exceed 2.75 to 1.00 as
of the last day of any fiscal quarter ending after a Collateral Release, for the
period of four fiscal quarters ending on such date.

 

75



--------------------------------------------------------------------------------

ARTICLE IX

DEFAULT AND REMEDIES

SECTION 9.1 Events of Default. Each of the following specified events shall
constitute an “Event of Default”:

(a) Payments. (i) The Borrower shall fail duly to pay any principal of any Loan
or any L/C Obligations when due, whether at maturity, by notice of intention to
prepay or otherwise, or (ii) the Borrower shall fail duly to pay any interest,
fee or any other amount payable under the Loan Documents when due and the
continuance thereof for three days.

(b) Covenants. (i) The Borrower shall fail duly to observe or perform any term,
covenant, or agreement contained in Article VIII, or (ii) the Borrower shall
fail duly to observe or perform any other term, covenant or agreement contained
in this Agreement, and such failure shall have continued unremedied for a period
of 30 days after any Responsible Officer becomes aware of such failure.

(c) Representations, etc. Any representation or warranty made or deemed made by
the Borrower or any Subsidiary in a Loan Document, or any statement or
representation made in any certificate, report or opinion delivered by or on
behalf of the Borrower or any Subsidiary in connection with a Loan Document,
shall prove to have been false or misleading in any material respect when so
made or deemed made.

(d) Default Under Other Agreements. The Borrower or any Subsidiary shall fail to
pay any Indebtedness (other than obligations hereunder) in an amount of
$5,000,000 or more when due or default shall occur under one or more indentures,
agreements or other instruments under which any Indebtedness of the Borrower or
any Subsidiary in an aggregate principal amount of $5,000,000 or more may be
issued or created and such default shall continue for a period of time
sufficient to permit the holder or beneficiary of such Indebtedness or a trustee
therefor to cause the acceleration of the maturity of any such Indebtedness or
any mandatory unscheduled prepayment, purchase or funding thereof.

(e) Bankruptcy, etc. (i) An involuntary case or other proceeding shall be
commenced against the Borrower or any Subsidiary (other than Harmon CFEM Facades
(UK) Ltd.) seeking liquidation, reorganization or other relief with respect to
it or its debts under any applicable bankruptcy, insolvency, reorganization or
similar law or seeking the appointment of a custodian, receiver, liquidator,
assignee, trustee, sequestrator or similar official of it or any substantial
part of its property, and such involuntary case or other proceeding shall remain
undismissed and unstayed for a period of more than 60 days; or an order or
decree approving or ordering any of the foregoing shall be entered and continued
unstayed and in effect, or (ii) the Borrower or any Subsidiary (other than
Harmon CFEM Facades (UK) Ltd.) shall commence a voluntary case or proceeding
under any applicable bankruptcy, insolvency, reorganization or similar law or
any other case or proceeding to be adjudicated a bankrupt or insolvent, or any
of them shall consent to the entry of a decree or order for relief in respect of
the Borrower or any such Subsidiary in an involuntary case or proceeding under
any applicable bankruptcy, insolvency, reorganization or other similar law or to
the commencement of any bankruptcy or insolvency case or

 

76



--------------------------------------------------------------------------------

proceeding against any of them, or any of them shall file a petition or answer
or consent seeking reorganization or relief under any applicable law, or any of
them shall consent to the filing of such petition or to the appointment of or
taking possession by a custodian, receiver, liquidator, assignee, trustee,
sequestrator or similar official of the Borrower or any such Subsidiary or any
substantial part of their respective property, or any of them shall make an
assignment for the benefit of creditors, or any of them shall admit in writing
its inability to pay its debts generally as they become due, or the Borrower or
any such Subsidiary shall take corporate action in furtherance of any such
action.

(f) Judgments. One or more final judgments or orders for the payment of money
against the Borrower or any Subsidiary or attachments against its property,
(i) which in the aggregate exceed $5,000,000 (excluding amounts covered by
reputable, independent third-party insurance as to which the insurer does not
dispute coverage but agrees to make payment) or (ii) the operation or result of
which, individually or in the aggregate, could be to interfere materially and
adversely with the conduct of the business of the Borrower and its Subsidiaries,
taken as a whole, remain unpaid, unstayed on appeal, undischarged, unbonded, or
undismissed for a period of more than 30 days.

(g) ERISA. The Borrower or any other member of the ERISA Group shall fail to pay
when due an amount or amounts which it shall have become liable to pay to the
PBGC or to a Plan or a Multiemployer Plan in excess of $1,000,000; or notice of
intent to terminate a Plan or Plans having aggregate Unfunded Vested Liabilities
in excess of $1,000,000 (collectively, a “Material Plan”) shall be filed by the
Borrower or any Subsidiary or any other member of the ERISA Group, any plan
administrator or any combination of the foregoing; or the PBGC shall institute
proceedings under Title IV of ERISA to terminate or to cause a trustee to be
appointed to administer any Material Plan or a proceeding shall be instituted by
a fiduciary of any Material Plan against the Borrower or any other member of the
ERISA Group to enforce Section 515 or 4219(c)(5) of ERISA and such proceeding
shall not have been dismissed within thirty (30) days thereafter; or a condition
shall exist by reason of which the PBGC would be entitled to obtain a decree
adjudicating that any Material Plan must be terminated.

(h) Validity of Loan Documents. (i) The Borrower or any Subsidiary, or any
Person acting on behalf of the Borrower or a Subsidiary, or any Governmental
Authority challenges the validity of any Loan Document or the Borrower’s or a
Subsidiary’s obligations thereunder or any Loan Document ceases to be in full
force and effect or is modified other than in accordance with the terms thereof
and hereof, or (ii) any court or governmental or regulatory authority shall have
enacted, issued, promulgated, enforced or entered any statute, rule, regulation,
judgment, decree, injunction or other order (whether temporary, preliminary or
permanent) which is in effect and which prohibits, enjoins or otherwise
restricts, in a manner that, individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect on any of the transactions
contemplated under the Loan Documents.

(i) Change of Control. Any person or group of persons (within the meaning of
Section 13 or 14 of the Securities Exchange Act of 1934, as amended) shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 promulgated by
the SEC under said Act), or shall have acquired control, directly or indirectly,
of 20% or more of the outstanding shares of common stock of the Borrower; or,
during any period of 24 consecutive calendar months, individuals who were
directors of the Borrower on the first day of such period shall cease to
constitute a majority of the board of directors of the Borrower.

 

77



--------------------------------------------------------------------------------

SECTION 9.2 Remedies. Upon the occurrence of an Event of Default, with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrower:

(a) Acceleration; Termination of Revolving Credit Facility.

(i) Terminate the Revolving Credit Commitment and declare the principal of and
interest on the Loans and the Reimbursement Obligations at the time outstanding,
and all other amounts owed to the Lenders and to the Administrative Agent under
this Agreement or any of the other Loan Documents (including, without
limitation, all L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented or shall be entitled to
present the documents required thereunder) and all other Obligations, to be
forthwith due and payable, whereupon the same shall immediately become due and
payable without presentment, demand, protest or other notice of any kind, all of
which are expressly waived by the Borrower, anything in this Agreement or the
other Loan Documents to the contrary notwithstanding, and terminate the Credit
Facility and any right of the Borrower to request borrowings or Letters of
Credit thereunder; provided, that upon the occurrence of an Event of Default
specified in Section 9.1(e), the Credit Facility shall be automatically
terminated and all Obligations shall automatically become due and payable
without presentment, demand, protest or other notice of any kind, all of which
are expressly waived by each Credit Party, anything in this Agreement or in any
other Loan Document to the contrary notwithstanding; and

(ii) exercise on behalf of the Secured Parties all of its other rights and
remedies under this Agreement, the other Loan Documents and Applicable Law, in
order to satisfy all of the Obligations.

(b) Letters of Credit. With respect to all Letters of Credit with respect to
which presentment for honor shall not have occurred at the time of an
acceleration pursuant to the preceding paragraph, the Borrower shall at such
time deposit in a cash collateral account opened by the Administrative Agent an
amount equal to the aggregate then undrawn and unexpired amount of such Letters
of Credit. Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay the
other Obligations on a pro rata basis. After all such Letters of Credit shall
have expired or been fully drawn upon, the Reimbursement Obligation shall have
been satisfied and all other Obligations shall have been paid in full, the
balance, if any, in such cash collateral account shall be returned to the
Borrower.

(c) Rights of Collection. Exercise on behalf of the Lenders all of its other
rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Borrower’s Obligations.

 

78



--------------------------------------------------------------------------------

SECTION 9.3 Rights and Remedies Cumulative; Non-Waiver; etc. The enumeration of
the rights and remedies of the Administrative Agent and the Lenders set forth in
this Agreement is not intended to be exhaustive and the exercise by the
Administrative Agent and the Lenders of any right or remedy shall not preclude
the exercise of any other rights or remedies, all of which shall be cumulative,
and shall be in addition to any other right or remedy given hereunder or under
the other Loan Documents or that may now or hereafter exist at law or in equity
or by suit or otherwise. No delay or failure to take action on the part of the
Administrative Agent or any Lender in exercising any right, power or privilege
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right, power or privilege preclude any other or further exercise
thereof or the exercise of any other right, power or privilege or shall be
construed to be a waiver of any Event of Default. No course of dealing between
the Borrower, the Administrative Agent and the Lenders or their respective
agents or employees shall be effective to change, modify or discharge any
provision of this Agreement or any of the other Loan Documents or to constitute
a waiver of any Event of Default.

SECTION 9.4 Crediting of Payments and Proceeds. In the event that the
Obligations have been accelerated pursuant to Section 9.2 or the Administrative
Agent or any Lender has exercised any remedy set forth in this Agreement or any
other Loan Document, all payments received by the Lenders upon the Obligations
and all net proceeds from the enforcement of the Obligations shall be applied:

First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such, each Issuing Lender in its
capacity as such and the Swingline Lender in its capacity as such (ratably among
the Administrative Agent, each Issuing Lender and Swingline Lender in proportion
to the respective amounts described in this clause First payable to them);

Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees (ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them);

Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid interest on the Loans and Reimbursement Obligations (ratably
among the Lenders in proportion to the respective amounts described in this
clause Third payable to them);

Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans, Reimbursement Obligations and Secured Hedge
Obligations (including any termination payments and any accrued and unpaid
interest thereon) (ratably among the Lenders and the counterparties to the
Secured Hedge Obligations in proportion to the respective amounts described in
this clause Fourth held by them);

Fifth, to the Administrative Agent for the account of each Issuing Lender, to
cash collateralize any L/C Obligations then outstanding;

Sixth, to payment of that portion of the Secured Obligations constituting unpaid
principal Secured Cash Management Obligations (ratably among the Lenders and the
counterparties to the Secured Cash Management Agreements in proportion to the
respective amounts described in this clause Sixth held by them); and

 

79



--------------------------------------------------------------------------------

Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by
Applicable Law.

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable counterparty to such Secured Cash Management
Agreement or Secured Hedge Agreements. Each such counterparty not a party to
this Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article X
hereof for itself and its Affiliates as if a “Lender” party hereto.

SECTION 9.5 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations arising under the Loan Document that are owing and unpaid and to
file such other documents as may be necessary or advisable in order to have the
claims of the Lenders and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders and
the Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 3.3, 4.3 and
11.3) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 3.3, 4.3 and 11.3.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

80



--------------------------------------------------------------------------------

ARTICLE X

THE ADMINISTRATIVE AGENT

SECTION 10.1 Appointment and Authority. Each of the Lenders and each Issuing
Lender hereby irrevocably designates and appoints Wells Fargo to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent, the Lenders and the Issuing Lenders, and neither the
Borrower nor any Subsidiary thereof shall have rights as a third party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied obligations arising under agency doctrine of any
applicable law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.

The Administrative Agent shall also act as the “collateral agent” under the Loan
Documents, and each of the Lenders (including in its capacity as counterparty to
a Secured Hedge Agreement or Secured Cash Management Agreement, as applicable)
and each of the Issuing Lenders hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of such Lender and such Issuing Lender
for purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any Credit Party to secure any of the Obligations, together with such
powers and discretion as are reasonably incidental thereto. In this connection,
the Administrative Agent, as “collateral agent”, and any co-agents, sub-agents
and attorneys-in-fact appointed by the Administrative Agent pursuant to this
Article X for purposes of holding or enforcing any Lien on the Collateral (or
any portion thereof) granted under the Security Documents, or for exercising any
rights and remedies thereunder at the direction of the Administrative Agent),
shall be entitled to the benefits of all provisions of this Articles X and XI
(including Section 11.3, as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.

SECTION 10.2 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

 

81



--------------------------------------------------------------------------------

SECTION 10.3 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 11.2) or (ii) in the absence of its own
gross negligence or willful misconduct as determined by a court of competent
jurisdiction by final nonappealable judgment. The Administrative Agent shall be
deemed not to have knowledge of any Default unless and until notice describing
such Default is given to the Administrative Agent by the Borrower, a Lender or
an Issuing Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

SECTION 10.4 Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be

 

82



--------------------------------------------------------------------------------

genuine and to have been signed, sent or otherwise authenticated by the proper
Person. The Administrative Agent also may rely upon any statement made to it
orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or an Issuing Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender or such Issuing Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such Issuing Lender prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

SECTION 10.5 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the Facilities as well as
activities as Administrative Agent.

SECTION 10.6 Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the Issuing Lenders and the Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States, subject to the
consent of the Borrower (such consent not to unreasonably be withheld) unless an
Event of Default has occurred and is continuing. If no such successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders and the Issuing Lenders, appoint a
successor Administrative Agent meeting the qualifications set forth above
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders under any of the Loan Documents, the retiring Administrative Agent
shall continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and each Issuing Lender directly,
until such time as the Required Lenders appoint a successor Administrative Agent
as provided for above in this paragraph. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the

 

83



--------------------------------------------------------------------------------

retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this paragraph). The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 11.3
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.

(b) Any resignation by Wells Fargo as Administrative Agent pursuant to this
Section shall also constitute its resignation as Issuing Lender and Swingline
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Issuing Lender and
Swingline Lender, (b) the retiring Issuing Lender and Swingline Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor Issuing Lender shall, as
expeditiously as possible, issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangement satisfactory to the retiring Issuing Lender to effectively
assume the obligations of the retiring Issuing Lender with respect to such
Letters of Credit.

SECTION 10.7 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and each Issuing Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

SECTION 10.8 No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co-agents, book manager, lead manager, arranger, lead arranger or co-arranger
listed on the cover page or signature pages hereof shall have any powers, duties
or responsibilities under this Agreement or any of the other Loan Documents,
except in its capacity, as applicable, as the Administrative Agent, a Lender or
an Issuing Lender hereunder.

SECTION 10.9 Collateral and Guaranty Matters. Each Lender (including any
counterparty to any Secured Hedge Agreement or Secured Cash Management Agreement
that was a Lender or an Affiliate of any Lender at the time such agreement was
executed) irrevocably authorizes the Administrative Agent, at its option and in
its discretion, without notice to, or vote or consent of, any counterparty to
any Secured Hedge Agreement or Secured Cash Management Agreement that was a
Lender or an Affiliate of any Lender at the time such agreement was executed:

 

84



--------------------------------------------------------------------------------

(a) to release any Lien on any Collateral granted to or held by the
Administrative Agent, for the ratable benefit of the Secured Parties, under any
Loan Document (i) upon the termination of the Revolving Credit Commitment and
payment in full of all Obligations (other than contingent indemnification
obligations not then due) and the expiration or termination of all Letters of
Credit, (ii) that is sold, transferred or to be sold or transferred as part of
or in connection with any sale or other transaction permitted hereunder or under
any other Loan Document, (iii) as provided in Section 7.15(c), or (iv) if
approved, authorized or ratified in writing in accordance with Section 11.2;

(b) to release any Subsidiary Guarantor (whether or not on the date of such
release there may be outstanding Specified Obligations or contingent
indemnification obligations not then due) from its obligations under the
Subsidiary Guaranty Agreement and any other Loan Documents if such Person ceases
to be a Subsidiary as a result of a transaction permitted hereunder; and

(c) to subordinate or release any Lien on any Collateral granted to or held by
the Administrative Agent under any Loan Document to the holder of any Permitted
Lien.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under the Subsidiary Guaranty
Agreement pursuant to this Section 10.9. In each case as specified in this
Section 10.9, the Administrative Agent will, at the Borrower’s expense, execute
and deliver to the Borrower such documents as the Borrower may reasonably
request to evidence the release of such item of Collateral from the assignment
and security interest granted under the Collateral Documents or to subordinate
its interest in such item, or to release such Guarantor from its obligations
under the Guaranty, in each case in accordance with the terms of the Loan
Documents and this Section 10.9. In the case of any such sale, transfer or
disposal of any property constituting Collateral in a transaction constituting
an disposition of assets permitted pursuant to Section 8.1, the Liens created by
any of the Security Documents on such property shall be automatically released
without need for further action by any person.

SECTION 10.10 Secured Hedge Agreements and Secured Cash Management Agreements.
No counterparty to any Secured Hedge Agreement or Secured Cash Management
Agreement that was a Lender or an Affiliate of any Lender at the time such
agreement was executed that obtains the benefits of Section 9.4 or any other
Loan Document shall have any right to notice of any action or to consent to,
direct or object to any action hereunder or under any other Loan Document other
than in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article X to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Secured Cash Management Agreements and Secured Hedge Agreements
unless the Administrative Agent has received written notice of such Secured Cash
Management Agreements and Secured Hedge Agreements, together with such
supporting documentation as the Administrative Agent may request, from the
applicable counterparty to each such agreement, as the case may be.

 

85



--------------------------------------------------------------------------------

ARTICLE XI

MISCELLANEOUS

SECTION 11.1 Notices.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows:

 

If to the Borrower:      

Apogee Enterprises, Inc.

7900 Xerxes Avenue South, Suite 1800

Minneapolis, Minnesota 55431-1159

Attention: Mr. Gary Johnson

Telephone No.: (952) 487-7542

Telecopy No.: (612) 896-2400

E-mail: gjohnson@apog.com

If to Wells Fargo as       Administrative Agent:  

Wells Fargo Bank, National Association

NC0680

1525 West W.T. Harris Blvd.

Charlotte, NC 28262

Attention of: Syndication Agency Services

Telephone No.: (704) 590-2703

Telecopy No.: (704) 590-3481

With copies to:              

Wells Fargo Bank, National Association

90 South Seventh Street

MAC N9305-077

Minneapolis, MN 55402

Attention of: Brian Buck

Telephone No.: (612) 667-3857

Telecopy No.: (612) 716-9912

E-mail: Brian.R.Buck@wellsfargo.com

 

86



--------------------------------------------------------------------------------

If to Wells Fargo as         Issuing Lender:               

Wells Fargo Bank, National Association

401 Linden Street, 1st Floor

Winston-Salem, North Carolina 27101

Attention: Standby L/C Department

Telephone No.: (336) 735-3372

If to Comerica Bank as    Issuing Lender:               

Comerica Bank

3551 Hamlin Road

Auburn Hills, MI 48326

Attention: Stephanie Williams

Telephone No.: (248) 371-6573

Telecopy No.: (248) 371-6617

E-mail: swilliams@comerica.com

If to any Lender:           

To the address set forth on the Register

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Lenders hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or any Issuing Lender pursuant to
Article II if such Lender or such Issuing Lender, as applicable, has notified
the Administrative Agent that is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

87



--------------------------------------------------------------------------------

(c) Administrative Agent’s Office. The Administrative Agent hereby designates
its office located at the address set forth above, or any subsequent office
which shall have been specified for such purpose by written notice to the
Borrower and Lenders, as the Administrative Agent’s Office referred to herein,
to which payments due are to be made and at which Loans will be disbursed and
Letters of Credit requested.

(d) Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.

(e) Platform.

(i) Each Credit Party agrees that the Administrative Agent may, but shall not be
obligated to, make the Communications (as defined below) available to the
Issuing Lenders and the other Lenders by posting the Communications on Debt
Domain, Intralinks, Syndtrak or a substantially similar electronic transmission
system (the “Platform”).

(ii) The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the any Credit Party,
any Lender or any other Person or entity for damages of any kind, including,
without limitation, direct or indirect, special, incidental or consequential
damages, losses or expenses (whether in tort, contract or otherwise) arising out
of any Credit Party’s or the Administrative Agent’s transmission of
communications through the Platform. “Communications” means, collectively, any
notice, demand, communication, information, document or other material provided
by or on behalf of any Credit Party pursuant to any Loan Document or the
transactions contemplated therein which is distributed to the Administrative
Agent, any Issuing Lender or any Lender by means of electronic communications
pursuant to this Section, including through the Platform.

SECTION 11.2 Amendments, Waivers and Consents. Except as set forth below or as
specifically provided in any Loan Document, any term, covenant, agreement or
condition of this Agreement or any of the other Loan Documents may be amended or
waived by the Lenders, and any consent given by the Lenders, if, but only if,
such amendment, waiver or consent is in writing signed by the Required Lenders
(or by the Administrative Agent with the consent of the Required Lenders) and
delivered to the Administrative Agent and, in the case of an amendment, signed
by the Borrower; provided, that no amendment, waiver or consent shall:

(a) increase the Revolving Credit Commitment of any Lender (or reinstate any
Revolving Credit Commitment terminated pursuant to Section 9.2) or the amount of
Loans of any Lender, in any case, without the written consent of such Lender;

 

88



--------------------------------------------------------------------------------

(b) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them) hereunder or under any other Loan Document without the written consent
of each Lender directly and adversely affected thereby;

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or Reimbursement Obligation, or (subject to clause (iv) of the second
proviso to this Section) any fees or other amounts payable hereunder or under
any other Loan Document without the written consent of each Lender directly and
adversely affected thereby; provided that only the consent of the Required
Lenders shall be necessary to waive any obligation of the Borrower to pay
interest at the rate set forth in Section 4.1(c) during the continuance of an
Event of Default;

(d) change Section 4.6 or Section 9.4 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender
directly and adversely affected thereby;

(e) except as otherwise permitted by this Section 11.2 change any provision of
this Section or reduce the percentages specified in the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender directly affected thereby;

(f) consent to the assignment or transfer by any Credit Party of such Credit
Party’s rights and obligations under any Loan Document to which it is a party
(except as permitted pursuant to Section 8.1), in each case, without the written
consent of each Lender;

(g) release all of the Subsidiary Guarantors or the Subsidiary Guarantors
comprising substantially all of the credit support for the Obligations, in any
case, from the Subsidiary Guaranty Agreement (other than as authorized in
Section 10.9), without the written consent of each Lender; or

(h) release all or substantially all of the Collateral or terminate the
Collateral Agreement (other than pursuant to a Collateral Release, as authorized
in Section 10.9 or as otherwise specifically permitted or contemplated in this
Agreement or the Collateral Agreement) without the written consent of each
Lender;

provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each Issuing Lender in addition to the Lenders required
above, affect the rights or duties of such Issuing Lender under this Agreement
or any Letter of Credit Application relating to any Letter of Credit issued or
to be issued by such Issuing Lender; (ii) no amendment, waiver or consent shall,
unless in writing and signed by the Swingline Lender in addition to the Lenders
required above, affect the rights or duties of the Swingline Lender under this
Agreement; (iii) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above,
affect the rights or duties of the Administrative Agent under this Agreement or
any other Loan Document; and (iv) each Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or

 

89



--------------------------------------------------------------------------------

disapprove any amendment, waiver or consent hereunder, except that without the
consent of such Defaulting Lender, (a) the Revolving Credit Commitment of such
Defaulting Lender may not be increased or extended, (b) the principal of any
Loans owing to such Defaulting Lender may not be reduced (unless all Lenders
affected thereby are treated similarly), and (c) the maturity date of any Loans
owing to such Defaulting Lender may not be extended.

Notwithstanding anything in this Agreement to the contrary, each Lender hereby
irrevocably authorizes the Administrative Agent on its behalf, and without
further consent, to enter into amendments or modifications to this Agreement
(including, without limitation, amendments to this Section 11.2) or any of the
other Loan Documents or to enter into additional Loan Documents as the
Administrative Agent reasonably deems appropriate in order to effectuate the
terms of Section 4.14 (including, without limitation, as applicable, (1) to
permit the Incremental Loans to share ratably in the benefits of this Agreement
and the other Loan Documents and (2) to include the Incremental Loan
Commitments, or outstanding Incremental Loans, in any determination of
(i) Required Lenders, as applicable or (ii) similar required lender terms
applicable thereto); provided that no amendment or modification shall result in
any increase in the amount of any Lender’s Revolving Credit Commitment or any
increase in any Lender’s Revolving Credit Commitment Percentage, in each case,
without the written consent of such affected Lender.

SECTION 11.3 Expenses; Indemnity.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out of pocket
expenses incurred by the Administrative Agent, the Lead Arranger and their
respective Affiliates (including the reasonable fees, charges and disbursements
of counsel to the Administrative Agent and the Lead Arranger, in connection with
the syndication of the credit facilities provided for herein and the
preparation, negotiation, execution, and delivery of this Agreement and the
other Loan Documents (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) all reasonable out of pocket expenses
incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel to the Administrative
Agent (and of such special and local counsel as the Administrative Agent may
reasonably require), in connection with the administration of this Agreement and
the other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof, (iii) all reasonable out of pocket expenses
incurred by the any Issuing Lender in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iv) all out of pocket expenses incurred by the Administrative
Agent, any Lender or any Issuing Lender (including the fees, charges and
disbursements of any counsel for the Administrative Agent, any Lender or any
Issuing Lender), in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such out of pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), the Lead Arranger, each Lender
and each Issuing Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, and shall pay or

 

90



--------------------------------------------------------------------------------

reimburse any such Indemnitee for, any and all losses, claims (including,
without limitation, any Environmental Claims or civil penalties or fines
assessed by OFAC), damages, liabilities and related expenses (including the
fees, charges and disbursements of any counsel for any Indemnitee), incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower or any other Credit Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by any Issuing Lender to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or Release of Hazardous
Substances on or from any property owned or operated by any Credit Party or any
Subsidiary thereof, or any Environmental Claim related in any way to any Credit
Party or any Subsidiary, (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by any
Credit Party or any Subsidiary thereof, and regardless of whether any Indemnitee
is a party thereto, or (v) any claim (including, without limitation, any
Environmental Claims or civil penalties or fines assessed by OFAC),
investigation, litigation or other proceeding (whether or not the Administrative
Agent or any Lender is a party thereto) and the prosecution and defense thereof,
arising out of or in any way connected with the Loans, this Agreement, any other
Loan Document, or any documents contemplated by or referred to herein or therein
or the transactions contemplated hereby or thereby, including without
limitation, reasonable attorneys and consultant’s fees, provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee;
provided further, that the Indemnitees will make reasonable efforts to
coordinate and to utilize the minimum number of law firms or counsel reasonably
necessary to conduct properly any litigation with respect to which indemnity is
sought under this Section 11.3(b).

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under clause (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
any Issuing Lender, the Swingline Lender or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), such Issuing Lender, the Swingline Lender or such Related
Party, as the case may be, such Lender’s Revolving Credit Commitment Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent), any Issuing Lender or the Swingline Lender in its capacity as
such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), any Issuing Lender or the
Swingline Lender in connection with such capacity. The obligations of the
Lenders under this clause (c) are subject to the provisions of Section 4.7.

 

91



--------------------------------------------------------------------------------

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, the Borrower and each other Credit Party shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in
clause (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

(e) Payments. All amounts due under this Section shall be payable promptly after
demand therefor.

(f) Survival. Each party’s obligations under this Section shall survive the
termination of the Loan Documents and payment of the obligations hereunder.

SECTION 11.4 Right of Set Off. If an Event of Default shall have occurred and be
continuing, each Lender, each Issuing Lender, the Swingline Lender and each of
their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by Applicable Law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, such Issuing Lender, the Swingline
Lender or any such Affiliate to or for the credit or the account of the Borrower
or any other Credit Party against any and all of the obligations of the Borrower
or such Credit Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender, such Issuing Lender or the Swingline Lender or any
of their respective Affiliates, irrespective of whether or not such Lender, such
Issuing Lender or, the Swingline Lender or any such Affiliate shall have made
any demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Credit Party may be contingent or unmatured
or are owed to a branch or office of such Lender, such Issuing Lender, the
Swingline Lender or such Affiliate different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 9.4
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Lender, the Swingline Lender and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, each
Issuing Lender, the Swingline Lender and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, such Issuing Lender, the Swingline Lender or their
respective Affiliates may have. Each Lender, each Issuing Lender and the
Swingline Lender agrees to notify the Borrower and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.

 

92



--------------------------------------------------------------------------------

SECTION 11.5 Governing Law; Jurisdiction, Etc.

(a) Governing Law. This Agreement and the other Loan Documents and any claim,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York.

(b) Submission to Jurisdiction. The Borrower irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
courts of the Supreme Court of the State of New York sitting in New York County
and of the United States District Court of the Southern District of New York,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement or any other Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
irrevocably and unconditionally agrees that all claims in respect of any such
action, litigation or proceeding may be heard and determined in such New York
state court or, to the fullest extent permitted by Applicable Law, in such
federal court. Each of the parties hereto agrees that a final judgment in any
such action, litigation or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Agreement or in any other Loan Document shall affect any
right that the Administrative Agent, any Lender, any Issuing Lender or the
Swingline Lender may otherwise have to bring any action or proceeding relating
to this Agreement or any other Loan Document against the Borrower or any other
Credit Party or its properties in the courts of any jurisdiction.

(c) Waiver of Venue. The Borrower and each other Credit Party irrevocably and
unconditionally waives, to the fullest extent permitted by Applicable Law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
Applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.

(d) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 11.1. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.

SECTION 11.6 Waiver of Jury Trial.

(a) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT

 

93



--------------------------------------------------------------------------------

SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 11.7 Reversal of Payments. To the extent any Credit Party makes a
payment or payments to the Administrative Agent for the ratable benefit of the
Lenders or the Administrative Agent receives any payment or proceeds of the
Collateral which payments or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any bankruptcy law, state
or federal law, common law or equitable cause, then, to the extent of such
payment or proceeds repaid, the Obligations or part thereof intended to be
satisfied shall be revived and continued in full force and effect as if such
payment or proceeds had not been received by the Administrative Agent.

SECTION 11.8 Punitive Damages. The Administrative Agent, the Lenders and the
Borrower (on behalf of itself and the other Credit Parties) hereby agree that no
such Person shall have a remedy of punitive or exemplary damages against any
other party to a Loan Document and each such Person hereby waives any right or
claim to punitive or exemplary damages that they may now have or may arise in
the future in connection with any Dispute, whether such Dispute is resolved
through arbitration or judicially.

SECTION 11.9 Successors and Assigns; Participations.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Credit Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender (except as otherwise permitted hereunder) and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of paragraph (b) of
this Section, (ii) by way of participation in accordance with the provisions of
paragraph (d) of this Section or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of paragraph (f) of this
Section (and any other attempted assignment or transfer by any party hereto
shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Revolving Credit Commitment and the Loans at
the time owing to it); provided that any such assignment shall be subject to the
following conditions:

 

94



--------------------------------------------------------------------------------

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Revolving Credit Commitment and the Loans at the time owing to it or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Revolving Credit Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the applicable Revolving Credit
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date) shall not be less than $10,000,000, unless
each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed);

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Revolving
Credit Commitment assigned;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld)
shall be required unless (x) an Event of Default has occurred and is continuing
at the time of such assignment or (y) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of the
Facility if such assignment is to a Person that is not a Lender with a Revolving
Credit Commitment, an Affiliate of such Lender or an Approved Fund with respect
to such Lender; and

(C) the consents of each Issuing Lender and the Swingline Lender (such consents
not to be unreasonably withheld or delayed) shall be required for any assignment
that increases the obligation of the assignee to participate in exposure under
one or more Letters of Credit (whether or not then outstanding) or for any
assignment in respect of the Facility.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500 for each assignment (provided, that
only one such fee will be payable in connection with simultaneous assignments to
two or more Approved Funds by a Lender) and the assignee, if it is not a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire.

 

95



--------------------------------------------------------------------------------

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B) or (C) to any Person who directly provides products or services
that are the same or substantially similar to the products or services provided
by, and that constitute a material part of the business of, the Credit Parties
taken as a whole.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested, but not funded by, the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (A) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, any Issuing
Lender, the Swingline Lender and each other Lender hereunder (and interest
accrued thereon), and (B) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swingline Loans
in accordance with its Revolving Credit Commitment Percentage. Notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under Applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the Restatement Closing Date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 4.8, 4.9, 4.10, 4.11 and 11.3 with
respect to facts and circumstances occurring prior to the Restatement Closing
Date of such assignment; provided, that except to the extent otherwise expressly
agreed by the affected parties, no assignment by a Defaulting Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 

96



--------------------------------------------------------------------------------

Any assignment or transfer by a Lender of rights or obligations under this
Agreement that does not comply with this paragraph shall be treated for purposes
of this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in Charlotte, North
Carolina, a copy of each Assignment and Assumption and each Joinder Agreement
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Revolving Credit Commitment of, and principal amounts of
the Loans owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive, and the
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender (but only to the extent of entries in the Register that are applicable to
such Lender), at any reasonable time and from time to time upon reasonable prior
notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Revolving Credit Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, Issuing Lenders, Swingline Lender and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. For the avoidance of
doubt, each Lender shall be responsible for the indemnity under Section 11.3(c)
with respect to any payments made by such Lender to its Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification described in
Section 11.2 that directly affects such Participant and could not be affected by
a vote of the Required Lenders. The Borrower agrees that each Participant shall
be entitled to the benefits of Sections 4.8, 4.9, 4.10 and 4.11 (subject to the
requirements and limitations therein, including the requirements of
Section 4.11(f) (it being understood that the documentation required under
Section 4.11(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Section 4.12 as if it were an
assignee under paragraph (b) of this Section and (B) shall not be entitled to
receive any greater payment under Sections 4.8, 4.9, 4.10 and 4.11, with respect
to such participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the

 

97



--------------------------------------------------------------------------------

Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 4.12(b) with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.4 as though it were a Lender; provided
that such Participant agrees to be subject to Section 4.6 as though it were a
Lender.

(e) Participant Register. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

SECTION 11.10 Confidentiality. Each of the Administrative Agent, the Lenders and
the Issuing Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its
Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, advisors and other representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by, or required to be
disclosed to, any rating agency, or regulatory or similar authority purporting
to have jurisdiction over it (including any self-regulatory authority, such as
the National Association of Insurance Commissioners), (c) to the extent required
by Applicable Laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies under this Agreement or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement,
Participant or proposed Participant, or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower, (h) to
Gold Sheets and other similar bank

 

98



--------------------------------------------------------------------------------

trade publications, such information to consist of deal terms and other
information customarily found in such publications, (i) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, any Lender,
any Issuing Lender or any of their respective Affiliates on a nonconfidential
basis from a source other than the Borrower, (j) to governmental regulatory
authorities in connection with any regulatory examination of the Administrative
Agent or any Lender or in accordance with the Administrative Agent’s or any
Lender’s regulatory compliance policy if the Administrative Agent or such Lender
deems necessary for the mitigation of claims by those authorities against the
Administrative Agent or such Lender or any of its subsidiaries or affiliates or
(k) on a confidential basis to (i) any rating agency in connection with rating
the Borrower or its Subsidiaries or the Credit Facility or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the Credit Facility. For purposes of
this Section, “Information” means all information received from any Credit Party
or any Subsidiary thereof relating to any Credit Party or any Subsidiary thereof
or any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any Issuing Lender on a
nonconfidential basis prior to disclosure by any Credit Party or any Subsidiary
thereof. Any Person required to maintain the confidentiality of Information as
provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

SECTION 11.11 Performance of Duties. Each of the Credit Party’s obligations
under this Agreement and each of the other Loan Documents shall be performed by
such Credit Party at its sole cost and expense.

SECTION 11.12 All Powers Coupled with Interest. All powers of attorney and other
authorizations granted to the Lenders, the Administrative Agent and any Persons
designated by the Administrative Agent or any Lender pursuant to any provisions
of this Agreement or any of the other Loan Documents shall be deemed coupled
with an interest and shall be irrevocable so long as any of the Obligations
remain unpaid or unsatisfied, any of the Revolving Credit Commitments remain in
effect or the Credit Facility has not been terminated.

SECTION 11.13 Survival.

(a) All representations and warranties set forth in Article VI and all
representations and warranties contained in any certificate, or any of the Loan
Documents (including, but not limited to, any such representation or warranty
made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement. All representations
and warranties made under this Agreement shall be made or deemed to be made at
and as of the Restatement Closing Date (except those that are expressly made as
of a specific date), shall survive the Restatement Closing Date and shall not be
waived by the execution and delivery of this Agreement, any investigation made
by or on behalf of the Lenders or any borrowing hereunder.

(b) Notwithstanding any termination of this Agreement, the indemnities to which
the Administrative Agent and the Lenders are entitled under the provisions of
this Article XI and any other provision of this Agreement and the other Loan
Documents shall continue in full force and effect and shall protect the
Administrative Agent and the Lenders against events arising after such
termination as well as before.

 

99



--------------------------------------------------------------------------------

SECTION 11.14 Titles and Captions. Titles and captions of Articles, Sections and
subsections in, and the table of contents of, this Agreement are for convenience
only, and neither limit nor amplify the provisions of this Agreement.

SECTION 11.15 Severability of Provisions. Any provision of this Agreement or any
other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.

SECTION 11.16 Counterparts; Integration; Effectiveness; Electronic Execution.

(a) Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed signature page of
this Agreement by facsimile transmission shall be effective as delivery of a
manually executed counterparty hereof. This Agreement and the other Loan
Documents, and any separate letter agreements with respect to fees payable to
the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. In the event of any conflict between the provisions of this Agreement
and those of any other Loan Document, the provisions of this Agreement shall
control; provided that the inclusion of supplemental rights or remedies in favor
of the Administrative Agent or the Lenders in any other Loan Document shall not
be deemed a conflict with this Agreement. Each Loan Document was drafted with
the joint participation of the respective parties thereto and shall be construed
neither against nor in favor of any party, but rather in accordance with the
fair meaning thereof. Except as provided in Section 5.1, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto.

(b) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

SECTION 11.17 Term of Agreement. This Agreement shall remain in effect from the
Restatement Closing Date through and including the date upon which all
Obligations (other than contingent indemnification obligations not then due)
arising hereunder or under any other Loan

 

100



--------------------------------------------------------------------------------

Document shall have been indefeasibly and irrevocably paid and satisfied in full
in cash and the Revolving Credit Commitment has been terminated. No termination
of this Agreement shall affect the rights and obligations of the parties hereto
arising prior to such termination or in respect of any provision of this
Agreement which survives such termination.

SECTION 11.18 USA PATRIOT Act. The Administrative Agent and each Lender hereby
notifies the Borrower that pursuant to the requirements of the PATRIOT Act, it
is required to obtain, verify and record information that identifies the
Borrower and Guarantors, which information includes the name and address of the
Borrower and each Guarantor and other information that will allow such Lender to
identify the Borrower or Guarantor in accordance with the PATRIOT Act.

SECTION 11.19 Inconsistencies with Other Documents; Independent Effect.

(a) In the event there is a conflict or inconsistency between this Agreement and
any other Loan Document, the terms of this Agreement shall control; provided
that any provision of the Security Documents which imposes additional burdens on
the Borrower or any of its Subsidiaries or further restricts the rights of the
Borrower or any of its Subsidiaries or gives the Administrative Agent or Lenders
additional rights shall not be deemed to be in conflict or inconsistent with
this Agreement and shall be given full force and effect until the occurrence of
a Collateral Release.

(b) The Borrower acknowledges and agrees that each covenant contained in
Articles VII and VIII hereof shall be given independent effect. Accordingly, the
Borrower shall not engage in any transaction or other act otherwise permitted
under any covenant contained in Articles VII and VIII, before or after giving
effect to such transaction or act, the Borrower shall or would be in breach of
any other covenant contained in Article VII or VIII.

SECTION 11.20 Amendment and Restatement; No Novation. This Agreement constitutes
an amendment and restatement of the Existing Credit Agreement, as amended,
effective from and after the Restatement Closing Date. The execution and
delivery of this Agreement shall not constitute a novation of any indebtedness
or other obligations owing to the Lenders or the Administrative Agent under the
Existing Credit Agreement based on facts or events occurring or existing prior
to the execution and delivery of this Agreement. On the Restatement Closing
Date, the credit facilities described in the Existing Credit Agreement, as
amended, shall be amended, supplemented, modified and restated in their entirety
by the facilities described herein, and all loans and other obligations of the
Borrower outstanding as of such date under the Existing Credit Agreement, as
amended, shall be deemed to be loans and obligations outstanding under the
corresponding facilities described herein, without any further action by any
Person, except that the Administrative Agent shall make such transfers of funds
as are necessary in order that the outstanding balance of such Loans, together
with any Loans funded on the Restatement Closing Date, reflect the respective
Commitment of the Lenders hereunder.

[Signature pages to follow]

 

101



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.

 

APOGEE ENTERPRISES, INC., as Borrower By:   /s/ Gary Johnson Name:   Gary
Johnson Title:   Vice President and Treasurer



--------------------------------------------------------------------------------

AGENTS AND LENDERS:

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as Administrative Agent,

Swingline Lender, Issuing Lender and Lender

By:   /s/ Mark Holm Name: Mark Holm Title: Managing Director

 

COMERICA BANK, as Documentation Agent,

Issuing Lender and Lender

By:   /s/ Timothy O’Rourke Name: Timothy O’Rourke Title: Vice President

 

US BANK, NATIONAL ASSOCIATION, as Lender By:   /s/ Ludmila Yakovlev Name:
Ludmila Yakovlev Title: Vice President

 

BMO HARRIS BANK, NA, as Lender By:   /s/ Kristin Leuer Name: Kristin Leuer
Title: Vice President

 

2



--------------------------------------------------------------------------------

EXHIBIT A-1

to

Amended and Restated Credit Agreement

dated as of October 19, 2012

by and among

Apogee Enterprises, Inc.,

as Borrower,

the Lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF REVOLVING CREDIT NOTE



--------------------------------------------------------------------------------

REVOLVING CREDIT NOTE

 

$                    October 19, 2012

FOR VALUE RECEIVED, the undersigned, Apogee Enterprises, Inc., a Minnesota
corporation (the “Borrower”), promises to pay to the order of                 
(the “Lender”), at the place and times provided in the Credit Agreement referred
to below, the principal sum of                  DOLLARS ($                ) or,
if less, the unpaid principal amount of all Revolving Credit Loans made by the
Lender from time to time pursuant to that certain Amended and Restated Credit
Agreement, dated as of October 19, 2012 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) by and among the Borrower, the Lenders who are or may become a party
thereto, as Lenders, and Wells Fargo Bank, National Association, as
Administrative Agent. Capitalized terms used herein and not defined herein shall
have the meanings assigned thereto in the Credit Agreement.

The unpaid principal amount of this Revolving Credit Note from time to time
outstanding is subject to repayment and mandatory repayment from time to time as
provided in the Credit Agreement and shall bear interest as provided in
Section 4.1 of the Credit Agreement. All payments of principal and interest on
this Revolving Credit Note shall be payable in lawful currency of the United
States in immediately available funds to the account designated in the Credit
Agreement.

This Revolving Credit Note is entitled to the benefits of, and evidences
Obligations incurred under, the Credit Agreement, to which reference is made for
a description of the security for this Revolving Credit Note and for a statement
of the terms and conditions on which the Borrower is permitted and required to
make prepayments and repayments of principal of the Obligations evidenced by
this Revolving Credit Note and on which such Obligations may be declared to be
immediately due and payable.

THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, INCLUDING SECTION 5-1401 AND
SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, WITHOUT
REFERENCE TO THE CONFLICTS OR CHOICE OF LAW PRINCIPLES THEREOF.

The Borrower hereby waives all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this Revolving Credit Note.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Revolving Credit Note as
of the day and year first above written.

 

APOGEE ENTERPRISES, INC. By:  

 

  Name:  

 

  Title:  

 

 

3



--------------------------------------------------------------------------------

EXHIBIT A-2

to

Amended and Restated Credit Agreement

dated as of October 19, 2012

by and among

Apogee Enterprises, Inc.,

as Borrower,

the Lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF SWINGLINE NOTE



--------------------------------------------------------------------------------

SWINGLINE NOTE

 

$                    October 19, 2012

FOR VALUE RECEIVED, the undersigned, Apogee Enterprises, Inc., a Minnesota
corporation (the “Borrower”), promises to pay to the order of Wells Fargo Bank,
National Association (the “Lender”), at the place and times provided in the
Credit Agreement referred to below, the principal sum of                 
DOLLARS ($                ) or, if less, the principal amount of all Swingline
Loans made by the Lender from time to time pursuant to that certain Amended and
Restated Credit Agreement, dated as of October 19, 2012 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) by and among the Borrower, the Lenders who are or may become
a party thereto, as Lenders, and Wells Fargo Bank, National Association, as
Administrative Agent. Capitalized terms used herein and not defined herein shall
have the meanings assigned thereto in the Credit Agreement.

The unpaid principal amount of this Swingline Note from time to time outstanding
is subject to repayment and mandatory repayment from time to time as provided in
the Credit Agreement and shall bear interest as provided in Section 4.1 of the
Credit Agreement. Swingline Loans refunded as Revolving Credit Loans in
accordance with Section 2.2(b) of the Credit Agreement shall be payable by the
Borrower as Revolving Credit Loans pursuant to the Revolving Credit Notes, and
shall not be payable under this Swingline Note as Swingline Loans. All payments
of principal and interest on this Swingline Note shall be payable in lawful
currency of the United States in immediately available funds to the account
designated in the Credit Agreement.

This Swingline Note is entitled to the benefits of, and evidences Obligations
incurred under, the Credit Agreement, to which reference is made for a
description of the security for this Swingline Note and for a statement of the
terms and conditions on which the Borrower is permitted and required to make
prepayments and repayments of principal of the Obligations evidenced by this
Swingline Note and on which such Obligations may be declared to be immediately
due and payable.

THIS SWINGLINE NOTE SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, INCLUDING SECTION 5-1401 AND SECTION
5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, WITHOUT
REFERENCE TO THE CONFLICTS OR CHOICE OF LAW PRINCIPLES THEREOF.

The Borrower hereby waives all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this Swingline Note.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Swingline Note under seal
as of the day and year first above written.

 

APOGEE ENTERPRISES, INC. By:  

 

  Name:  

 

  Title:  

 

 

3



--------------------------------------------------------------------------------

EXHIBIT B

to

Amended and Restated Credit Agreement

dated as of October 19, 2012

by and among

Apogee Enterprises, Inc.,

as Borrower,

the Lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF NOTICE OF BORROWING



--------------------------------------------------------------------------------

NOTICE OF BORROWING

Dated as of:                           

Wells Fargo Bank, National Association,

  as Administrative Agent

NC0680

1525 West W.T. Harris Blvd.

Charlotte, NC 28262

Attention of: Syndication Agency Services

Ladies and Gentlemen:

This irrevocable Notice of Borrowing is delivered to you pursuant to Section 2.3
of the Amended and Restated Credit Agreement dated as of October 19, 2012 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among Apogee Enterprises, Inc., a
Minnesota corporation (the “Borrower”), the lenders who are or may become party
thereto, as Lenders, and Wells Fargo Bank, National Association, as
Administrative Agent.

1. The Borrower hereby requests that the Lenders make a [Revolving Credit Loan]
[Swingline Loan] to the Borrower in the aggregate principal amount of
$                . (Complete with an amount in accordance with Section 2.3 of
the Credit Agreement.)

2. The Borrower hereby requests that such Loan be made on the following Business
Day:                             . (Complete with a Business Day in accordance
with Section 2.3 of the Credit Agreement).

3. The Borrower hereby requests that such Loan bear interest at the following
interest rate, plus the Applicable Margin, as set forth below:

 

Component of Loan

 

Interest Rate

  

Interest Period

(LIBOR
Rate only)

  

Termination Date for Interest
Period

(if applicable)

  [Base Rate or LIBOR Rate]1      

 

 

1 

Complete with (i) the Base Rate or the LIBOR Rate for Revolving Credit Loans or
(ii) the Base Rate for Swingline Loans.

 

2



--------------------------------------------------------------------------------

4. The aggregate principal amount of all Loans and L/C Obligations outstanding
as of the date hereof (including the Loan requested herein) does not exceed the
maximum amount permitted to be outstanding pursuant to the terms of the Credit
Agreement.

5. All of the conditions applicable to the Loan requested herein as set forth in
the Credit Agreement have been satisfied as of the date hereof and will remain
satisfied to the date of such Loan.

6. Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

[Signature Page Follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice of Borrowing as of
the day and year first written above.

 

Apogee Enterprises, Inc. By:  

 

  Name:  

 

  Title:  

 

 

4



--------------------------------------------------------------------------------

EXHIBIT C

to

Amended and Restated Credit Agreement

dated as of October 19, 2012

by and among

Apogee Enterprises, Inc.,

as Borrower,

the Lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF NOTICE OF ACCOUNT DESIGNATION



--------------------------------------------------------------------------------

NOTICE OF ACCOUNT DESIGNATION

Dated as of:                         

Wells Fargo Bank, National Association,

as Administrative Agent

NC0680

1525 West W.T. Harris Blvd.

Charlotte, NC 28262

Attention of: Syndication Agency Services

Ladies and Gentlemen:

This Notice of Account Designation is delivered to you pursuant to
Section 2.3(b) of the Amended and Restated Credit Agreement dated as of
October 19, 2012 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among
Apogee Enterprises, Inc., a Minnesota corporation (the “Borrower”), the lenders
who are or may become party thereto, as Lenders, and Wells Fargo Bank, National
Association, as Administrative Agent.

1. The Administrative Agent is hereby authorized to disburse all Loan proceeds
into the following account(s):

 

 

ABA Routing Number:         

Account Number:                 

2. This authorization shall remain in effect until revoked or until a subsequent
Notice of Account Designation is provided to the Administrative Agent.

3. Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice of Account
Designation as of the day and year first written above.

 

Apogee Enterprises, Inc. By:  

 

  Name:  

 

  Title:  

 



--------------------------------------------------------------------------------

EXHIBIT D

to

Amended and Restated Credit Agreement

dated as of October 19, 2012

by and among

Apogee Enterprises, Inc.,

as Borrower,

the Lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF NOTICE OF PREPAYMENT



--------------------------------------------------------------------------------

NOTICE OF PREPAYMENT

Dated as of:                           

Wells Fargo Bank, National Association,

  as Administrative Agent

NC0680

1525 West W.T. Harris Blvd.

Charlotte, NC 28262

Attention of: Syndication Agency Services

Ladies and Gentlemen:

This irrevocable Notice of Prepayment is delivered to you pursuant to
Section 2.4(c) of the Amended and Restated Credit Agreement dated as of
October 19, 2012 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among
Apogee Enterprises, Inc., a Minnesota corporation (the “Borrower”), the lenders
who are or may become party thereto, as Lenders, and Wells Fargo Bank, National
Association, as Administrative Agent.

1. The Borrower hereby provides notice to the Administrative Agent that it shall
prepay the following [Base Rate Loans] and/or [LIBOR Rate Loans] in the
following amount:                         . (Complete with an amount in
accordance with Section 2.4 of the Credit Agreement.)

2. The Loan to be prepaid is a [check each applicable box]

 

  ¨  

Swingline Loan

 

  ¨  

Revolving Credit Loan

3. The Borrower shall prepay the above-referenced Loans on the following
Business Day:                         . (Complete with a date no earlier than
(i) the same Business Day as of the date of this Notice of Prepayment with
respect to any Swingline Loan or Base Rate Loan and (ii) three (3) Business Days
subsequent to date of this Notice of Prepayment with respect to any LIBOR Rate
Loan.)

4. Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice of Prepayment as of
the day and year first written above.

 

Apogee Enterprises, Inc. By:  

 

  Name:  

 

  Title:  

 



--------------------------------------------------------------------------------

EXHIBIT E

to

Amended and Restated Credit Agreement

dated as of October 19, 2012

by and among

Apogee Enterprises, Inc.,

as Borrower,

the Lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF NOTICE OF CONVERSION/CONTINUATION



--------------------------------------------------------------------------------

NOTICE OF CONVERSION/CONTINUATION

Dated as of:                         

Wells Fargo Bank, National Association,

  as Administrative Agent

NC0680

1525 West W.T. Harris Blvd.

Charlotte, NC 28262

Attention of: Syndication Agency Services

Ladies and Gentlemen:

This irrevocable Notice of Conversion/Continuation (this “Notice”) is delivered
to you pursuant to Section 4.2 of the Amended and Restated Credit Agreement
dated as of October 19, 2012 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among Apogee Enterprises, Inc., a Minnesota corporation (the “Borrower”),
the lenders who are or may become party thereto, as Lenders, and Wells Fargo
Bank, National Association, as Administrative Agent.

1. The Loan to which this Notice relates is a Revolving Credit Loan.

2. This Notice is submitted for the purpose of: (Check one and complete
applicable information in accordance with the Credit Agreement.)

 

  ¨  

Converting all or a portion of a Base Rate Loan into a LIBOR Rate Loan

(a) The aggregate outstanding principal balance of such Loan is
$                .

(b) The principal amount of such Loan to be converted is $                .

(c) The requested effective date of the conversion of such Loan is
                . (complete with a Business day)

(d) The requested Interest Period applicable to the converted Loan is
                .

 

  ¨  

Converting a portion of LIBOR Rate Loan into a Base Rate Loan

(a) The aggregate outstanding principal balance of such Loan is
$                .



--------------------------------------------------------------------------------

(b) The last day of the current Interest Period for such Loan is
                        .

(c) The principal amount of such Loan to be converted is
$                        .

(d) The requested effective date of the conversion of such Loan is
                        . (complete with a Business day)

 

  ¨  

Continuing all or a portion of a LIBOR Rate Loan as a LIBOR Rate Loan

(a) The aggregate outstanding principal balance of such Loan is
$                        .

(b) The last day of the current Interest Period for such Loan is
                        .

(c) The principal amount of such Loan to be continued is
$                        .

(d) The requested effective date of the continuation of such Loan is
                        . (complete with a Business day)

(e) The requested Interest Period applicable to the continued Loan is
                            .

3. The aggregate principal amount of all Loans and L/C Obligations outstanding
as of the date hereof does not exceed the maximum amount permitted to be
outstanding pursuant to the terms of the Credit Agreement.

4. All of the conditions applicable to the conversion or continuation of the
Loan requested herein as set forth in the Credit Agreement have been satisfied
or waived as of the date hereof and will remain satisfied or waived to the date
of such conversion or continuation.

5. Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice of
Conversion/Continuation as of the day and year first written above.

 

Apogee Enterprises, Inc. By:  

 

  Name:  

 

  Title:  

 

 

3



--------------------------------------------------------------------------------

EXHIBIT F

to

Amended and Restated Credit Agreement

dated as of October 19, 2012

by and among

Apogee Enterprises, Inc.,

as Borrower,

the Lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF OFFICER’S COMPLIANCE CERTIFICATE



--------------------------------------------------------------------------------

OFFICER’S COMPLIANCE CERTIFICATE

The undersigned, on behalf of Apogee Enterprises, Inc., a corporation organized
under the laws of Minnesota (the “Borrower”), hereby certifies to the
Administrative Agent and the Lenders, each as defined in the Credit Agreement
referred to below, as follows:

1. This certificate is delivered to you pursuant to Section 7.1 of the Amended
and Restated Credit Agreement dated as of October 19, 2012 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among the Borrower, the lenders who are or
may become party thereto, as Lenders, and Wells Fargo Bank, National
Association, as Administrative Agent. Capitalized terms used herein and not
defined herein shall have the meanings assigned thereto in the Credit Agreement.

2. I have reviewed the financial statements of the Borrower and its Subsidiaries
dated as of                          and for the                        
period[s] then ended and such statements fairly present in all material respects
the financial condition of the Borrower and its Subsidiaries as of the dates
indicated and the results of their operations and cash flows for the period[s]
indicated.

3. I have reviewed the terms of the Credit Agreement, and the related Loan
Documents and have made, or caused to be made under my supervision, a review in
reasonable detail of the transactions and the condition of the Borrower and its
Subsidiaries during the accounting period covered by the financial statements
referred to in Paragraph 2 above. Such review has not disclosed the existence
during or at the end of such accounting period of any condition or event that
constitutes a Default or an Event of Default, nor do I have any knowledge of the
existence of any such condition or event as at the date of this certificate
[except, if such condition or event existed or exists, describe the nature and
period of existence thereof and what action the Borrower has taken, is taking
and proposes to take with respect thereto].

4. The Applicable Margin, the Commitment Fee Rate and calculations determining
such figures are set forth on the attached Schedule 1, the Borrower and its
Subsidiaries are in compliance with the financial covenants contained in Article
VIII of the Credit Agreement as shown on such Schedule 1 and the Borrower and
its Subsidiaries are in compliance with the other covenants and restrictions
contained in the Credit Agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

WITNESS the following signature as of the day and year first written above.

 

Apogee Enterprises, Inc. By:  

 

  Name:  

 

  Title:  

 

 

2



--------------------------------------------------------------------------------

Schedule 1

to

Officer’s Compliance Certificate

 

1.        

   Mergers, Consolidations and Sales of Assets (Section 8.1)          Sales,
transfers, leases or other disposals of all or any substantial part of assets or
Property, including disposition of assets or Property as part of a sale and
leaseback transaction - total for the current year 1       $         

 

   must be less than or equal to:          10% of the total Consolidated assets
of the Borrower (based upon total Consolidated assets of Borrower on
Consolidated balance sheet for previous fiscal year end)       $         

 

   COMPLIANCE STATUS       [OK][Default]   

 

1 Net Book Value has been used to represent disposals

     

2.

   Investments, Acquisitions, Loans and Guaranties (Section 8.4(j))         
Joint venture related Investments in Persons that are not Subsidiaries and that
will not upon the making of such Investment become Subsidiaries              
Current Qtr       $         

 

        Cumulative       $         

 

   COMPLIANCE STATUS       [OK][Default]

3.

   Net Worth (Section 8.11(a))          Total Consolidated stockholders’ equity
(determined without duplication) of the Borrower and its Subsidiaries on the
Period-End Date               

 

   must be greater than or equal to:          Minimum Required Net Worth
Calculation—The Sum of:      



--------------------------------------------------------------------------------

 

(i)

  $257,000,000    $257,000,000  

(ii)

  50% of the Borrower’s net income for each fiscal quarter completed (without
deduction for any net losses) after the Restatement Closing Date    $  

(iii)

  75% of all contributions to the equity of the Borrower made after the
Restatement Closing Date    $     Equals     

Minimum Required Net Worth (i + ii + iii)

   $       

 

 

COMPLIANCE STATUS

   [OK][Default]

4.

 

Maximum Adjusted Leverage Ratio (Section 8.11(b))

     The ratio of:     

(i)     

  Debt       

*       All consolidated Funded Debt (as defined in the Credit Agreement) of
Borrower and its Subsidiaries

   $     Less:       

*       

      

Unrestricted domestic cash balances and Cash Equivalents and Short Term
Investments held by the Borrower and its Domestic Subsidiaries and up to
$2,000,000 of unrestricted foreign cash balances and Cash Equivalents and Short
Term Investments held by the Borrower and its Subsidiaries, to the extent in
excess of $15,000,000 in the aggregate for all such Persons (but no more than
$25,000,000 of Indebtedness of the Borrower (and no Indebtedness consisting of
Revolving Credit Outstandings) may be offset; provided, that (x) the foreign
cash balances and Cash Equivalents and Short Term Investments may only be
applied as an offset against Indebtedness of Foreign Subsidiaries and (y) any
cash held to secure Indebtedness in respect of letters of credit set forth on
Schedule 8.3 or incurred pursuant to Section 8.3(g), to the extent such letter
of credit supports industrial revenue bond obligations owing by the Borrower or
any of its Domestic Subsidiaries, shall be treated as unrestricted.

   $    

Adjusted Debt

   $       

 

 

to      

      

(ii)

  EBITDA   

 

2



--------------------------------------------------------------------------------

    

*       Consolidated net income of the Borrower before subtracting Consolidated
income taxes, Interest Expense, depreciation, and amortization for the four most
recent fiscal quarters.

   $            

Excluding:

       

*       Income, expenses and charges relating to discontinued operations
(whether resulting in a net positive or a net negative)

   $            

*       Extraordinary non-cash charges, to the extent such charges are less than
$15,000,000 in any 12-month period and are less than $30,000,000 in the
aggregate between the Original Closing Date and the Maturity Date

   $            

Subtracting or adding, as the case may be:

       

*       The EBITDA attributable to any acquired or divested business on a pro
forma basis

   $            

Total EBITDA

   $        

 

    

Equals

     (iii)    Adjusted Leverage Ratio on the Period-End Date           

 

  Maximum Permitted Adjusted Leverage Ratio    3.00   COMPLIANCE STATUS
(applicable prior to a Collateral Release)    [OK][Default]

4.

  Maximum Leverage Ratio (Section 8.11(c))      The ratio of:     

(i)

  

Funded Debt

       

*       All consolidated Funded Debt (as defined in the Credit Agreement) of
Borrower and its Subsidiaries

   $            

Excluding: any cash held to secure Indebtedness in respect of any letter of
credit set forth on Schedule 8.3 or incurred pursuant to Section 8.3(g), to the
extent such letter of credit supports industrial revenue bond obligations owing
by the Borrower or any of its Domestic Subsidiaries

   $         $        

 

 

3



--------------------------------------------------------------------------------

 

to

        (ii)   

EBITDA

       

*       Consolidated net income of the Borrower before subtracting Consolidated
income taxes, Interest Expense, depreciation, and amortization for the four most
recent fiscal quarters.

   $     

Excluding:

       

*       Income, expenses and charges relating to discontinued operations
(whether resulting in a net positive or a net negative)

  

$       

    

*       Extraordinary non-cash charges, to the extent such charges are less than
$15,000,000 in any 12-month period and are less than $30,000,000 in the
aggregate between the Original Closing Date and the Maturity Date

  

$       

    

Subtracting or adding, as the case may be:

       

*       The EBITDA attributable to any acquired or divested business on a pro
forma basis

  

$       

    

Total EBITDA

   $        

 

    

Equals

     (iii)   

Leverage Ratio on the Period-End Date

          

 

  Maximum Permitted Leverage Ratio    2.75   COMPLIANCE STATUS (applicable
following a Collateral Release)    [OK][Default]   PRICING LEVEL           

 

 

4



--------------------------------------------------------------------------------

EXHIBIT G

to

Amended and Restated Credit Agreement

dated as of October 19, 2012

by and among

Apogee Enterprises, Inc.,

as Borrower,

the Lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF ASSIGNMENT AND ASSUMPTION



--------------------------------------------------------------------------------

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [INSERT
NAME OF ASSIGNOR] (the “Assignor”) and the parties identified on the Schedules
hereto and [the] [each]2 Assignee identified on the Schedules hereto as
“Assignee” or as “Assignees” (collectively, the “Assignees” and each an
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignees]3 hereunder are several and not joint.]4 Capitalized terms used
but not defined herein shall have the meanings given to them in the Credit
Agreement identified below (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by [the] [each] each Assignee.
The Standard Terms and Conditions set forth in Annex 1 (the “Standard Terms and
Conditions”) attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to [the Assignee] [the respective Assignees], and [the] [each] Assignees hereby
irrevocably purchases and assumes from the Assignor, subject to and in
accordance with the Standard Terms and Conditions and the Credit Agreement, as
of the Effective Date inserted by the Administrative Agent as contemplated below
(i) all of the Assignor’s rights and obligations in its capacity as a Lender
under the Credit Agreement and any other documents or instruments delivered
pursuant thereto to the extent related to the amount and percentage interest
identified below of all of such outstanding rights and obligations of the
Assignor under the respective facilities identified below (including without
limitation any letters of credit, guarantees, and swingline loans included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned to [the] [any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as, [the] [an]
“Assigned Interest”). Each such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1.    Assignor:    [INSERT NAME OF ASSIGNOR]

 

 

2 

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3 

Select as appropriate.

4 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

1



--------------------------------------------------------------------------------

2.    Assignee(s):    See Schedules attached hereto 3.    Borrower:    Apogee
Enterprises, Inc. 4.    Administrative Agent:    Wells Fargo Bank, National
Association, as the administrative agent under the Credit Agreement 5.    Credit
Agreement:    The Amended and Restated Credit Agreement dated as of October 19,
2012 among Apogee Enterprises, Inc., as Borrower, the Lenders parties thereto,
as Lenders, and Wells Fargo Bank, National Association, as Administrative Agent
(as amended, restated, amended and restated, supplemented or otherwise modified)
6.    Assigned Interest:    See Schedules attached hereto [7.    Trade Date:   
                                      ]5

[Remainder of Page Intentionally Left Blank]

 

 

5 

To be completed if the Assignor and the Assignees intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

2



--------------------------------------------------------------------------------

Effective Date:                 , 20         [TO BE INSERTED BY THE
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:     Title:   ASSIGNEES See Schedules attached
hereto

 

3



--------------------------------------------------------------------------------

[Consented to and]6 Accepted:

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent

By       Title: [Consented to:]7 APOGEE ENTERPRISES, INC. By       Title:

 

6 

To be added only if the consent of the Administrative Agent and/or the Swingline
Lender and Issuing Lender is required by the terms of the Credit Agreement. May
also use a Master Consent.

7 

To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement. May also use a Master Consent.

 

4



--------------------------------------------------------------------------------

SCHEDULE 1

To Assignment and Assumption

By its execution of this Schedule, the Assignee agrees to the terms set forth in
the attached Assignment and Assumption.

Assigned Interests:

 

Facility

Assigned

  

Aggregate

Amount of

Commitment/

Loans for all

Lenders8

   Amount of
Commitment/

Loans Assigned9

   Percentage


Assigned of

Commitment/

Loans10

   CUSIP Number          

Revolving Credit Facility

   $    $    %                     $    $    %                     $    $    %
    

 

[NAME OF ASSIGNEE]11

[and is an Affiliate/Approved Fund of [identify Lender]12]

By:     Title:  

 

8 

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

9 

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

10 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

11 

Add additional signature blocks, as needed.

12 

Select as applicable.

 

5



--------------------------------------------------------------------------------

ANNEX 1

to Assignment and Assumption

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee[s]. [The] [Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 11.9(b)(iii), (v) and
(vi) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 11.9(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the] [the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 7.1 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the] [such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent,
or any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the] [such] Assigned Interest,
(vii) if it is not already a Lender under the Credit Agreement, attached to the
Assignment and Assumption is an Administrative Questionnaire in the form
required under the Credit Agreement and (viii) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, [the] [any] the Assignor or any
other Lender, and based on such



--------------------------------------------------------------------------------

documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the] [each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to [the] [the
relevant] Assignee for amounts which have accrued from and after the Effective
Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or other electronic image scan transmission (e.g., “pdf” or “tif” via
email) shall be effective as delivery of a manually executed counterpart of this
Assignment and Assumption. This Assignment and Assumption shall be governed by,
and construed in accordance with, the law of the State of New York (including
Section 5-1401 and Section 5-1402 of the General Obligations Law of the State of
New York), without reference to any other conflicts or choice of law principles
thereof.



--------------------------------------------------------------------------------

EXHIBIT H-1

to

Amended and Restated Credit Agreement

dated as of October 19, 2012

by and among

Apogee Enterprises, Inc.,

as Borrower,

the Lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

[                ] Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT H-1

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of October 19, 2012 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Apogee Enterprises, Inc., each lender from
time to time party thereto and Wells Fargo Bank, National Association, as
Administrative Agent.

Pursuant to the provisions of Section 4.11 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:       Name:   Title:

Date:                   , 20[  ]



--------------------------------------------------------------------------------

EXHIBIT H-2

to

Amended and Restated Credit Agreement

dated as of October 19, 2012

by and among

Apogee Enterprises, Inc.,

as Borrower,

the Lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)



--------------------------------------------------------------------------------

EXHIBIT H-2

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of October 19, 2012 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Apogee Enterprises, Inc., each lender from
time to time party thereto and Wells Fargo Bank, National Association, as
Administrative Agent.

Pursuant to the provisions of Section 4.11 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:       Name:   Title:

Date:                   , 20[  ]



--------------------------------------------------------------------------------

EXHIBIT H-3

to

Amended and Restated Credit Agreement

dated as of October 19, 2012

by and among

Apogee Enterprises, Inc.,

as Borrower,

the Lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)



--------------------------------------------------------------------------------

EXHIBIT H-3

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of October 19, 2012 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Apogee Enterprises, Inc., each lender from
time to time party thereto and Wells Fargo Bank, National Association, as
Administrative Agent.

Pursuant to the provisions of Section 4.11 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:       Name:   Title:

Date:                   , 20[  ]



--------------------------------------------------------------------------------

EXHIBIT H-4

to

Amended and Restated Credit Agreement

dated as of October 19, 2012

by and among

Apogee Enterprises, Inc.,

as Borrower,

the Lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)



--------------------------------------------------------------------------------

EXHIBIT H-4

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of October 19, 2012 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Apogee Enterprises, Inc., each lender from
time to time party thereto and Wells Fargo Bank, National Association, as
Administrative Agent.

Pursuant to the provisions of Section 4.11 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.



--------------------------------------------------------------------------------

[NAME OF LENDER] By:       Name:   Title:

Date:                   , 20[  ]



--------------------------------------------------------------------------------

Schedule 1.1

Investment Policy

See attached.



--------------------------------------------------------------------------------

INVESTMENT POLICY

Apogee Enterprises, Inc.

March 29, 2010

Contents

1. Statement of Purpose

2. Goals and Objectives

3. Authorization to Establish Specific Investment Direction

4. Investment Authorization

5. Legal Regulatory Compliance

6. Acceptable Investment Vehicles

7. Investment Strategy

Approval:

 

/s/ James S. Porter     /s/ Gary R. Johnson James S. Porter, Chief Financial
Officer     Gary R. Johnson, VP and Treasurer



--------------------------------------------------------------------------------

Statement of Purpose

The purpose of this Investment Policy is to set the guidelines for the
investment of the general funds for the Apogee Enterprises, Inc. (“Company”).
Specifically, this Investment Policy shall:

 

  1. IDENTIFY INVESTMENT OBJECTIVES

  2. ESTABLISH ACCEPTABLE INVESTMENT GUIDELINES

  3. SPECIFY INVESTMENT AUTHORITY AND RESPONSIBILITY

  4. OUTLINE OVERALL FUNDS MANAGEMENT STRATEGIES

 

Goals and Objectives

Primary investment objectives are as follows:

 

  1. PROTECTION OF PRINCIPAL

  2. MAINTENANCE OF ADEQUATE LIQUIDITY

  3. MAXIMIZATION OF AFTER-TAX RETURN ON INVESTMENT

The goal of this policy is to ensure that investments selected meet the
objectives for principal protection, adequate liquidity is maintained and
after-tax yield is maximized — consistent with the parameters of safety and
liquidity.

 

Authorization to Establish Specific Investment Direction

The following individuals have the authority to establish specific investment
direction within the parameters established by this Investment Policy Statement

 

PERSONNEL    POSITION James S. Porter    Chief Financial Officer Gary R. Johnson
   VP and Treasurer       



--------------------------------------------------------------------------------

Investment Authorization

Gary R. Johnson or James S. Porter (Messrs. Johnson or Porter) must approve
specific Money Market Funds consistent with the Investment Policy Statement.
Once approved the following individuals have authority to manage investments
within such Money Market Funds consistent with the Investment Policy Statement.

 

PERSONNEL    POSITION Susan E. Oechsner    Assistant Treasurer/Director of Tax
Rhonda Nelson    Cash Analyst Kelly Pietsch    Benefits/Compensation Analyst
Melissa Hanson    Senior Tax Analyst

All other purchases and redemptions/sales related to investments (excluding
Money Markets Funds) must be approved by Messrs. Johnson or Porter consistent
with the Investment Policy Statement. It should be noted that Messrs. Johnson or
Porter may engage Investment Advisor(s) to assist the Company in the
identification of investment alternatives. As a general rule, Messrs. Johnson or
Porter must approve the purchase of all investments identified by such
Investment Advisor(s). However, Messrs. Johnson or Porter may authorize the
Investment Advisor(s) to purchase investment securities on behalf of the Company
within the parameters of a specific investment direction and within the
parameters of the Investment Policy Statement. For example, this authorization
may be appropriate for relatively large programs focused on securities with high
demand and low supply. Since such trades typically settle several days
subsequent to the trade date, Messrs. Johnson or Porter will be required to
approve (or not approve) a subsequent wire request for any security purchased on
the Company’s behalf under such authorization.



--------------------------------------------------------------------------------

Legal Regulatory Compliance

The funds management process shall comply with all applicable laws and
regulations and shall be reviewed and modified as necessary to comply with
changes in laws and regulations.

 

Acceptable Investment Vehicles

Under this Investment Policy funds are to be invested only in the following
instruments with limitations as noted:

 

Instrument    Term    Per Issue    Aggregate    Single Issuer  Limit Treasury   
5 Year    None    None    Unlimited Agency    5 Year    5%    75%    Unlimited
CD    180 Days    (4)    50%    (4) Commercial Paper—(1)    270 Days    5%   
75%    $7.5 million Corporate Debt – (2)    3 Year    5%    75%    $5.0 million
Tax-Advantage Securities—(2)    3 Year    5%    75%    $5.0 million Floating
Rate Securities—(3)    35 Day    5%    25%    (7) Repurchase Agreements—(5)    7
Days    None    None    Unlimited Money Market Funds—(6)    N.A.    5%    None
   Unlimited

 

  •  

Term defines the maximum maturity of the investment. Maximum allowable maturity
of any security is 60 months. The average maturity of the portfolio should not
exceed 48 months. For securities where the interest rate is floating and
adjusted periodically, the reset date will be used to determine the maturity.
For securities that have put dates, reset dates or trade based on their average
maturity, the put date, reset date or average maturity will be used instead of
the final legal maturity date. For these types of securities, the final legal
maturity date cannot exceed 5 years from the date of purchase.

 

  •  

Per Issue investment defines the total amount of funds that the Company may
invest into a specific issue of a security as a percentage of the issue or in
the case of CD’s, any particular issuer.

 

  •  

Aggregate investment defines the total amount of funds that the Company may
invest into any general instrument. These figures represent the percentage of
investment of a general type of security within each individual fund. Aggregate
mix applies to the portfolio only at the time of investment. Changes in the
aggregate mix of the portfolio as a result of individual securities maturing
shall not require the selling or exchange of existing securities.

 

  •  

Single Issuer Limit defines the total amount of funds that the Company may
invest into any specific issuer of a security.



--------------------------------------------------------------------------------

(1) 

— Only Commercial Paper rated by at least two rating agencies and of the highest
quality of all the ratings issued shall be acceptable.

 

(2) 

— Only debt with a long term rating of at least S&P A+ (or equivalent) by at
least one rating agency shall be acceptable. If the debt has a split rating with
at least one rating agency rating the debt less than S&P A+ (or equivalent), the
security may not be held.

 

(3) 

— Only floating rate debt with a long term rating of at least S&P A+ (or
equivalent) by at least one rating agency and having a put option of 35 days or
less shall be acceptable. If the floating rate debt has a split rating with at
least one rating agency rating the debt less than S&P A+ (or equivalent), the
security may not be held.

 

(4) 

— Not to exceed FDIC insurance limit (currently $250,000).

 

(5) 

— Must be backed by delivered collateral.

 

(6) 

— Must be NAIC approved and have a rating of at least S&P AAA (or equivalent) by
at least one rating agency. If the fund has a split rating with at least one
rating agency rating the fund less than S&P AAA (or equivalent), the fund cannot
be held.

 

(7) 

— For floating rate securities backed by a letter of credit (LC), investments in
such securities are limited to $15 million for any single LC issuing bank. For
floating rate securities not backed by an LC, investments in such securities are
limited to $2.5 million for any single issuer.

 

  •  

EXPRESSLY PROHIBITED TRANSACTIONS:

 

  •  

Future, forwards, options and other similar contracts

 

  •  

Foreign currency

 

  •  

Instruments not denominated in U.S. currency

 

  •  

Commodities

 

  •  

Securities convertible into common or preferred stock

 

  •  

Exotic derivative securities

 

  •  

Reverse purchases or any similar transactions that serve as leverage

 

  •  

Margin account or use of leverage

 

  •  

Inverse floaters and/or super floaters

 

  •  

EXISTING INVESTMENTS BECOME NON-COMPLIANT WITH THIS POLICY:

 

  •  

If an existing investment becomes non-compliant with this Policy as a result of
a rating downgrade or policy change, Mr. Porter shall analyze the facts and
circumstances associated with the downgrade or policy change and shall require
the sale of such investment if the facts and circumstances warrant such sale.



--------------------------------------------------------------------------------

Investment Strategy

Liquidity—A portion of the funds sufficient to meet short term cash requirements
must be maintained in instruments that provide liquidity on a daily basis.

Maturities—This portfolio shall be structured to have the maturities match as
closely as possible to the Company’s cash requirements.

Diversification—Assets held within the portfolio shall be diversified to
eliminate the risk of over-concentration of assets in a specific maturity, a
specific issuer or a specific class of securities.

After-tax return – The objective of the portfolio is to maximize after-tax
return. The Company’s effective tax rate is approximately 35%.



--------------------------------------------------------------------------------

Schedule 1.2

Revolving Credit Commitments

 

Lender    Revolving Credit Commitment

Wells Fargo Bank, National Association

   $35,000,000

Comerica Bank

   $25,000,000

US Bank, National Association

   $20,000,000

BMO Harris Bank, NA

   $20,000,000      $100,000,000



--------------------------------------------------------------------------------

Schedule 3.1

Existing Letters of Credit

 

Letters of Credit    Expiration      LC #      Notice
needed      Total Amounts
Committed  

LOC-IRB’s

                 7/1/2013         5322-30         90 days       $ 1,030,137   
     7/1/2013         5323-30         90 days       $ 1,030,137         7/1/2013
        5324-30         90 days       $ 1,030,137         7/1/2013        
5321-30         90 days       $ 5,562,740         4/18/2013         5719-30   
     15 days       $ 10,273,973               

 

 

 

Total of Comerica LOC—IRB’s — inside facility and not collateralized

    
  *these are not an evergreen but
you can amend the expiry date   
      $ 18,927,124         10/18/2017         IS0002603         60 days       $
2,000,000         3/31/2031         IS0005520         90 days       $ 2,500,000
              

 

 

 

Total of Wells Fargo

            $ 4,500,000   

LOC issued at Comerica cash collateralized outside facility

                 4/6/2013         5361-30          $ 12, 328,767   

Total Wells Fargo and Comerica

            $ 35,755,891               

 

 

 



--------------------------------------------------------------------------------

Schedule 6.2

Subsidiaries

Active Subsidiaries

 

Name:

   Apogee Services, Inc.

Jurisdiction of Organization:

   Minnesota

Owner:

   Harmon, Inc. (100%)

Name:

   Apogee Wausau Group, Inc.

Jurisdiction of Organization:

   Wisconsin

Owner:

   Borrower (100%)

Name:

   Harmon Contract Asia, Ltd.

Jurisdiction of Organization:

   Minnesota

Owner:

   Harmon Contract, Inc. (100%)

Name:

   Harmon Contract, Inc.

Jurisdiction of Organization:

   Minnesota

Owner:

   Borrower (100%)

Name:

   Harmon, Inc.

Jurisdiction of Organization:

   Minnesota

Owner:

   Borrower (100%)

Name:

   Tru Vue, Inc.

Jurisdiction of Organization:

   Illinois

Owner:

   Borrower (100%)

Name:

   Viracon Georgia, Inc.

Jurisdiction of Organization:

   Minnesota

Owner:

   Viracon, Inc. (100%)

Name:

   Viracon, Inc.

Jurisdiction of Organization:

   Minnesota

Owner:

   Borrower (100%)

Name:

   Tubelite Inc.

Jurisdiction of Organization:

   Michigan

Owner:

   Borrower (100%)

Name:

   Viracon Transport, Inc.

Jurisdiction of Organization:

   Minnesota

Owner:

   Viracon, Inc. (100%)



--------------------------------------------------------------------------------

Name:    Prism Assurance, Ltd. Jurisdiction of Organization:    Vermont Owner:
   Borrower (100%) Name:    Glassec Vidros de Seguranca Ltda. Jurisdiction of
Organization:    Brazil Owner:    Viracon, Inc. (99.99%)    Harmon Contract,
Inc. (0.01%) Name:    Tru Vue Netherlands, B.V. Jurisdiction of Organization:   
Netherlands Owner:    Tru Vue, Inc. (100%) Name:    Viracon Singapore Pte. Ltd
Jurisdiction of Organization:    Singapore Owner:    Viracon, Inc. (100%)
Inactive Subsidiaries    Name:    Harmon CFEM Facades (UK) Ltd. Jurisdiction of
Organization:    United Kingdom Owner:    Harmon Europe S.A. (99.99%)   
Borrower (0.01%) Name:    Harmon CFEM Facades S.A. Jurisdiction of Organization:
   France Owner:    Harmon Contract, Inc. (100%) Name:    Harmon Sitraco S.A.
Jurisdiction of Organization:    France Owner:    Harmon Contract, Inc. (100%)



--------------------------------------------------------------------------------

Schedule 6.6

Litigation; Labor Controversies

None.



--------------------------------------------------------------------------------

Schedule 6.15

Environmental

None.



--------------------------------------------------------------------------------

Schedule 8.2

Liens

DEBTOR: Apogee Enterprises, Inc.

 

UCC Filing Details    Secured Party    Collateral MN-SOS #20011251891 on 8-2-01
   Dell Financial Services, L.P.    Leased computer equipment & peripherals
MN-SOS #200719494747 on 12-31-07    First American Commercial Bancorp, Inc.   
Leased equipment MN-SOS #200719495170 on 12-31-07    First American Commercial
Bancorp, Inc.    Leased equipment MN-SOS #200719496111 on 12-31-07    First
American Commercial Bancorp, Inc.    Leased equipment MN-SOS #200812409629 on
7-7-08    First American Commercial Bancorp, Inc.    Leased equipment MN-SOS
#200914536193 on 1-12-09    First American Commercial Bancorp, Inc.    Leased
equipment MN-SOS #200918502856 on 12-28-09    First American Commercial Bancorp,
Inc.    Leased equipment MN-SOS #201018781514 on 1-19-10    First American
Commercial Bancorp, Inc.    Leased equipment MN-SOS #201019773650 on 4-6-10   
JPMorgan Chase Bank, N.A., as Administrative Agent    Pledged Bonds ($12MM
Variable Rate Demand Industrial Development Revenue Bonds (Apogee Enterprises,
Inc. Project) Series 2010) MN-SOS #201021048270 on 7-30-10    JPMorgan Chase
Bank, N.A., as Administrative Agent    Pledged Bonds ($1MM Industrial
Development Revenue Bonds (Apogee Enterprises, Inc. Project) Series 2001) MN-SOS
#201021048282 on 7-30-10    JPMorgan Chase Bank, N.A., as Administrative Agent
   Pledged Bonds ($1MM Industrial Development Revenue Bonds (Apogee Enterprises,
Inc. Project) Series 2002) MN-SOS #201021048371 on 7-30-10    JPMorgan Chase
Bank, N.A., as Administrative Agent    Pledged Bonds ($1MM Industrial
Development Revenue Bonds (Apogee Enterprises, Inc. Project) Series 2001)



--------------------------------------------------------------------------------

UCC Filing Details    Secured Party    Collateral MN-SOS #201021048927 on
7-30-10    JPMorgan Chase Bank, N.A., as Administrative Agent    Pledged Bonds
($5.4MM Solid Waste Disposal Revenue Bonds (Apogee Enterprises, Inc. Project)
Series 1999) MN-SOS #201022014201 on 11-2-10    First American Commercial
Bancorp, Inc.    Leased equipment MN-SOS #201123582741 on 3-23-11    GE Capital
Commercial Inc., Viracon Georgia, Inc., Viracon, Inc.    Leased equipment

MN-SOS #201124058400 on 4-28-11

Assignment #20122738733 on 2-27-12

   First American Commercial Bancorp Inc.    Leased equipment MN-SOS
#201125818477 on 10-12-11    Wells Fargo Bank, National Association, as Agent   
Leased equipment MN-SOS #201125834760 on 10-13-11    Wells Fargo Bank, National
Association, as Agent    Leased equipment

MN-SOS #201227586378 on 3-16-12

Partial assignment #20122842822 on 5-25-12

   Insight Investments, LLC, Wells Fargo Equipment Finance, Inc.    Leased
equipment

MN-SOS #201227732873 on 3-28-12

Assignment # 20122810369 on 4-26-12

   Wells Fargo Equipment Finance, Inc.    Leased equipment MN-SOS #201227724219
on 3-28-12    Trimarc Financial, Inc.    Leased equipment MN-SOS #201229276836
on 8-15-12    Dell Financial Services L.L.C.    Leased equipment N/A    JPMorgan
Chase Bank, N.A.    Up to $945,000 in cash and liquid investments to support
credit card program



--------------------------------------------------------------------------------

DEBTOR: Apogee Wausau Group, Inc.

 

UCC Filing Details    Secured Party    Collateral

WI-DFI #040010269927 on 6-22-04

Continued WI-DFI #90003155115 — 3-13-09

   Citibank, N.A.    Accounts Receivable purchased from The Stanley Works Co. by
Secured Party WI-DFI #080016560523 on 12-4-08    First American Commercial
Bancorp, Inc.    Leased equipment WI-DFI #100000413109 on 1-12-10    First
American Commercial Bancorp, Inc.    Leased equipment WI-DFI #120010840114   
Strippit, Inc.    Specific equipment

DEBTOR: Harmon, Inc.

 

UCC Filing Details    Secured Party    Collateral MN-SOS #200814129789 on
12-9-08    First American Commercial Bancorp, Inc.    Leased equipment MN-SOS
#200914536092 on 1-12-09    First American Commercial Bancorp, Inc.    Leased
equipment MN-SOS #201018782151 on 1-19-10    First American Commercial Bancorp,
Inc.    Leased equipment MN-SOS #201022014910 on 11-2-10    First American
Commercial Bancorp, Inc.    Leased equipment MN-SOS #201124315987 on 5-19-11   
MB Financial Bank, N.A.    Leased equipment MN-SOS #2011258185566 on 10-12-11   
Wells Fargo Bank, National Association    Leased equipment

DEBTOR: Tru Vue, Inc.

 

UCC Filing Details    Secured Party    Collateral

IL-SOS #9790012 on 5-2-05

Secured party name change Il-SOS #08937554 on 7-11-08

Continuation IL-SOS #09038959 on

4-12-10

   Evonik Cyro LLC    Consigned inventory of Framing Market acrylic sheet
products IL-SOS #10895936 on 4-26-06    NMHG Financial Services, Inc.    Leased
equipment IL-SOS #13856958 on 12-4-08    First American Commercial Bancorp, Inc.
   Leased equipment



--------------------------------------------------------------------------------

UCC Filing Details    Secured Party    Collateral IL-SOS #14375686 on 6-12-09   
3M    Specific 3M inventory in possession of Debtor IL-SOS #14874054 on 12-23-09
   First American Commercial Bancorp, Inc.    Leased equipment IL-SOS #14924760
on 1-12-10    First American Commercial Bancorp, Inc.    Leased equipment IL-SOS
#016282626 on 5-17-11    MB Financial Bank, N.A.    Leased equipment

DEBTOR: Tubelite Inc.

 

UCC Filing Details    Secured Party    Collateral MI-DOS #2008185045-4 on
12-4-08    First American Commercial Bancorp, Inc.    Leased equipment MI-DOS
#2009089332-8 on 6-16-09    Crown Credit Company    Leased equipment MI-DOS
#2010004724-1 on 1-12-10    First American Commercial Bancorp, Inc.    Leased
equipment

DEBTOR: Viracon Georgia, Inc.

None.

DEBTOR: Viracon, Inc.

 

UCC Filing Details    Secured Party    Collateral MN-SOS #200812596504 on
7-22-08    Citicorp Leasing, Inc.    Specific equipment MN-SOS #200814129765 on
12-9-08    First American Commercial Bancorp, Inc.    Leased equipment MN-SOS
#201018782505 on 1-19-10    First American Commercial Bancorp, Inc.    Leased
equipment MN-SOS #201021454250 on 9-13-10    Toyota Motor Credit Corporation   
Specific equipment MN-SOS #201124316776 on 5-19-11    MB Financial Bank, N.A.   
Leased equipment MN-SOS #201125818605 on 10-12-11    Wells Fargo Bank, National
Association    Leased equipment MN-SOS #201126099003 on 11-7-11    Toyota Motor
Credit Corporation    Precautionary filing for true lease MN-SOS #201126164596
on 11-14-11    Toyota Motor Credit Corporation    Precautionary filing for true
lease MN-SOS #201126205613 on 11-16-11    Toyota Motor Credit Corporation   
Precautionary filing for true lease



--------------------------------------------------------------------------------

UCC Filing Details    Secured Party    Collateral MN-SOS #201226864051 on
1-13-12    Toyota Motor Credit Corporation    Precautionary filing for true
lease

DEBTOR: Apogee Services, Inc.

 

UCC Filing Details    Secured Party    Collateral MN-SOS #200813865311 on
11-13-08    Wisconsin Lift Truck Corp.    Specific equipment

DEBTOR: Harmon Contract Asia Ltd.

None.

DEBTOR: Harmon Contract, Inc.

None.

DEBTOR: Prism Assurance, Ltd.

None.

DEBTOR: Viracon Transport, Inc.

None.

DEBTOR: Glassec Vidros de Seguranca Ltda.

Liens described on Schedule 8.3.

DEBTOR: Viracon Singapore Pte. Ltd

None.

DEBTOR: Tru Vue Netherlands, B.V.

None.



--------------------------------------------------------------------------------

Schedule 8.3

Indebtedness

 

Documentation

       Obligor    Type of
Credit   

Transaction

   Balance at 9/1/12 from
10Q  

Loan Agreement Between Development Authority of Bullock County and Apogee
Enterprises, Inc., Dated 1-Jun-99

  *    Apogee Enterprises,
Inc.    N/A    Industrial Development Revenue Bonds Issued by Bulloch County,
Georgia    $ 5,400,000.00   

Loan Agreement Between City of Faribault, Minnesota and Apogee Enterprises,
Inc., Dated July 1, 2001

  *    Apogee Enterprises,
Inc.    N/A    Industrial Development Revenue Bonds Issued by City of Faribault,
Minnesota    $ 1,000,000.00   

Loan Agreement between The Illinois Development Finance Authority and Apogee
Enteprises, Inc., Dated August 1, 2001

  *    Apogee Enterprises,
Inc.    N/A    Industrial Development Revenue Bonds Issued by Illinois
Development Finance Authority    $ 1,000,000.00   

Loan Agreement Between City of Wausau, Wisconsin and Apogee Enterprises, Inc.
Dated March 1, 2002

  *    Apogee Enterprises,
Inc.    N/A    Industrial Development Revenue Bonds Issued by City of Wausau,
Wisconsin    $ 1,000,000.00   

Loan Agreement Between City of St. George, Utah and Apogee Enterprises, Inc.
Dated April 6, 2010

  *    Apogee Enterprises,
Inc.    N/A    Industrial Development Revenue Bonds Issued by City of St.
George, Utah    $ 12,000,000.00   

Loan Agreement Between City of Troy, Michigan and Apogee Enterprises, Inc. Dated
April 18, 2012

  *    Apogee Enterprises,
Inc.    N/A    Industrial Development Revenue Bonds Issued by City of Troy,
Michigan    $ 10,000,000.00   

Loan by ex-quotaholder—Pessoa Fisica (Raw Material Warehouse and New Office)
Maturity 3/1/2020

  *    Glassec Vidros de
Seguranca Ltda.    N/A    Loan by ex-quotaholder (Raw Material Warehouse and New
Office)    $ 499,332.55   



--------------------------------------------------------------------------------

Standby Letter of Credit    Expiration      LC #      Total Amount Committed  

St George Recovery Zone Facility Bond issued by Comerica

     4/6/2013         5361-30       $ 12,328,767            

 

 

 



--------------------------------------------------------------------------------

Schedule 8.8

Transactions with Affiliates

The principal and interest on the loan listed on Schedule 8.3 owing from Glassec
Vidros de Seguranca Ltda. (“Glassec”) to Pessoa Fiscica in the U.S. $ equivalent
principal amount of $499,332.55 is payable to the heirs of the founder of
Glassec, who include Glassec’s current General Manager and certain of their
family members.

A portion of the purchase price paid in connection with the initial acquisition
of Glassec by the Borrower and its Affiliates is held in an escrow account and
is payable, subject to the terms and conditions of the purchase agreement, to
Glassec’s current General Manager and certain of his family members.